Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF September 30, 2010,

 

among

 

ATLANTIC TELE-NETWORK, INC.,

 

as Borrower,

 

each of the

 

GUARANTORS

 

referred to herein,

 

COBANK, ACB,

 

as Administrative Agent, Arranger, Swingline Lender, an Issuing Lender and a
Lender,

 

and

 

the other Lenders referred to herein

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

AMOUNTS AND TERMS OF FACILITIES

2

 

1.1

Facilities

2

 

1.2

Interest

10

 

1.3

Notice of Borrowing, Conversion or Continuation of Loans

14

 

1.4

Fees and Expenses

15

 

1.5

Payments

16

 

1.6

Repayments of Loans; Reduction of the Revolver Loan Commitment

17

 

1.7

Voluntary Prepayments and Other Mandatory Repayments

20

 

1.8

Application of Prepayments and Repayments; Payment of Breakage Fees, Etc.

22

 

1.9

Loan Accounts

22

 

1.10

Changes in LIBOR Rate Availability

22

 

1.11

Capital Adequacy and Other Adjustments

23

 

1.12

Optional Prepayment/Replacement of Lender in Respect of Increased Costs or
Defaulted Lenders

24

 

1.13

Taxes

25

 

1.14

Changes in Tax Laws

27

 

1.15

Term of this Agreement

28

 

1.16

Letter of Credit Liability

28

 

1.17

Defaulting Lenders

28

 

 

 

SECTION 2

AFFIRMATIVE COVENANTS

32

 

2.1

Compliance With Laws

32

 

2.2

Maintenance of Books and Records; Properties; Insurance

32

 

2.3

Inspection

34

 

2.4

Legal Existence, Etc.

34

 

2.5

Use of Proceeds

34

 

2.6

Further Assurances; Notices

34

 

2.7

CoBank Equity

35

 

2.8

Collateral Assignments of Material Contracts

36

 

2.9

Investment Company Act

36

 

2.10

Payment of Obligations

36

 

2.11

Environmental Laws

36

 

2.12

Creation or Acquisition of Subsidiaries

37

 

2.13

Interest Rate Protection

39

 

2.14

ERISA

39

 

2.15

Post-Closing Letter

39

 

 

 

SECTION 3

NEGATIVE COVENANTS

39

 

3.1

Indebtedness

40

 

3.2

Liens and Related Matters

42

 

3.3

Investments

42

 

3.4

Contingent Obligations

44

 

--------------------------------------------------------------------------------


 

 

3.5

Restricted Junior Payments

45

 

3.6

Restriction on Fundamental Changes

45

 

3.7

Disposal of Assets or Subsidiary Stock

46

 

3.8

Transactions with Affiliates

47

 

3.9

Management Fees

47

 

3.10

Conduct of Business

48

 

3.11

Fiscal Year

48

 

3.12

Modification of Agreements

48

 

3.13

Inconsistent Agreements

48

 

3.14

Hedge Agreements

48

 

3.15

Ownership of Licenses

48

 

 

 

SECTION 4

FINANCIAL COVENANTS AND REPORTING

49

 

4.1

Total Leverage Ratio

49

 

4.2

Total Interest Coverage Ratio

49

 

4.3

Equity to Assets Ratio

49

 

4.4

Fixed Charge Coverage Ratio

49

 

4.5

Financial Statements and Other Reports

50

 

4.6

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

53

 

 

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

53

 

5.1

Disclosure

53

 

5.2

No Material Adverse Effect

54

 

5.3

Organization, Powers, Authorization and Good Standing

54

 

5.4

Compliance of Loan Documents and Borrowings

54

 

5.5

Compliance with Applicable Law; Governmental Approvals

55

 

5.6

Tax Returns and Payments

55

 

5.7

Environmental Matters

55

 

5.8

Financial Statements

55

 

5.9

Intellectual Property

56

 

5.10

Litigation, Investigations, Audits, Etc.

56

 

5.11

Employee Labor Matters

56

 

5.12

ERISA Compliance

57

 

5.13

Communications Regulatory Matters

57

 

5.14

Perfection

58

 

5.15

Solvency

59

 

5.16

Investment Company Act

59

 

5.17

Intentionally omitted

59

 

5.18

Title to Properties

59

 

5.19

Subsidiaries

59

 

5.20

Transactions with Affiliates

59

 

5.21

Patriot Act

59

 

 

 

SECTION 6

EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

60

 

6.1

Event of Default

60

 

--------------------------------------------------------------------------------


 

 

6.2

Termination of Loan Commitments

63

 

6.3

Acceleration

63

 

6.4

Rights of Collection

63

 

6.5

Consents

63

 

6.6

Intentionally omitted

64

 

6.7

Set Off and Sharing of Payments

64

 

6.8

Application of Payments

64

 

6.9

Adjustments

65

 

 

 

SECTION 7

CONDITIONS TO LOANS

65

 

7.1

Conditions to Effectiveness

65

 

7.2

Conditions to All Loans

69

 

7.3

Post-Closing Obligations

70

 

 

 

SECTION 8

ASSIGNMENT AND PARTICIPATION

70

 

8.1

Assignments and Participations in Loans and Notes

70

 

8.2

Administrative Agent

74

 

8.3

Amendments, Consents and Waivers for Certain Actions

79

 

8.4

Disbursement of Funds

79

 

8.5

Disbursements of Advances; Payments

80

 

 

 

SECTION 9

MISCELLANEOUS

82

 

9.1

Indemnities

82

 

9.2

Amendments and Waivers

82

 

9.3

Notices

84

 

9.4

Failure or Indulgence Not Waiver; Remedies Cumulative

84

 

9.5

Marshaling; Payments Set Aside

84

 

9.6

Severability

85

 

9.7

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

85

 

9.8

Headings

85

 

9.9

Applicable Law

85

 

9.10

Successors and Assigns

85

 

9.11

No Fiduciary Relationship

85

 

9.12

Construction

85

 

9.13

Confidentiality

85

 

9.14

Consent to Jurisdiction and Service of Process

86

 

9.15

Waiver of Jury Trial

87

 

9.16

Survival of Warranties and Certain Agreements

87

 

9.17

Entire Agreement

87

 

9.18

Counterparts; Effectiveness

88

 

9.19

Patriot Act

88

 

9.20

Guaranty of Secured Obligations by Guarantors

88

 

9.21

FCC and PUC Compliance

93

 

9.22

Effectiveness of Amendment and Restatement; No Novation

94

 

9.23

Consent

94

 

9.24

Waiver

94

 

--------------------------------------------------------------------------------


 

SECTION 10

DEFINITIONS

94

 

10.1

Certain Defined Terms

94

 

10.2

Other Definitional Provisions

119

 

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1

 

Commitments

Schedule 3.3(C)

 

Existing Investments

Schedule 3.8

 

Transactions with Affiliates

Schedule 5.3(A)

 

Jurisdiction of Organization

Schedule 5.3(C)

 

Qualification to Transact Business

Schedule 5.4

 

Compliance

Schedule 5.10

 

Litigation, Etc.

Schedule 5.11

 

Labor Matters

Schedule 5.13(A)

 

License Information

Schedule 5.13(B)

 

Valid Licenses

Schedule 5.19

 

Subsidiaries

Schedule 8.1(D)

 

Farm Credit Lender Participants

Schedule 9.3

 

Addresses of Lenders and Administrative Agent

 

EXHIBITS

 

Exhibit 1.3

 

Form of Notice of Borrowing/Conversion/Continuation

Exhibit 2.12

 

Form of Joinder Agreement

Exhibit 4.5(C)

 

Form of Compliance Certificate

Exhibit 10.1(A)

 

Form of Assignment and Assumption

Exhibit 10.1(B)

 

Form of Revolver Note

Exhibit 10.1(C)

 

Form of Term Loan A Note

Exhibit 10.1(D)

 

Form of Term Loan B Note

Exhibit 10.1(E)

 

Form of Term Loan C Note

Exhibit 10.1(F)

 

Form of Swingline Note

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

 

Accounting Change

 

 

§4.6

Acquired Companies

 

 

§10.1

Acquisition

 

 

§10.1

Act

 

 

§10.1

Adjustment Date

 

 

§10.1

Administrative Agent

 

 

§10.1

Affected Lender

 

 

§1.12

Affiliate

 

 

§10.1

Agreement

 

 

§10.1

Applicable Law

 

 

§10.1

Approved Fund

 

 

§10.1

Arranger

 

 

§10.1

Asset Disposition

 

 

§10.1

Assignment and Assumption

 

 

§10.1

Available Revolver Loan Commitment

 

 

§10.1

Avoidance Provisions

 

 

§9.20(A)

AWCC

 

 

§10.1

Bankruptcy Code

 

 

§10.1

Base Rate

 

 

§10.1

Base Rate Loans

 

 

§10.1

Base Rate Margin

 

 

§10.1

BDC

 

 

§10.1

Benefited Lender

 

 

§6.9

Borrower

 

 

Preamble

Breakage Fee

 

 

§1.4(C)

Budgets

 

 

§4.5(G)

Business Day

 

 

§10.1

Calculation Period

 

 

§10.1

Capital Lease

 

 

§10.1

Cash Equivalents

 

 

§10.1

Cash Management Agreement

 

 

§10.1

Certificate of Exemption

 

 

§1.13(B)

Change of Control

 

 

§10.1

Choice

 

 

§10.1

Closing Date

 

 

§10.1

CoBank

 

 

Preamble

CoBank Cash Management Agreement

 

 

§10.1

Collateral

 

 

§10.1

Collateral Contract Assignments

 

 

§10.1

Communications Act

 

 

§10.1

 

vi

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Communications System

 

 

§10.1

Compliance Certificate

 

 

§4.5(C)

Contingent Obligation

 

 

§10.1

Cure Loans

 

 

§8.5(A)

Default

 

 

§10.1

Defaulting Lender

 

 

§10.1

Domestic Subsidiary

 

 

§10.1

EBITDA

 

 

§10.1

Environmental Laws

 

 

§10.1

Equity

 

 

§10.1

Equity to Assets Ratio

 

 

§10.1

ERISA

 

 

§10.1

ERISA Affiliate

 

 

§10.1

ERISA Event

 

 

§10.1

Event of Default

 

 

§6.1

Excluded Subsidiaries

 

 

§10.1

Excluded Taxes

 

 

§10.1

Existing Credit Agreement

 

 

Recitals

Facility(ies)

 

 

§10.1

Farm Credit Lender

 

 

§10.1

FATCA

 

 

§10.1

FCC

 

 

§10.1

FDPA

 

 

§2.2

Fixed Charge

 

 

§10.1

Fixed Charge Coverage Ratio

 

 

§10.1

Foreign Lender

 

 

§1.13(B)

Foreign Subsidiary

 

 

§10.1

Foreign Subsidiary Holding Company

 

 

§10.1

Fund

 

 

§10.1

Funding Date

 

 

§7.2

Funding Default

 

 

§10.1

GAAP

 

 

§10.1

Governmental Approvals

 

 

§10.1

Governmental Authority

 

 

§10.1

GTT

 

 

§10.1

Guarantor(s)

 

 

Preamble

Hedge Agreements

 

 

§10.1

Incremental Term Loan(s)

 

 

§1.1(C)

Incremental Term Loan Commitment(s)

 

 

§1.1(C)

Incremental Term Loan Facility(ies)

 

 

§1.1(C)

Indebtedness

 

 

§10.1

Indemnitees

 

 

§9.1

Intellectual Property Rights

 

 

§5.9

 

vii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Interest Period

 

 

§10.1

Investment

 

 

§10.1

ION HoldCo

 

 

§10.1

IRC

 

 

§10.1

ISP

 

 

§1.1(F)

Issuing Lender

 

 

§10.1

Joinder Agreement

 

 

§10.1

Joint Venture

 

 

§10.1

Lender(s)

 

 

§10.1

Lender Insolvency Event

 

 

§10.1

Letter(s) of Credit

 

 

§1.1(F)

Letter of Credit Liability

 

 

§10.1

Letter of Credit Sublimit

 

 

§10.1

Letter of Credit Usage

 

 

§10.1

Letter of Non-Exemption

 

 

§1.13(B)

LIBOR

 

 

§10.1

LIBOR Interest Period

 

 

§1.2(C)

LIBOR Loans

 

 

§10.1

LIBOR Margin

 

 

§10.1

Licenses

 

 

§10.1

Lien

 

 

§10.1

Loan(s)

 

 

§10.1

Loan Commitment(s)

 

 

§10.1

Loan Documents

 

 

§10.1

Loan Party(ies)

 

 

Preamble

Material Adverse Effect

 

 

§10.1

Material Contracts

 

 

§10.1

Material Leased Property

 

 

§2.6

Material Owned Property

 

 

§2.6

Maximum Guarantor Liability

 

 

§9.20(A)

Multi-employer Plan

 

 

§10.1

Net Proceeds

 

 

§10.1

Non-Consenting Lender

 

 

§9.2

Non-Funding Lender

 

 

§8.5(A)

Non Pro Rata Loan

 

 

§8.5(A)

Note(s)

 

 

§10.1

Notice of Borrowing/Conversion/Continuation

 

 

§1.3

NTIA

 

 

§10.1

Obligations

 

 

§10.1

Other Debtor Relief Law

 

 

§9.20(A)

Other Parties

 

 

§9.20(G)(iii)

Parent Company

 

 

§10.1

Participant(s)

 

 

§8.1(D)

 

viii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Partnerships

 

 

§10.1

Patriot Act

 

 

§9.19

PBGC

 

 

§10.1

Pension Plan

 

 

§10.1

Permitted Acquisition and Investment

 

 

§10.1

Permitted Encumbrances

 

 

§10.1

Permitted RTPark Subsidiary

 

 

§10.1

Permitted Stimulus Indebtedness

 

 

§10.1

Person

 

 

§10.1

Plan

 

 

§10.1

Pledge and Security Agreement

 

 

§10.1

Portfolio Interest Exemption Certificate

 

 

§1.13(B)

Post-Closing Letter

 

 

§10.1

Potential Defaulting Lender

 

 

§10.1

Prime Rate

 

 

§10.1

Prior Credit Agreement

 

 

Recitals

Pro forma Basis

 

 

§10.1

Pro Rata Share

 

 

§10.1

Proposed Change

 

 

§9.2

PUC

 

 

§10.1

PUC Laws

 

 

§10.1

Register

 

 

§8.1(C)

Related Parties

 

 

§10.1

Related Secured Hedge Agreement

 

 

§10.1

Replacement Lender

 

 

§1.12(A)

Representatives

 

 

§8.2(E)

Reportable Event

 

 

§10.1

Requisite Lenders

 

 

§10.1

Restricted Junior Payment

 

 

§10.1

Revolver Commitment Fee

 

 

§1.4(A)

Revolver Expiration Date

 

 

§10.1

Revolver Facility

 

 

§10.1

Revolver Lender

 

 

§10.1

Revolver Loan Commitment

 

 

§10.1

Revolver Loan(s)

 

 

§10.1

Revolver Note(s)

 

 

§10.1

Revolving Credit Obligations

 

 

§10.1

RTPark Preferred Stock

 

 

§10.1

RTPark Program

 

 

§10.1

RUS

 

 

§10.1

SEC

 

 

§4.5(A)

Second Amendment Date

 

 

Preamble

Secured Hedge Agreement

 

 

§10.1

 

ix

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

(Continued)

 

Secured Obligations

 

 

§10.1

Secured Parties

 

 

§10.1

Security Agreement Collateral

 

 

§5.14

Security Documents

 

 

§10.1

Security Interest

 

 

§10.1

Statement

 

 

§4.5(B)

Stimulus Recipient Subsidiary

 

 

§10.1

Stimulus Source Agency

 

 

§10.1

Subordinated Intercompany Lender

 

 

§9.20(J)

Subsidiary

 

 

§10.1

Substitute Lender

 

 

§9.2

Swingline Base Rate Margin

 

 

§10.1

Swingline Lender

 

 

§10.1

Swingline Loan

 

 

§1.1(G)

Swingline Loan Commitment

 

 

§10.1

Swingline Note

 

 

§10.1

Tax Liabilities

 

 

§1.13(A)

Term Loan A

 

 

§10.1

Term Loan A Facility

 

 

§10.1

Term Loan A Lender

 

 

§10.1

Term Loan A Maturity Date

 

 

§10.1

Term Loan A Note(s)

 

 

§10.1

Term Loan B

 

 

§10.1

Term Loan B Facility

 

 

§10.1

Term Loan B Lender

 

 

§10.1

Term Loan B Maturity Date

 

 

§10.1

Term Loan B Note(s)

 

 

§10.1

Term Loan C

 

 

§10.1

Term Loan C Facility

 

 

§10.1

Term Loan C Lender

 

 

§10.1

Term Loan C Maturity Date

 

 

§10.1

Term Loan C Note(s)

 

 

§10.1

Term Loan Facilities

 

 

§10.1

Term Loan Maturity Date

 

 

§10.1

Term Loan Notes

 

 

§10.1

Total Interest Coverage Ratio

 

 

§10.1

Total Lender Loan Commitment

 

 

§10.1

Total Leverage Ratio

 

 

§10.1

UCP

 

 

§1.1(F)

Verizon Acquisition

 

 

§10.1

Verizon Purchase Agreement

 

 

§10.1

 

x

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
September 30, 2010 (the “Second Amendment Date”), among ATLANTIC
TELE-NETWORK, INC., a Delaware corporation (“Borrower”), each of the
Subsidiaries of Borrower which is or hereafter becomes a guarantor of the
Secured Obligations (individually, a “Guarantor” and, collectively, the
“Guarantors”; and together with Borrower, individually a “Loan Party” and,
collectively, the “Loan Parties”), COBANK, ACB (individually, “CoBank”), as
Administrative Agent, Arranger, Swingline Lender, an Issuing Lender and a Lender
and the Lenders.  Capitalized terms used and not otherwise defined herein shall
have the meanings given to them in Subsection 10.1.

 

R E C I T A L S:

 

WHEREAS, Borrower, Administrative Agent and Lenders previously entered into a
Credit Agreement, dated as of September 10, 2008 (as amended prior to
January 20, 2010, the “Prior Credit Agreement”), pursuant to which Lenders
extended certain financial accommodations to Borrower consisting of the Term
Loan A Facility and the Revolver Facility, the proceeds of which were for
working capital, to finance capital expenditures, to finance certain Permitted
Acquisitions and Investments (each as defined therein) permitted thereunder, to
finance certain Restricted Junior Payments (as defined therein) permitted
thereunder, to support the issuance of Letters of Credit, to repay the then
existing debt of Borrower, to finance certain costs associated with the Revolver
Facility and the Term Loan A Facility and other lawful corporate purposes of
Borrower and its Subsidiaries;

 

WHEREAS, Borrower, Administrative Agent and the Requisite Lenders under the
Prior Credit Agreement and the Term Loan B Lenders entered into an Amended and
Restated Credit Agreement, dated as of January 20, 2010 (as amended prior to the
date hereof, the “Existing Credit Agreement”) pursuant to which the Prior Credit
Agreement was amended and restated as described therein, including to add an
Incremental Term Loan Facility under the Prior Credit Agreement designated as
the Term Loan B under the Existing Credit Agreement, the proceeds of which Term
Loan B were used to finance the Verizon Acquisition and certain costs associated
with the Existing Credit Agreement; and

 

WHEREAS, the outstanding principal balance of the Term Loan A and the Term Loan
B as of the date hereof (prior to giving effect to the September 30, 2010
repayments required by Subsection 1.6(A)(ii) and (iii)) are $72,028,125.00 and
$148,125,000.00, respectively, and such Loans shall remain outstanding under
this Agreement;

 

WHEREAS, the outstanding principal balance of the Revolver Loans as of the date
hereof, together with accrued interest and fees, shall be repaid with a portion
of the proceeds of the Term Loan C and the Revolver Loan Commitment shall be
increased pursuant to the terms of this Agreement from $75,000,000.00 to
$100,000,000.00;

 

--------------------------------------------------------------------------------


 

Second Amended and Restated Credit Agreement/Atlantic Tele-Network, Inc.

 

WHEREAS, Borrower, Administrative Agent, the Revolver Lenders under the Existing
Credit Agreement, the Requisite Lenders under the Existing Credit Agreement, and
the Term Loan C Lenders have agreed to amend and restate the Existing Credit
Agreement as described herein, including to increase the Revolver Loan
Commitment by $25,000,000.00, to add a $10,000,000 Swingline Loan Commitment as
a subfacility to the Revolver Facility, and to add an Incremental Term Loan
Facility under the Existing Credit Agreement designated as the Term Loan C under
this Agreement, substantially all of the proceeds of which Term Loan C will be
used to refinance the outstanding principal balance of the Revolver Loans as of
the date hereof and to fund capital expenditures; and

 

WHEREAS, the Loan Parties secured all of the Secured Obligations under the Prior
Credit Agreement, the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) by granting to Administrative Agent,
for the benefit of the Secured Parties, a first priority security interest in
and lien upon all or substantially all of its respective then owned or
thereafter acquired personal and real property (subject to the exceptions set
forth in the Existing Credit Agreement and the other Loan Documents (as defined
in the Existing Credit Agreement)) and the Secured Obligations under this
Agreement and the other Loan Documents continue to be secured by virtue of such
grant.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree, and amend and restate the Existing Credit Agreement in its entirety, as
follows:

 

SECTION 1
AMOUNTS AND TERMS OF FACILITIES

 

1.1           Facilities.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations, warranties and covenants of the Loan
Parties contained herein and in the other Loan Documents:

 

(A)          Revolver Facility.  Each Lender, severally and not jointly, has
lent pursuant to the terms and conditions of the Existing Credit Agreement and
agrees to lend to Borrower, from time to time during the period commencing on
the date all conditions precedent set forth in Subsections 7.1 and 7.2 are
satisfied or waived as provided herein and ending on the Business Day
immediately preceding the Revolver Expiration Date, its Pro Rata Share of each
Revolver Loan (other than any Swingline Loan); provided that no Lender shall be
required at any time to lend more than its respective Pro Rata Share of the
Revolver Loan Commitment; and provided, further, that at any one time the
aggregate principal amount of the Revolving Credit Obligations outstanding may
not exceed the Revolver Loan Commitment.  Within the limits of and subject to
the Available Revolver Loan Commitment, this Subsection 1.1(A) and Subsections
1.6, 1.7 and 1.8, amounts borrowed under this Subsection 1.1(A) may be repaid or
prepaid and, at any time up to and including the Business Day immediately
preceding the Revolver Expiration Date, reborrowed.

 

2

--------------------------------------------------------------------------------


 

(B)           Term Loan Facilities.

 

(i)            Term Loan A Facility.  Each Term Loan A Lender, severally and not
jointly, has lent to Borrower its Pro Rata Share of the Term Loan A.  Amounts of
the Term Loan A that are repaid or prepaid may not be reborrowed.

 

(ii)           Term Loan B Facility.  Each Term Loan B Lender, severally and not
jointly, has lent to Borrower its Pro Rata Share of the Term Loan B.  Amounts of
the Term Loan B that are repaid or prepaid may not be reborrowed.

 

(iii)          Term Loan C Facility.  Each Term Loan C Lender, severally and not
jointly, agrees to lend to Borrower, in a single advance on the Second Amendment
Date, its Pro Rata Share of the Term Loan C; provided all conditions precedent
set forth in Subsections 7.1 and 7.2 are satisfied or waived as provided
herein.  Amounts borrowed under this Subsection 1.1(B)(iii) that are repaid or
prepaid may not be reborrowed.

 

(C)           Incremental Term Loan Facilities.  Borrower and any one or more
Lenders (including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by Borrower, Administrative Agent, and
such Lender, in form and substance reasonably acceptable to each of them), which
Lenders are reasonably acceptable to Administrative Agent and to Borrower, may
agree, upon at least 10 days’ prior written notice to Administrative Agent, that
such Lenders shall make one or more additional term loan facilities available to
Borrower under this Subsection 1.1(C) (each, an “Incremental Term Loan Facility”
and collectively, the “Incremental Term Loan Facilities”; each commitment
thereunder an “Incremental Term Loan Commitment” and collectively, the
“Incremental Term Loan Commitments”; and the loans thereunder, each, an
“Incremental Term Loan” and collectively, the “Incremental Term Loans”).  Any
Incremental Term Loan Facility shall be documented by an amendment or supplement
to this Agreement (or restatement hereof) signed by Borrower and the Lenders
providing such Incremental Term Loan Commitments.  Notwithstanding the
foregoing: (i) the aggregate principal amount of all Incremental Term Loan
Commitments shall not exceed $50,000,000; (ii) the maturity date of any
Incremental Term Loan Facility shall be no earlier than the maturity date of the
Term Loan Facilities; (iii) the weighted average life of any Incremental Term
Loan Facility shall be equal to or greater than the remaining weighted average
life of the Term Loan Facilities, determined as of the initial funding date for
such Incremental Term Loan Facility; (iv) to the extent that the applicable
interest rate margins for any Incremental Term Loan Facility exceed by more than
0.25% the applicable interest rate margins for the existing Term Loan
Facilities, determined as of the initial funding date for such Incremental Term
Loan Facility, the applicable interest rate margins for the existing Term Loan
Facilities shall be increased so that the interest rate margins on such
Incremental Term Loan Facility and the existing Term Loan Facilities are equal;
(v) any covenant or Event of Default applicable to the Incremental Term Loan
Facility that is more restrictive than the equivalent covenant or Event of
Default set forth in this Agreement shall be deemed to be applicable to the
Loans hereunder; and (vi) no Default or Event of Default shall have occurred and
be continuing or result after giving effect to any Incremental Term Loan
Facility and the borrowings contemplated thereunder, and the Loan Parties shall
be in pro forma compliance with the financial covenants contained in Section 4. 
The Lenders shall have no obligation, and shall have no right, to participate in
any Incremental Term Loan Facility.  Any

 

3

--------------------------------------------------------------------------------


 

new Lender providing an Incremental Term Loan Commitment shall for all purposes
be a Lender party to the loan documentation and shall have all rights and
obligations of a Lender.

 

(D)          Notes.  Upon any Lender’s request, Borrower shall execute and
deliver to such Lender a Revolver Note, a Term Loan A Note, a Term Loan B Note,
and a Term Loan C Note, as applicable, each dated the Second Amendment Date, or,
if later, the date of such request, in the principal amount of such Lender’s Pro
Rata Share of the Revolver Loan Commitment, the Term Loan A, the Term Loan B,
and the Term Loan C, as applicable.  Upon the request of any applicable Lender,
Borrower shall execute and deliver to such Lender a separate note for each
applicable Incremental Term Loan Facility, each dated the closing date of such
Incremental Term Loan Facility, or, if later, the date of such request, in the
principal amount of such Lender’s Pro Rata Share of such Incremental Term Loan
Commitment or Incremental Term Loan, as applicable.  Upon Swingline Lender’s
request, Borrower shall execute and deliver to Swingline Lender a Swingline Note
dated the Second Amendment Date, or, if later, the date of such request, in the
amount of the Swingline Loan Commitment.

 

(E)           Advances.  Loans will be made available by wire transfer of
immediately available funds; provided however, at any time during which the
CoBank Cash Management Agreement is in effect, Swingline Loans will be made
available as provided in the CoBank Cash Management Agreement.  Wire transfers
will be made to such account or accounts as may be authorized by Borrower. 
Advances under the Term Loan C are only available on the Second Amendment Date.

 

(F)           Letters of Credit.  The Revolver Loan Commitment shall, in
addition to advances as Revolver Loans, be utilized, upon the request of
Borrower, for the issuance of irrevocable standby or trade letters of credit
(individually, a “Letter of Credit” and, collectively, the “Letters of Credit”)
by an Issuing Lender for the account of any Loan Party.  Immediately upon the
issuance by an Issuing Lender of a Letter of Credit, and without further action
on the part of Administrative Agent or any Lenders, each Lender shall be deemed
to have purchased from such Issuing Lender a participation in such Letter of
Credit equal to such Lender’s Pro Rata Share of the Revolver Loan Commitment of
the aggregate amount available to be drawn under such Letter of Credit.  Each
Letter of Credit shall reduce the amount available under the Revolver Loan
Commitment by the maximum amount capable of being drawn under such Letter of
Credit.

 

(i)            Maximum Amount.  The aggregate amount of Letter of Credit Usage
with respect to all Letters of Credit outstanding at any time for the account of
Borrower or any other Loan Party may not exceed the Letter of Credit Sublimit;
provided, however, that at any one time the aggregate principal amount of the
Revolving Credit Obligations outstanding may not exceed the Revolver Loan
Commitment.  If at any time the aggregate amount of the Letter of Credit Usage
exceeds the Letter of Credit Sublimit, Borrower shall reduce the aggregate
amount of the Letter of Credit Usage by providing cash collateral for the Letter
of Credit Usage in the manner set forth in Subsection 1.16 to the extent
required to eliminate such excess.

 

4

--------------------------------------------------------------------------------


 

(ii)           Reimbursement.  Borrower is irrevocably and unconditionally
obligated without presentment, demand, protest or other formalities of any kind
to reimburse an Issuing Lender in immediately available funds for any amounts
paid by an Issuing Lender with respect to a Letter of Credit issued hereunder
for the account of any Loan Party.  Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
Issuing Lender shall notify Borrower and  Administrative Agent thereof.  Not
later than 11:00 a.m. (Denver, Colorado time) on the date of any payment by the
Issuing Lender under a Letter of Credit, Borrower shall reimburse the Issuing
Lender through Administrative Agent in the amount equal to the amount of such
drawing.  If Borrower fails to so reimburse the Issuing Lender by such time,
Borrower shall be deemed to have requested Administrative Agent to make a
Revolver Loan (but not a Swingline Loan) in the amount of the payment made by
such Issuing Lender with respect to such Letter of Credit.  If the Letter of
Credit is payable in a foreign currency, the amount owed by Borrower in
connection with such Letter of Credit shall equal the United States dollar
equivalent of such foreign currency (determined by Administrative Agent in its
reasonable discretion) on the date such payment is made by such Issuing Lender. 
All amounts paid by an Issuing Lender with respect to any Letter of Credit that
are not immediately repaid by Borrower or that are not repaid with a Revolver
Loan shall bear interest at the sum of the Base Rate plus 3.750% per annum. 
Each Lender agrees to fund its Pro Rata Share of any Revolver Loan made pursuant
to this Subsection 1.1(F)(ii).  In the event Borrower fails to reimburse an
Issuing Lender in full on the date of any payment in respect of a Letter of
Credit issued for the account of any Loan Party, Administrative Agent shall
promptly notify each Lender with a Pro Rata Share of the Revolver Loan
Commitment of the amount of such unreimbursed payment and the accrued interest
thereon and each such Lender, on the next Business Day, shall deliver to
Administrative Agent an amount equal to its Pro Rata Share thereof in same day
funds.  Each Lender with a Pro Rata Share of the Revolver Loan Commitment hereby
absolutely and unconditionally agrees to pay to each Issuing Lender upon demand
by such Issuing Lender such Lender’s Pro Rata Share of each payment made by such
Issuing Lender in respect of a Letter of Credit and not immediately reimbursed
by Borrower.  Each Lender with a Pro Rata Share of the Revolver Loan Commitment
acknowledges and agrees that its obligations to acquire participations pursuant
to this Subsection 1.1(F)(ii) in respect of Letters of Credit and to make the
payments to each Issuing Lender required by the preceding sentence are absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
any failure by Borrower to satisfy any of the conditions set forth in Subsection
7.2.  If any Lender with a Pro Rata Share of the Revolver Loan Commitment fails
to make available to an Issuing Lender the amount of such Lender’s Pro Rata
Share of any payments made by such Issuing Lender in respect of a Letter of
Credit as provided in this Subsection 1.1(F)(ii), Administrative Agent may elect
to debit the segregated accounts described in Subsection 1.17(A)(iii) and
1.17(B)(iii) by such amount and pay such amount to Issuing Lender.  If 
Administrative Agent does not so elect or if the funds in such account are
insufficient, such Issuing Lender shall be entitled to recover such amount on
demand from such Revolver Lender together with interest at the Base Rate.

 

5

--------------------------------------------------------------------------------


 

(iii)          Conditions of Issuance of Letters of Credit.  In addition to all
other terms and conditions set forth in this Agreement, the issuance by an
Issuing Lender of any Letter of Credit shall be subject to the conditions
precedent that the Letter of Credit shall be in such form, be for such amount
and in such currency, and contain such terms and conditions as are reasonably
satisfactory to Administrative Agent and the Issuing Lender.  The expiration
date of each Letter of Credit must be on a date which is the earlier of
(1) (a) for a standby Letter of Credit, one (1) year from its date of issuance
and (b) for a trade Letter of Credit, 180 days from its date of issuance or
(2) the 30th day before the date set forth in clause (B) of the definition of
the term “Revolver Expiration Date,” or such later date as agreed to by both
Administrative Agent and the Issuing Lender, in their sole discretion.

 

(iv)          Request for Letters of Credit.  Borrower must give Administrative
Agent at least three (3) Business Days’ prior written notice, which notice will
be irrevocable, specifying the date a Letter of Credit is requested to be issued
and the amount and the currency in which such Letter of Credit is payable,
identifying the beneficiary, stating whether the Letter of Credit will be a
standby or trade Letter of Credit, and describing the nature of the transactions
proposed to be supported thereby.  Any notice requesting the issuance of a
Letter of Credit shall be accompanied by the form of the Letter of Credit to be
provided by an Issuing Lender.  Borrower must also complete any application
procedures and documents required by an Issuing Lender in connection with the
issuance of any Letter of Credit, including a certificate regarding Borrower’s
compliance with the provisions of Subsection 7.2 of this Agreement.

 

(v)           Borrower Obligations Absolute.  The obligations of Borrower under
this Subsection 1.1(F) are irrevocable, will remain in full force and effect
until the Issuing Lender and Lenders have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit, shall be absolute and unconditional, shall not be subject to
counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be paid in accordance with the terms and conditions of this
Agreement under all circumstances, including, any of the following
circumstances:

 

(1)           Any lack of validity or enforceability of this Agreement, any of
the other Loan Documents or any documents or instruments relating to any Letter
of Credit;

 

(2)           Any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to or departure
from any Letter of Credit, any documents or instruments relating thereto, or any
Loan Document in each case whether or not any Loan Party or any of its
Subsidiaries has notice or knowledge thereof;

 

6

--------------------------------------------------------------------------------


 

(3)           The existence of any claim, setoff, defense or other right that
any Loan Party or any of its Subsidiaries may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), Administrative
Agent, any Issuing Lender, any Lender, or any other Person, whether in
connection with this Agreement, any other Loan Document, any Letter of Credit,
the transactions contemplated hereby or any other related or unrelated
transaction or transactions (including any underlying transaction between any
Loan Party or any of its Subsidiaries and the beneficiary named in any such
Letter of Credit);

 

(4)           Any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
any errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, telecopier or otherwise, or any errors in translation or
in interpretation of technical terms;

 

(5)           Payment under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

 

(6)           Any defense based upon the failure of any drawing under any Letter
of Credit to conform to the terms of such Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(7)           The exchange, release, surrender or impairment of any collateral
or other security for the obligations;

 

(8)           The occurrence of any Default or Event of Default; or

 

(9)           Any other circumstance or event whatsoever, including, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party, any of its Subsidiaries or a guarantor.

 

Any action taken or omitted to be taken by an Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, is binding upon the Loan Parties and
their Subsidiaries and shall not create or result in any liability of such
Issuing Lender to any Loan Party or any of its Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

(vi)          Obligations of Issuing Lenders.  Each Issuing Lender (other than
CoBank) hereby agrees that it will not issue a Letter of Credit hereunder until
it has provided Administrative Agent with written notice specifying the amount,
currency and intended issuance date of such Letter of Credit and Administrative
Agent has returned a written acknowledgment of such notice to Issuing Lender. 
Each of Issuing Lender and Administrative Agent agrees to provide such notices
and acknowledgement promptly upon Borrower’s request of a Letter of Credit
provided such request satisfies all of the requirements provided herein.  Each
Issuing Lender (other than CoBank) further agrees to provide to Administrative
Agent:  (1) a copy of each Letter of Credit issued by such Issuing Lender
promptly after its issuance; (2) a monthly report summarizing available amounts
under Letters of Credit issued by such Issuing Lender, the dates and amounts of
any draws under such Letters of Credit, the effective date of any increase or
decrease in the face amount of any Letters of Credit during such month and the
amount of any unreimbursed draws under such Letters of Credit; and (3) such
additional information reasonably requested by Administrative Agent from time to
time with respect to the Letters of Credit issued by such Issuing Lender.

 

(vii)         UCP and ISP.  The Uniform Customs and Practice for Documentary
Credits as most recently published from time to time by the International
Chamber of Commerce (the “UCP”) is hereby incorporated in this Agreement with
respect to trade Letters of Credit and shall be deemed incorporated by this
reference into each trade Letter of Credit issued pursuant to this Agreement. 
The terms and conditions of the UCP shall be binding with respect to trade
Letters of Credit on the parties to this Agreement and each beneficiary of any
trade Letter of Credit issued pursuant to this Agreement.  The International
Standby Practices as most recently published from time to time by the
International Chamber of Commerce (the “ISP”) is hereby incorporated in this
Agreement with respect to standby Letters of Credit and shall be deemed
incorporated by this reference into each standby Letter of Credit issued
pursuant to this Agreement.  The terms and conditions of the ISP shall be
binding with respect to standby Letters of Credit on the parties to this
Agreement and each beneficiary of any standby Letter of Credit issued pursuant
to this Agreement.

 

(G)           Swingline Loans.  (i)            From time to time during the
period commencing on the Second Amendment Date and ending on the Business Day
immediately preceding the Revolver Expiration Date, Swingline Lender agrees, in
reliance upon the agreements of the other Revolver Lenders set forth herein and
subject to the terms and conditions set forth herein, to make swingline loans to
Borrower in an aggregate principal amount not to exceed the Swingline Loan
Commitment (each, individually, a “Swingline Loan” and, collectively, the
“Swingline Loans”); provided, however, (x) unless Borrower has complied with
Subsection 1.17(B), if at any time any Revolver Lender is a Defaulting Lender or
a Potential Defaulting Lender, the making of Swingline Loans shall be at the
sole discretion of Swingline Lender, and (y) that at any one time the aggregate
principal amount of the Revolving Credit Obligations outstanding may not exceed
the Revolver Loan Commitment.  Within the limits of and subject to the Available
Revolver Loan Commitment, this Subsection 1.1(G) and Subsections 1.6, 1.7 and
1.8, amounts borrowed under this Subsection 1.1(G) may be repaid or prepaid and,
at any time up to and including the Business Day immediately preceding the

 

8

--------------------------------------------------------------------------------


 

Revolver Expiration Date, reborrowed.  If at any time the aggregate principal
balance of the Swingline Loans then outstanding exceeds the Swingline Loan
Commitment, Borrower shall be deemed to have requested Administrative Agent to
make a Revolver Loan in the amount of the difference in the manner and pursuant
to the terms of Subsection 1.1(G)(iv).

 

(ii)           At all times, the following terms shall apply to the Swingline
Loan:

 

(1)           Borrower may request Swingline Loans without regarding to minimum
amounts.

 

(2)           Borrower may request Swingline Loans by email or by such other
methods as shall have been approved in writing in advance by Swingline Lender
provided such request is made by an employee or representative of Borrower
designated in writing by Borrower as authorized to make such a request and is
made not later than 1:00 p.m. (Denver, Colorado time) on the day of the proposed
Swingline Loan; provided that, if such request is made by telephone, fax or
email, upon request, Borrower shall promptly confirm such request in writing to
Swingline Lender and Administrative Agent.  Swingline Loans may be made
automatically on any day as and to the extent provided in the CoBank Cash
Management Agreement, so long as the CoBank Cash Management Agreement is in
effect, and shall be made available in the manner specified in Subsection
1.1(E) at any time that the CoBank Cash Management Agreement is not in effect.

 

(3)           Borrower shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan.

 

(iii)          Borrower and Swingline Lender may enter into the CoBank Cash
Management Agreement providing for the automatic advance by the Swingline Lender
of Swingline Loans under the conditions set forth in such agreement, which
conditions shall be in addition to the conditions set forth herein.

 

(iv)          Any outstanding Swingline Loan shall be payable by Borrower on
demand by Swingline Lender, a copy of which demand also shall be delivered by
Swingline Lender to Administrative Agent.  If Borrower fails to so reimburse the
Swingline Lender on demand, without limiting Swingline Lender’s remedies with
respect to Borrower in the case of any Revolver Lender’s failure to advance
under this Subsection 1.1(G)(iv),  Borrower shall be deemed to have requested
Administrative Agent to make a Revolver Loan in the aggregate amount of the then
outstanding Swingline Loans.  Each Revolver Lender agrees to fund its Pro Rata
Share of any Revolver Loan made pursuant to this Subsection 1.1(G)(iv). 
Administrative Agent shall promptly notify each Revolver Lender of the amount of
such payment due and each such Revolver Lender, on the next Business Day, shall
deliver to Administrative Agent an amount equal to its Pro Rata Share thereof in
same day funds.  Each Revolver Lender hereby absolutely and unconditionally
agrees to pay to Swingline Lender such Revolver

 

9

--------------------------------------------------------------------------------


 

Lender’s Pro Rata Share of each such payment due.  In addition to the foregoing,
if for any reason any Revolver Lender fails to make payment to Swingline Lender
of any amount due under this Subsection 1.1(G)(iv), such Revolver Lender shall
be deemed, at the option of Swingline Lender, to have unconditionally and
irrevocably purchased from Swingline Lender, without recourse or warranty, an
undivided interest and participation in the applicable Swingline Loan in the
amount of such Revolving Loan, and such interest and participation may be
recovered from such Revolver Lender together with interest thereon at the Base
Rate for each day during the period commencing on the date of demand and ending
on the date such amount is received.  Each Revolver Lender acknowledges and
agrees that its obligations to fund Revolving Loans and/or to acquire
participations pursuant to this Subsection 1.1(G)(iv) in respect of Swingline
Loans are absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any failure by Borrower to satisfy any of the
conditions set forth in Subsection 7.2.  If any Revolver Lender fails to make
available to Swingline Lender the amount of such Lender’s Pro Rata Share of any
payments due as provided in this Subsection 1.1(G)(iv), Administrative Agent may
elect to debit the segregated accounts described in Subsection 1.17(A)(iii) and
1.17(B)(iii) by such amount and pay such amount to Swingline Lender.  If
Administrative Agent does not so elect or if the funds in such accounts are
insufficient, Swingline Lender shall be entitled to recover such amount on
demand from such Lender together with interest at the Base Rate.  On the
Revolver Expiration Date, if not sooner demanded, Borrower shall repay in full
the outstanding principal amount of the Swingline Loans.

 

(v)           All Swingline Loans shall accrue interest from the date made as a
Base Rate Loan, at the sum of the Base Rate plus either the Base Rate Margin
or,  if the CoBank Cash Management Agreement is in effect, the Swingline Base
Rate Margin, in each case, applicable from time to time as provided in
Subsection 1.2(B).  Until each Revolver Lender funds its Pro Rata Share of its
Revolver Loan or purchase of a participation pursuant to Subsection 1.1(G)(iv),
interest in respect of the Swingline Loans, of the applicable potion thereof,
shall be solely for the account of Swingline Lender.  Notwithstanding any other
provision of this Agreement, Borrower shall make all payments of principal and
interest in respect of Swingline Loans directly to Swingline Lender by such
method and to such account or place as Swingline Lender may from time to time
designate in writing.

 

1.2           Interest.

 

(A)          Interest Options.  From the date each Loan is made, based upon the
election of Borrower, at such time and from time to time thereafter (as provided
in Subsection 1.3 and subject to the conditions set forth in such Subsection and
Subsection 1.2(G)), each such Loan shall accrue interest as follows:

 

(i)            as a Base Rate Loan, at the sum of the Base Rate plus the Base
Rate Margin applicable to such Loan from time to time as provided in Subsection
1.2(B); or

 

10

--------------------------------------------------------------------------------


 

(ii)           as a LIBOR Loan, for the applicable LIBOR Interest Period, at the
sum of LIBOR plus the LIBOR Margin applicable to such Loan from time to time as
provided in Subsection 1.2(B); or

 

provided, that any Incremental Term Loan shall accrue interest as provided in
the amendment or supplement to this Agreement evidencing such Incremental Term
Loan Facility; provided further, that Swingline Loans shall be made as Base Rate
Loans with either the Base Rate Margin or Swingline Base Rate Margin as provided
in Subsection 1.1(G)(v).

 

(B)           Applicable Margins.  Initially, and continuing through the day
immediately preceding the first Adjustment Date occurring after the Second
Amendment Date, the applicable Base Rate Margin, LIBOR Margin, Commitment Fee
Margin, and Swingline Base Rate Margin shall be the applicable per annum
percentage set forth in the pricing table below opposite the applicable Total
Leverage Ratio of Borrower, determined on a consolidated basis for Borrower and
its Subsidiaries and calculated on a pro forma basis after giving effect to any
Loans requested by Borrower pursuant to this Agreement on the Second Amendment
Date.  Thereafter, the applicable Base Rate Margin, LIBOR Margin, Commitment Fee
Margin, and Swingline Base Rate Margin shall be for each Calculation Period the
applicable per annum percentage set forth in the pricing table below opposite
the applicable Total Leverage Ratio of Borrower, determined on a consolidated
basis for Borrower and its Subsidiaries; provided, that, in the event that
Administrative Agent shall not receive the financial statements and Compliance
Certificate required pursuant to Subsections 4.5(A), 4.5(B) and 4.5(C) when due,
from such due date and until the fifth Business Day following Administrative
Agent’s receipt of such overdue financial statements and Compliance Certificate
(and in the event a decrease in the applicable margin is then warranted, receipt
of Borrower’s written request to decrease such margin), the Base Rate Margin
shall be 3.750% per annum, the LIBOR Margin shall be 4.750% per annum,  the
Commitment Fee Margin shall be 0.750%, and the Swingline Base Rate Margin shall
be 3.250% per annum; provided, further, that effective upon the closing of any
acquisition that will increase the Total Leverage Ratio on a pro forma basis,
the Base Rate Margin, LIBOR Margin,  Commitment Fee Margin, and Swingline Base
Rate Margin will immediately adjust to reflect such higher ratio. 
Notwithstanding anything to the contrary set forth in this paragraph, initially,
and continuing through the day immediately proceeding the first Adjustment Date
occurring on or after September 30, 2010, the LIBOR Margin will be not less than
3.750%, the Base Rate Margin will be not less than 2.750%, and the Swingline
Base Rate Margin will not be less than 2.250%.

 

PRICING TABLE

 

Total Leverage Ratio

 

Base Rate Margin

 

LIBOR Margin

 

Commitment
Fee Margin

 

Swingline Base
Rate Margin

 

> 2.00x

 

3.750

%

4.750

%

0.750

%

3.250

%

> 1.75x and < 2.00x

 

3.500

%

4.500

%

0.750

%

3.000

%

 

11

--------------------------------------------------------------------------------


 

> 1.50x and < 1.75x

 

3.250

%

4.250

%

0.750

%

2.750

%

> 1.25x and < 1.50x

 

3.000

%

4.000

%

0.625

%

2.500

%

> 1.00x and < 1.25x

 

2.750

%

3.750

%

0.500

%

2.250

%

< 1.00x

 

2.500

%

3.500

%

0.500

%

2.000

%

 

If, as a result of any restatement of or other adjustment to any financial
statements referred to above (i) the Total Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in different pricing for any
period, then (1) if the proper calculation of the Total Leverage Ratio would
have resulted in higher pricing for such period, Borrower shall automatically
and retroactively be obligated to pay to Administrative Agent, promptly on
demand by Administrative Agent, an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (2) if the proper calculation of the Total
Leverage Ratio would have resulted in lower pricing for such period,
Administrative Agent and the Lenders shall have no obligation to repay any
interest to Borrower; provided that if, as a result of any restatement or other
event a proper calculation of the Total Leverage Ratio would have resulted in
higher pricing for one or more periods and lower pricing for one or more other
periods (due to the shifting of income or expenses from one period to another
period or any similar reason), then the amount payable by Borrower pursuant to
clause (1) above shall be based upon the excess, if any, of the amount of
interest that should have been paid for all applicable periods over the amount
of interest paid for all such periods.

 

(C)           LIBOR Interest Periods.  Each LIBOR Loan may be obtained for a one
(1), two (2), three (3), or six (6) month period or, if available to all Lenders
under the applicable facility, nine (9) or 12 month period (each such period
being an “LIBOR Interest Period”). With respect to all LIBOR Loans:

 

(i)            the LIBOR Interest Period will commence on the date that the
LIBOR Loan is made or the date on which any portion of any Base Rate Loan is
converted into a LIBOR Loan, or, in the case of immediately successive LIBOR
Interest Periods, each successive LIBOR Interest Period shall commence on the
day on which the immediately preceding LIBOR Interest Period expires;

 

(ii)           if the LIBOR Interest Period would otherwise expire on a day that
is not a Business Day, then it will expire on the next Business Day; provided,
that if any LIBOR Interest Period would otherwise expire on a day that is not a
Business Day and such day is the last Business Day of a calendar month, such
LIBOR Interest Period shall expire on the Business Day next preceding such day;

 

(iii)          any LIBOR Interest Period that begins on the last Business Day of
a calendar month or on a day for which there is no numerically corresponding day
in the last calendar month in such LIBOR Interest Period shall end on the last
Business Day of the last calendar month in such LIBOR Interest Period; and

 

12

--------------------------------------------------------------------------------


 

(iv)                              no LIBOR Interest Period shall be selected
under any Term Loan Facility if, in order to make scheduled repayments of such
Term Loan required pursuant to Subsection 1.6(A)(ii), (iii) or (iv), repayment
of all or any portion of the LIBOR Loan prior to the expiration of such Interest
Period would be necessary; and

 

(v)                                 no LIBOR Interest Period shall be selected
under the Revolver Facility that extends beyond the date set forth in clause
(B) of the definition of Revolver Expiration Date, and no LIBOR Interest Period
shall be selected under any Term Loan Facility that extends beyond the date set
forth in clause (B) of the definition of applicable Term Loan Maturity Date.

 

(D)                               Calculation and Payment.  Interest on Base
Rate Loans shall be calculated on the basis of a 365-6-day year for the actual
number of days elapsed.  Interest on LIBOR Loans, including amounts due under
Subsection 1.4, shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding or conversion of a LIBOR
Loan to a Base Rate Loan and the first day of a LIBOR Interest Period shall be
included in the calculation of interest.  The date of payment (as determined in
Subsection 1.5) of any Loan and the last day of a LIBOR Interest Period shall be
excluded from the calculation of interest; provided, if a Loan is repaid on the
same day that it is made, one (1) day’s interest shall be charged.

 

Interest accruing on Base Rate Loans is payable in arrears on each of the
following dates or events: (i) the last day of each calendar quarter; (ii) the
prepayment (including the payment of any Swingline Loan pursuant to Subsection
1.1(G)(iv)) of such Loan (or portion thereof), to the extent accrued on the
principal prepaid; and (iii) the applicable Term Loan Maturity Date or the
Revolver Expiration Date, as the case may be, whether by acceleration or
otherwise, with respect to the principal to be repaid.  Interest accruing on
each LIBOR Loan is payable in arrears on each of the following dates or events:
(1) the last day of each applicable LIBOR Interest Period; (2) if the LIBOR
Interest Period is longer than three (3) months, on each three-month anniversary
of the commencement date of such LIBOR Interest Period; (3) the prepayment of
such Loan (or portion thereof), to the extent accrued on the principal prepaid;
and (4) the applicable Term Loan Maturity Date or the Revolver Expiration Date,
as the case may be, whether by acceleration or otherwise, with respect to the
principal to be repaid.

 

(E)                                Default Rate of Interest.  At the election of
Administrative Agent or Requisite Lenders, after the occurrence of an Event of
Default and for so long as it continues, all Loans and other Obligations shall
bear interest at rates that are 2% in excess of the rates otherwise in effect,
including, rates in effect pursuant to Subsection 1.2(B), with respect to such
Loans and other Obligations.  Interest accruing pursuant to this Subsection
1.2(E) is payable on demand.

 

(F)                                 Excess Interest.  Notwithstanding anything
to the contrary set forth herein, the aggregate interest, fees and other amounts
required to be paid by Borrower to Lenders or any Lender hereunder are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the Indebtedness evidenced hereby or
otherwise,

 

13

--------------------------------------------------------------------------------


 

shall the amount paid or agreed to be paid to Lenders or any Lender for the use
or the forbearance of the Indebtedness or Obligations evidenced hereby exceed
the maximum permissible under Applicable Law.  If under or from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
other Loan Documents at the time of performance of such provision shall be due,
shall involve exceeding the limit of such validity prescribed by Applicable Law
then the obligation to be fulfilled shall automatically be reduced to the limit
of such validity and if under or from circumstances whatsoever Lenders or any
Lender should ever receive as interest any amount which would exceed the highest
lawful rate, the amount of such interest that is excessive shall be applied to
the reduction of the principal balance of the Obligations evidenced hereby and
not to the payment of interest.  Additionally, should the method used for
calculating interest on LIBOR Loans (i.e., using a 360-day year) be unlawful,
such calculation method shall be automatically changed to a 365-6-day year or
such other lawful calculation method as is reasonably acceptable to
Administrative Agent.  This provision shall control every other provision of
this Agreement and all provisions of every other Loan Document.

 

(G)                               Selection, Conversion or Continuation of
Loans; LIBOR Availability.  Provided that no Event of Default has occurred and
is then continuing and except as provided in Subsection 1.1(G), Borrower shall
have the option to (i) select all or any part of a new borrowing to be a Base
Rate Loan or a LIBOR Loan, in the case of a Base Rate Loan in a principal amount
equal to at least $100,000, in the case of a LIBOR Loan in a principal amount
equal to $1,000,000 or any whole multiple of $500,000 in excess thereof,
(ii) convert at any time all or any portion of a Base Rate Loan in a principal
amount equal to $1,000,000 or any whole multiple of $500,000 in excess thereof
into a LIBOR Loan, (iii) upon the expiration of its Interest Period, convert all
or any part of any LIBOR Loan into a Base Rate Loan, and (iv) upon the
expiration of its Interest Period, continue any LIBOR Loan into one or more
LIBOR Loans in a principal amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof for such new Interest Period(s) as selected by
Borrower.  Each LIBOR Loan shall be made under any one of the Revolver Facility,
the Term Loan A Facility, the Term Loan B Facility, the Term Loan C Facility, or
any Incremental Term Loan Facility, but may not be made under more than one
Facility concurrently.  During any period in which any Event of Default is
continuing, as the Interest Periods for LIBOR Loans then in effect expire, such
Loans shall be converted into a Base Rate Loan and the LIBOR option will not be
available to Borrower until all Events of Default are cured or waived. In the
event Borrower fails to elect a LIBOR Loan upon any advance hereunder or upon
the termination of any Interest Period, Borrower shall be deemed to have elected
to have such amount constitute a Base Rate Loan.  There shall be no more than an
aggregate of five (5) LIBOR Loans outstanding at any one time under any
Facility.

 

1.3                               Notice of Borrowing, Conversion or
Continuation of Loans.  Whenever Borrower desires to request a Loan (other than
a Swingline Loan) pursuant to Subsection 1.1(A) or (B) or to convert or continue
Loans (other than Swingline Loans) pursuant to Subsection 1.2(G), Borrower shall
give Administrative Agent irrevocable prior written notice in the form attached
hereto as Exhibit 1.3 (a “Notice of Borrowing/Conversion/Continuation”) (A) if
requesting a borrowing of a Base Rate Loan (or any portion thereof), not later
than 11:00 a.m. (Denver, Colorado time) one (1) Business Day before the proposed
borrowing, conversion or continuation is to be effective or, (B) if requesting a
borrowing of, or conversion to or continuation of a

 

14

--------------------------------------------------------------------------------


 

LIBOR Loan, not later than 11:00 a.m. (Denver, Colorado time) three (3) Business
Days before the proposed borrowing, conversion or continuation is to be
effective.  Each Notice of Borrowing/Conversion/Continuation shall specify
(i) the Loan (or portion thereof) to be advanced, converted or continued and,
with respect to any LIBOR Loan to be converted or continued, the last day of the
current Interest Period therefor, (ii) the effective date of such borrowing,
conversion or continuation (which shall be a Business Day), (iii) the principal
amount of such Loan to be borrowed, converted or continued, (iv) the Interest
Period to be applicable to any new LIBOR Loan, and (v) the Facility under which
such borrowing, conversion or continuation is to be made.  Administrative Agent
shall give each Lender prompt written notice of any Notice of
Borrowing/Conversion/Continuation given by Borrower.

 

1.4                               Fees and Expenses.

 

(A)                               Unused Commitment Fee.  From the Closing Date,
Borrower shall be obligated to pay Administrative Agent, for the benefit of all
Revolver Lenders that are neither Defaulting Lenders nor Potential Defaulting
Lenders with respect to which any Issuing Lender or Swingline Lender has
exercised the right to require cash collateralization pursuant to Subsection
1.17(A)(i) or 1.17(B)(i) from Borrower or such Potential Defaulting Lender
(based upon their respective Pro Rata Shares of the Revolver Loan Commitment), a
fee (the “Revolver Commitment Fee”) in an amount equal to (i) the Revolver Loan
Commitment less the sum of (1) the average daily outstanding balance of Revolver
Loans (other than the Swingline Loans) plus (2) the average daily outstanding
Letter of Credit Usage, in each case during the preceding calendar quarter
multiplied by (ii) the applicable Commitment Fee Margin as provided in
Subsection 1.2(B), calculated on the basis of a 360-day year for the actual
number of days elapsed.  Such fees are to be paid quarterly in arrears on the
last day of each calendar quarter for such calendar quarter (or portion
thereof), with the final such payment due on the Revolver Expiration Date.

 

(B)                               Certain Other Fees.  Borrower shall be
obligated to pay to CoBank, individually, fees in the amounts and at the times
specified in the letter agreement dated July 30, 2010, between Borrower and
CoBank and the letter agreement dated September 9, 2009, between Borrower and
CoBank.

 

(C)                               Breakage Fee.  Upon any repayment or payment
of a LIBOR Loan on any day that is not the last day of the Interest Period
applicable thereto (regardless of the source of such repayment or prepayment and
whether voluntary, mandatory, by acceleration or otherwise), Borrower shall be
obligated to pay Administrative Agent, for the benefit of all affected Lenders,
an amount (the “Breakage Fee”) equal to the present value of any losses,
expenses and liabilities (including any loss (including interest paid) sustained
by each such affected Lender in connection with the reemployment of such funds)
that any such affected Lender may sustain as a result of the payment of such
LIBOR Loan on such day.  For purposes of calculating amounts payable by Borrower
to Lenders under this Subsection 1.4(C), each LIBOR Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR rate for such LIBOR Loan by
a matching deposit or other borrowing in the interbank eurocurrency market for a
comparable amount and for a comparable period, whether or not such LIBOR Loan is
in fact so funded.  In addition, upon any

 

15

--------------------------------------------------------------------------------


 

repayment or prepayment of a LIBOR Loan on any day that is not the last day of
the Interest Period applicable thereto (regardless of the source of such
repayment or prepayment and whether voluntary, mandatory, by acceleration or
otherwise), Borrower shall be obligated to pay Administrative Agent, not for the
benefit of Lenders, an administrative fee of $300.

 

(D)                               Expenses and Attorneys’ Fees.  In addition to
fees due under Subsections 1.4(A) and 1.4(B), Borrower agrees to pay promptly
all reasonable fees, costs and expenses (including those of attorneys) incurred
by Administrative Agent in connection with (i) any matters contemplated by or
arising out of the Loan Documents, (ii) the continued administration of the Loan
Documents, including any such fees, costs and expenses incurred in perfecting,
maintaining, determining the priority of and releasing any security and any tax
payable in connection with any Loan Documents and any amendments, modifications
and waivers.  In addition to fees due under Subsections 1.4(A) and (B), Borrower
shall also reimburse on demand Administrative Agent for its expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with documenting
and closing the transactions contemplated herein.  In addition to fees due under
Subsections 1.4(A) and (B), Borrower agrees to pay promptly (1) all reasonable
fees, costs and expenses incurred by Administrative Agent in connection with any
amendment, supplement, waiver or modification of any of the Loan Documents and
(2) all reasonable out-of-pocket fees, costs and expenses incurred by each of
Administrative Agent and Lenders in connection with any Event of Default and any
enforcement of collection proceeding resulting therefrom or, during the
continuance of any Event of Default, any workout or restructuring of any of the
transactions hereunder or contemplated thereby or any action to enforce any Loan
Document or to collect any payments due from Borrower.  All fees, costs and
expenses for which Borrower is responsible under this Subsection 1.4(D) shall be
deemed part of the Obligations when incurred, payable upon demand and in
accordance with the second paragraph of Subsection 1.5 and shall be secured by
the Collateral.

 

(E)                                Letter of Credit Fees.  From the Closing
Date, Borrower shall pay Administrative Agent for the account of all Revolver
Lenders that are neither Defaulting Lenders nor Potential Defaulting Lenders
with respect to which any Issuing Lender has exercised the right to require cash
collateralization pursuant to Subsection 1.17(A)(i) from Borrower or such
Potential Defaulting Lender (based upon their respective Pro Rata Shares) a fee
for each Letter of Credit from the date of issuance to the date of termination
in an amount equal to the applicable LIBOR Margin per annum multiplied by the
face amount of such Letter of Credit.  Such fee shall be payable to
Administrative Agent for the benefit of all Lenders committed to make Revolver
Loans (based upon their respective Pro Rata Shares).  Such fee is to be paid
quarterly in arrears on the last day of each calendar quarter and the
termination of the Letter of Credit.  With respect to each Letter of Credit,
Borrower shall also pay Administrative Agent, for the benefit of the Issuing
Lender issuing such Letter of Credit, an issuance fee equal to the greater of
(i) $1,000 or (ii) 0.125% of the face amount of such Letter of Credit, which
amount shall be paid upon the date of issuance and, if the expiration date of
such Letter of Credit is later than one (1) year from its date of issuance, upon
each anniversary of the date of issuance during the term of such Letter of
Credit.

 

1.5                               Payments.  Other than as provided in
Subsection 1.1(G)(v), all payments by Borrower of the Obligations shall be made
in same day funds and delivered to Administrative

 

16

--------------------------------------------------------------------------------


 

Agent, for the benefit of itself and Lenders, as applicable, by wire transfer to
the following account or such other place as Administrative Agent may from time
to time designate in writing:

 

CoBank, ACB
Greenwood Village, Colorado
ABA Number 3070-8875-4
Reference:  CoBank for the benefit of ATN

 

Borrower shall receive credit on the day of receipt for funds received by
Administrative Agent by 11:00 a.m. (Denver, Colorado time) on any Business Day. 
Funds received on any Business Day after such time shall be deemed to have been
paid on the next Business Day.  Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, the payment shall be
due on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder.

 

To the extent Borrower or any other party or Person makes a payment or payments
to Administrative Agent for the ratable benefit of Lenders or for the benefit of
Administrative Agent in its individual capacity or to any other obligee in
respect of the Obligations hereunder, which payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, or any
combination of the foregoing (whether by demand, litigation, settlement or
otherwise), then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by Administrative Agent or such obligee.

 

Each payment received by Administrative Agent under this Agreement or any Note
for the account of any Lender shall be remitted by Administrative Agent to such
Lender promptly after Administrative Agent’s receipt thereof, and such
remittance shall be made in immediately available funds for the account of such
Lender for the Loans or other obligation in respect of which such payment is
made.

 

1.6                               Repayments of Loans; Reduction of the Revolver
Loan Commitment.

 

(A)                               Scheduled Termination of Revolver Loan
Commitment and Repayments of the Term Loan.

 

(i)                                     Scheduled Termination of Revolver Loan
Commitment.  In addition to any reductions pursuant to Subsections 1.6(B) and
1.6(C), the Revolver Loan Commitment shall be permanently reduced and terminated
in full on the Revolver Expiration Date, and any outstanding principal balance
of the Revolver Loans (including any Swingline Loans) not sooner due and payable
will become due and payable on the Revolver Expiration Date.

 

(ii)                                  Scheduled Repayments of the Term Loan A. 
Commencing on September 30, 2010, and on each December 31, March 31, June 30 and
September 30 thereafter,

 

17

--------------------------------------------------------------------------------


 

subject to Subsection 1.8, Borrower shall repay the aggregate principal balance
of the Term Loan A in the amount set forth below opposite such period:

 

TERM LOAN A - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

 

 

 

 

September 30, 2010 to December 31, 2011

 

$

923,437.50

 

 

 

 

 

March 31, 2012 to June 30, 2014

 

$

1,846,875.00

 

 

The outstanding principal balance of the Term Loan A not sooner due and payable
will become due and payable on the Term Loan A Maturity Date.

 

(iii)                               Scheduled Repayments of the Term Loan B. 
Commencing on September 30, 2010, and on each December 31, March 31, June 30 and
September 30 thereafter, subject to Subsection 1.8, Borrower shall repay the
aggregate principal balance of the Term Loan B in the amount set forth below
opposite such period:

 

TERM LOAN B - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

 

 

 

 

September 30, 2010 to December 31, 2011

 

$

1,875,000.00

 

 

 

 

 

March 31, 2012 to June 30, 2014

 

$

3,750,000.00

 

 

The outstanding principal balance of the Term Loan B not sooner due and payable
will become due and payable on the Term Loan B Maturity Date.

 

(iv)                              Scheduled Repayments of the Term Loan C. 
Commencing on December 31, 2010, and on each March 31, June 30, September 30,
and December 31, thereafter, subject to Subsection 1.8, Borrower shall repay the
aggregate principal balance of the Term Loan C in the amount set forth below
opposite such period:

 

TERM LOAN C - REPAYMENT TABLE

 

Period

 

Quarterly Principal Payment

 

 

 

 

 

 

December 31, 2010 to June 30, 2014

 

$

250,000.00

 

 

18

--------------------------------------------------------------------------------


 

The outstanding principal balance of the Term Loan C not sooner due and payable
will become due and payable on the Term Loan C Maturity Date.

 

(v)                                 Incremental Term Loans.  Borrower shall
repay the aggregate outstanding principal balance of any Incremental Term Loan
as provided in the amendment or supplement to this Agreement documenting such
Incremental Term Loan Facility.

 

All repayments of the Facilities pursuant to this Subsection 1.6(A) shall be
applied in accordance with Subsection 1.8, and shall be accompanied by any
applicable Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

(B)                               Reductions Resulting From Mandatory
Repayments.  The Revolver Loan Commitment also will be permanently reduced to
the extent and in the amount that Borrower is required, pursuant to Subsection
1.8, to apply mandatory repayments to be made pursuant to Subsections 1.7(B),
(C) and (D) to the Revolver Facility (whether or not any Revolver Loans are then
outstanding and available to be repaid).  All reductions provided for in this
Subsection 1.6(B) shall be in addition to the voluntary reductions provided for
in Subsection 1.6(C) and, accordingly, may result in the termination of the
Revolver Loan Commitment prior to the date set forth in clause (B) of the
definition of the term Revolver Expiration Date.

 

(C)                               Voluntary Reduction of the Revolver Loan. 
(i) Borrower shall have the right, upon at least three (3) Business Days’ prior
written notice to Administrative Agent, to terminate or permanently reduce the
then unused portion of the Revolver Loan Commitment.  Each partial reduction
shall be in a minimum amount of at least $250,000, or any whole multiple thereof
in excess thereof, and shall be applied as to each Revolver Lender based upon
its Pro Rata Share.  Notwithstanding the foregoing, no reduction to the Revolver
Loan Commitment shall be permitted if, after giving effect thereto and to any
prepayment made in connection therewith, the Revolving Credit Obligations would
exceed the Revolver Loan Commitment as so reduced.  All reductions to the
Revolver Loan Commitment elected under this Subsection 1.6(C) shall be in
addition to the reductions in the Revolver Loan Commitment provided for in
Subsections 1.6(A)(i) and 1.6(B) and, accordingly, may result in the termination
of the Revolver Loan Commitment prior to the date set forth in clause (B) of the
definition of the term Revolver Expiration Date.

 

(ii)  Borrower shall have the right, upon at least three (3) Business Days’
prior written notice to Administrative Agent and Swingline Lender, to terminate
or permanently reduce the then unused portion of the Swingline Loan Commitment;
provided, however, if the CoBank Cash Management Agreement is in effect,
Borrower may only reduce the Swingline Loan Commitment below $5,000,000.00 with
the prior written consent of Swingline Lender (which consent shall be in the
sole discretion of Swingline Lender).  All reductions to the Swingline Loan
Commitment elected under this Subsection 1.6(C)(ii) shall be in addition to the
reductions in the Swingline Loan Commitment provided for in Subsections
1.6(A)(i), 1.6(B), and 1.6(E) and, accordingly, may result in the termination of
the Swingline Loan Commitment prior to the date set forth in clause (B) of the
definition of the Revolver Expiration Date.  Notwithstanding the foregoing, no
reduction to the Swingline Loan Commitment shall be permitted if, after

 

19

--------------------------------------------------------------------------------


 

giving effect thereto and to any prepayment made in connection therewith, the
aggregate principal balance of all Swingline Loans outstanding at such time
would exceed the Swingline Loan Commitment as so reduced or the aggregate
principal balance of all Revolving Credit Obligations at such time would exceed
the Revolver Loan Commitment, as so reduced.

 

(D)                               Mandatory Repayments.  If at any time the
aggregate outstanding amount of the Revolving Credit Obligations exceeds the
Revolver Loan Commitment, Borrower shall promptly repay the Revolver Loans,
reduce the Letter of Credit Usage by providing cash collateral for the Letter of
Credit Usage in the manner set forth in Subsection 1.16, or, if the CoBank Cash
Management Agreement is not in effect, repay the Swingline Loans, in each case,
to the extent required to eliminate such excess, and until such repayment or
reduction is made, Lenders shall not be obligated to make any additional
Revolver Loans and Swingline Lender shall not be obligated to make any
additional Swingline Loans.  Any repayments pursuant to this Subsection
1.6(D) shall be paid and applied in accordance with Subsection 1.8 and must be
accompanied by accrued interest on the amount repaid and any applicable Breakage
Fees and any other fees required pursuant to Subsection 1.4.

 

(E)                                Application of Reduction of the Revolver
Loan.  If a reduction in the Revolver Loan Commitment pursuant to Subsections
1.6(B) and/or 1.6(C) would cause the Revolver Loan Commitment to be less than
the sum of the Swingline Loan Commitment and Letter of Credit Sublimit, then the
Swingline Loan Commitment and Letter of Credit Sublimit will simultaneously with
such reduction of the Revolver Loan Commitment be permanently reduced on a pro
rata basis such that the sum of the two does not exceed the reduced Revolver
Loan Commitment.

 

1.7                               Voluntary Prepayments and Other Mandatory
Repayments.

 

(A)                               Voluntary Prepayment of Loans.  Subject to the
provisions of Subsection 1.8, at any time, Borrower may prepay the Base Rate
Loans, in whole or in part, without penalty.  Subject to the provisions of
Subsection 1.8, payment of the Breakage Fees and any other fees required
pursuant to Subsection 1.4 and the notice requirement in the following sentence,
at any time Borrower may prepay any LIBOR Loan, in whole or in part.  Notice of
any prepayment of (i) a Base Rate Loan (other than a Swingline Loan, which may
be prepaid at any time and without notice) shall be given not later than
11:00 a.m. (Denver, Colorado time) on the Business Day that is the date of
prepayment, and (ii) a LIBOR Loan shall be given not later than 11:00 a.m.
(Denver, Colorado time) on the third Business Day immediately preceding the date
of prepayment.  All partial prepayments (other than partial prepayments of
Swingline Loans) shall be in a minimum amount of at least $250,000, or any whole
multiple thereof in excess thereof (or the entire remaining balance of the
applicable Loan), and shall be paid and applied in accordance with Subsection
1.8.  All prepayment notices shall be irrevocable. All prepayments shall be
accompanied by accrued interest on the amount prepaid and any applicable
Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

(B)                               Repayments from Insurance Proceeds. 
Immediately upon receipt thereof, Borrower shall be obligated to repay the Loans
(or reduce the Letter of Credit Usage by

 

20

--------------------------------------------------------------------------------


 

providing cash collateral for the Letter of Credit Usage in the manner set forth
in Subsection 1.16) in an amount equal to all Net Proceeds received by Borrower
or any Subsidiary of Borrower that are insurance proceeds from any Asset
Disposition (which Net Proceeds, together with all other such Net Proceeds
covered by this Subsection 1.7(B), exceeds $5,000,000 in the aggregate over the
term of this Agreement); provided, however, that if no Event of Default has
occurred and is continuing, Borrower shall not be required to repay the Loans
with the Net Proceeds if Borrower or such Subsidiary (i) has previously applied
cash or (ii) applies such Net Proceeds to repair or replace the lost, damaged or
destroyed assets within 180 days of receipt by Borrower or such Subsidiary of
such Net Proceeds.  All such repayments shall be paid and applied in accordance
with Subsection 1.8 (if upon the expiration of such 180-day period any of such
Net Proceeds have not been so applied, Borrower immediately shall repay the
Loans (or reduce the Letter of Credit Usage by providing cash collateral for the
Letter of Credit Usage in the manner set forth in Subsection 1.16) in an amount
equal to such remaining Net Proceeds).  All prepayments shall be accompanied by
accrued interest on the amount prepaid and any applicable Breakage Fees and any
other fees required pursuant to Subsection 1.4.

 

(C)                               Repayments from Certain Asset Dispositions. 
Immediately upon receipt thereof, Borrower shall be obligated to repay the Loans
(or reduce the Letter of Credit Usage by providing cash collateral for the
Letter of Credit Usage in the manner set forth in Subsection 1.16) in an amount
equal to all Net Proceeds received by Borrower or any Subsidiary of Borrower
that are from Asset Dispositions, other than insurance proceeds or from Asset
Dispositions permitted pursuant to Subsections 3.7(A) through (C), (E), (G),
(H) or (I); provided, however, that if (i) no Event of Default has occurred and
is continuing and (ii) the aggregate of all such Net Proceeds during the
12-month period ending on the date of such proposed reinvestment does not exceed
5% of Borrower’s then amount of consolidated assets, Borrower shall not be
required to repay the Loans with the Net Proceeds if Borrower or such Subsidiary
applies such Net Proceeds to acquire assets that are used or useful in the
business of Borrower or such Subsidiary within 180 days of receipt by Borrower
or such Subsidiary of such Net Proceeds (if upon the expiration of such 180-day
period any of such Net Proceeds have not been so applied, Borrower immediately
shall repay the Loans (or reduce the Letter of Credit Usage by providing cash
collateral for the Letter of Credit Usage in the manner set forth in Subsection
1.16) in an amount equal to such remaining Net Proceeds).  All such repayments
shall be paid and applied in accordance with Subsection 1.8.  All prepayments
shall be accompanied by accrued interest on the amount prepaid and any
applicable Breakage Fees and any other fees required pursuant to Subsection 1.4.

 

(D)                               Repayments from Debt Issuances.  Immediately
upon receipt by Borrower or any Subsidiary of Borrower of Net Proceeds relating
to the issuance by Borrower or any Subsidiary of Borrower of any public or
private debt (other than Indebtedness permitted under Subsection 3.1), Borrower
shall be obligated to repay the Loans (or reduce the Letter of Credit Usage by
providing cash collateral for the Letter of Credit Usage in the manner set forth
in Subsection 1.16) in an amount equal to such Net Proceeds.  All such
repayments shall be paid and applied in accordance with Subsection 1.8. All
prepayments shall be accompanied by accrued interest on the amount prepaid and
any applicable Breakage Fees and any other fees required pursuant to Subsection
1.4.

 

21

--------------------------------------------------------------------------------

 


 

1.8           Application of Prepayments and Repayments; Payment of Breakage
Fees, Etc.  Subject to the last sentence of this Subsection 1.8, all prepayments
pursuant to Subsection 1.7(A) to be applied to the Loans shall be applied as
Borrower shall direct; provided however, in the absence of any direction from
Borrower, Swingline Lender may apply any such prepayments to the Swingline
Loans.  At any time the CoBank Cash Management Agreement is not in effect, each
repayment made pursuant to Subsection 1.7(B) through (D) shall be applied first,
pro rata to the outstanding principal balance of the Term Loan Facilities
(including pro rata to any Incremental Term Loan Facility, if and when
applicable), and second, to repay the Swingline Loans and third to repay the
Revolver Loans (or reduce the Letter of Credit Usage by providing cash
collateral for the Letter of Credit Usage in the manner set forth in Subsection
1.16).  At any time the CoBank Cash Management Agreement is in effect, each
repayment made pursuant to Subsection 1.7(B) through (D) shall be applied first,
pro rata to the outstanding principal balance of the Term Loan Facilities
(including pro rata to any Incremental Term Loan Facility, if and when
applicable), and second, to repay the Revolver Loans (other than the Swingline
Loans) (or reduce the Letter of Credit Usage by providing cash collateral for
the Letter of Credit Usage in the manner set forth in Subsection 1.16) and third
to repay the Swingline Loans.  All repayments made pursuant to Subsections 1.6
and 1.7 shall first be applied to a Base Rate Loan or such of the LIBOR Loans as
Borrower shall direct in writing and, in the absence of such direction, shall
first be applied to a Base Rate Loan and then to such LIBOR Loans as
Administrative Agent shall select.  All prepayments and repayments required or
permitted hereunder shall be accompanied by payment of all applicable Breakage
Fees and accrued interest on the amount prepaid or repaid.  All prepayments and
repayments applied to the Term Loan A, the Term Loan B, the Term Loan C or any
Incremental Term Loan shall be applied to principal installments in the inverse
order of maturity; provided that Borrower may direct in writing that any
prepayment made pursuant to Subsection 1.7(A) to the Term Loan Facilities be
applied pro rata first, to up to the next two (2) scheduled principal payments
on each of the Term Loan Facilities and second, pro rata across the remaining
scheduled principal payments of the Term Loan Facilities.

 

1.9           Loan Accounts.  Administrative Agent will maintain loan account
records for (A) all Loans, interest charges and payments thereof, (B)  all
Letter of Credit Liability, (C) the charging and payment of all fees, costs and
expenses and (D) all other debits and credits pursuant to this Agreement.  The
balance in the loan accounts shall be presumptive evidence of the amounts due
and owing to Lenders, absent manifest error, provided that any failure by
Administrative Agent to maintain such records shall not limit or affect
Borrower’s obligation to pay.  After the occurrence and during the continuance
of an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments and Borrower hereby irrevocably agrees that
Administrative Agent and the Lenders shall have the continuing exclusive right
to apply and reapply payments to any of the Obligations in any manner it or they
deem appropriate.

 

1.10         Changes in LIBOR Rate Availability.

 

(A)          If with respect to any proposed LIBOR Interest Period,
Administrative Agent or any Lender (after consultation with Administrative
Agent) determines that deposits in dollars (in the applicable amount) are not
being offered in the relevant market for such LIBOR Interest Period, or Lenders
having a Pro Rata Share of 50% or more under a Facility determine

 

22

--------------------------------------------------------------------------------


 

(and notify Administrative Agent) that the LIBOR rate applicable pursuant to
Subsection 1.2(A)(ii) for any requested LIBOR Interest Period with respect to a
proposed LIBOR Loan under such Facility does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, Administrative Agent shall
forthwith give notice thereof to Borrower and Lenders, whereupon and until such
affected Lender or Lenders notifies Administrative Agent, and Administrative
Agent notifies Borrower and the other Lenders that the circumstances giving rise
to such situation no longer exist, the obligations of any affected Lender to
make its portion of such type of LIBOR Loan shall be suspended and such affected
Lender shall make its Pro Rata Share of such type of LIBOR Loan as a Base Rate
Loan or such other type of Loan as permitted by Administrative Agent.  Any
Lender may, in its sole discretion, waive the benefits and provisions of this
Subsection with respect to any proposed LIBOR Interest Period.

 

(B)           If the introduction of, or any change in, any Applicable Law or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case occurring after the
Closing Date, shall make it unlawful or impossible for one or more Lenders to
honor its obligations hereunder to make or maintain any LIBOR Loan, such Lender
shall promptly give notice thereof to Administrative Agent, and Administrative
Agent shall promptly give notice thereof to Borrower and all other Lenders. 
Thereafter, until such Lender or Lenders notify Administrative Agent, and
Administrative Agent notifies Borrower and the other Lenders that such
circumstances no longer exist, (i) the obligations of such Lender or Lenders to
make LIBOR Loans and the right of Borrower to convert any Loan of such Lender or
Lenders to a LIBOR Loan or continue any Loan of such Lender or Lenders as a
LIBOR Loan shall be suspended and (ii) if any Lender may not lawfully continue
to maintain a LIBOR Loan to the end of the then current LIBOR Interest Period
applicable thereto, such Loan shall immediately be converted to the Base Rate
Loan.

 

1.11         Capital Adequacy and Other Adjustments.

 

(A)          If after the Closing Date there occurs the introduction, or change
in the interpretation of, any Applicable Law the effect of which would increase
the reserve requirement or otherwise increase the cost to any Lender of making
or maintaining a LIBOR Loan, then Administrative Agent, on behalf of all
affected Lenders, shall submit a certificate to Borrower setting forth the
amount and demonstrating the calculation of such increased cost. Borrower shall
be obligated to pay the amount of such increased cost to Administrative Agent
for the benefit of the affected Lenders within 15 days after receipt of such
certificate.  Such certificate shall, absent manifest error, be final,
conclusive and binding for all purposes.  There is no limitation on the number
of times such a certificate may be submitted; provided that any such certificate
may not seek increased costs for any period prior to the date that is six
(6) months prior to the date of such certificate.

 

(B)           In the event that the adoption after the Closing Date of any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by any Lender or any

 

23

--------------------------------------------------------------------------------


 

corporation controlling such Lender with any request or directive regarding
capital adequacy, reserve requirements or similar requirements (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) from any central bank or governmental agency or body having
jurisdiction does or shall have the effect of increasing the amount of capital,
reserves or other funds required to be maintained by such Lender or any
corporation controlling such Lender and thereby reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, then Borrower shall be obligated, from time to time within 15 days
after notice and demand from such Lender (together with the certificate referred
to in the next sentence and with a copy to Administrative Agent), to pay to
Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  A certificate as to
the amount of such cost and showing the basis of the computation of such cost
submitted by such Lender to Borrower and Administrative Agent shall, absent
manifest error, be final, conclusive and binding for all purposes.  There is no
limitation on the number of times such a certificate may be submitted; provided
that any such certificate may not seek increased costs for any period prior to
the date that is six (6) months prior to the date of such certificate.

 

1.12         Optional Prepayment/Replacement of Lender in Respect of Increased
Costs or Defaulted Lenders.  Within 15 days after receipt by Borrower of written
notice and demand from any Lender for payment of additional costs as provided in
Subsections 1.11, 1.13 or 1.14 or if it becomes illegal or impossible for any
Lender to continue to fund or to make LIBOR Loans pursuant to Subsection
1.10(B), as a result of any condition described in any of such Subsections, or
if any Lender is a Defaulting Lender (any such Lender, an “Affected Lender”)
then, unless such Lender has theretofore removed or cured the conditions
creating the cause for such obligation to pay such additional amounts or for
such illegality or impossibility, or has ceased to be a Defaulting Lender,
Borrower may, at its option, notify Administrative Agent and such Affected
Lender of its intention to do one of the following:

 

(A)          Borrower may obtain, at Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Administrative Agent.  In the event Borrower
obtains a Replacement Lender within 90 days following notice of its intention to
do so, the Affected Lender shall sell and assign its Loans and its obligations
under the Loan Commitments to such Replacement Lender at a price (including
accrued interest) that is reasonably acceptable to the Affected Lender and the
Replacement Lender (it being agreed that an assignment at par (plus accrued
interest) or a higher price is deemed to be acceptable), provided that Borrower
has reimbursed such Affected Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment; or

 

(B)           Borrower may prepay in full all outstanding Obligations owed to
such Affected Lender and terminate such Affected Lender’s Pro Rata Share of the
Loan Commitments, in which case the Loan Commitments will be permanently reduced
by the amount of such Pro Rata Share.  Borrower shall, within 90 days following
notice of its intention to do so, prepay in full all outstanding Obligations
owed to such Affected Lender (including all applicable Breakage Fees and such
Affected Lender’s increased costs for which it is entitled to reimbursement
under this Agreement through the date of such prepayment), and terminate such

 

24

--------------------------------------------------------------------------------


 

Affected Lender’s obligations under the Loan Commitments.  Any such prepayment
pursuant to this Subsection 1.12(B) shall be applied in accordance with
Subsection 1.8 (except that such prepayment shall be solely for the account of
the Affected Lender and not for the account of all the Lenders in accordance
with their Pro Rata Shares) and shall be accompanied by payment of all
applicable Breakage Fees and accrued interest on the amount repaid.

 

1.13         Taxes.

 

(A)          No Deductions.  Any and all payments or reimbursements made
hereunder or under the Notes shall be made free and clear of and without
deduction for any and all taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (all such taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto, excluding such taxes imposed on net income, herein “Tax Liabilities”),
excluding, however, any Excluded Taxes.  If Borrower shall be required by law to
deduct any such Tax Liabilities (net of Excluded Taxes) from or in respect of
any sum payable hereunder to any Lender or Administrative Agent, then, except as
provided in Subsection 1.13(B), Subsection 1.13(C) and the last sentence of this
Subsection 1.13(A), the sum payable hereunder shall be increased as may be
necessary so that, after making all required deductions, such Lender or
Administrative Agent receives an amount equal to the sum it would have received
had no such deductions been made.  Notwithstanding the foregoing, any Lender
that fails to provide Borrower and Administrative Agent a properly completed and
executed IRS Form W-9 will be subject to backup withholding on payments to such
Lender without any gross-up hereunder.

 

(B)           Foreign Lenders.  Each Lender which would not be considered a
United States Person under the IRC (“Foreign Lender”) as to which payments made
under this Agreement or under the Notes is exempt for withholding tax under the
IRC or is subject to withholding tax at a reduced rate under an applicable
statute or tax treaty shall provide to Borrower and Administrative Agent (i) a
properly completed and executed United States Internal Revenue Service
Form W-8ECI, Form W-8IMY (including properly executed copies of Forms W-8BEN or
W-9 for all beneficial owners on whose behalf Foreign Lender acts) or W-8BEN or
other applicable form, certificate or document prescribed by the Internal
Revenue Service of the United States certifying as to such Foreign Lender’s
entitlement (and such other beneficial owners’ entitlement in the case of
Form W-8IMY) to such exemption or reduced rate of withholding with respect to
payments to be made to such Foreign Lender under this Agreement and under the
Notes (a “Certificate of Exemption”) and, in the case of a Foreign Lender
claiming exemption under Sections 871(h) or 881(c) of the IRC, a certificate
(and beneficial owner certificates in the case of Form W-8IMY) in form and
substance acceptable to Borrower and Administrative Agent that such Foreign
Lender (and such other beneficial owners’ Forms W-8 BEN or W-9) is not
(1) receiving interest under the Notes as a bank on an extension of credit made
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the IRC, (2) a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the IRC and (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (the “Portfolio Interest Exemption Certificate”)
or (ii) letter from any such Foreign Lender (and such beneficial owner in the
case of Form W-8IMY as described above) stating that it is not entitled to any
such exemption or reduced rate of withholding (a “Letter of Non-Exemption”). 
Each Foreign Lender shall deliver

 

25

--------------------------------------------------------------------------------


 

to Borrower and to Administrative Agent, prior to becoming a Lender, at the time
or times prescribed by Applicable Law, or within 15 days after a reasonably
request of Borrower or Administrative Agent, a properly completed and executed
Certificate of Exemption (and a Portfolio Interest Exemption Certificate, if
applicable) or Letter of Non-Exemption and such other reasonably requested
information as will permit Borrower or Administrative Agent, as the case may be,
to determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to any taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable taxes in respect of all payments to
be made to such Lender by Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for U.S. withholding tax purposes.  If a Foreign
Lender fails to provide the documentation required under this Subsection
1.13(B), the payments to such Lender shall be subject to withholding without any
gross up pursuant to Subsection 1.13(A).

 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption (and a Portfolio
Interest Exemption Certificate, if applicable) to Borrower and Administrative
Agent within the time periods set forth in the preceding paragraph, Borrower
shall withhold taxes from payments to such Foreign Lender at the applicable
statutory rates and Borrower shall not be required to pay any additional amounts
as a result of such withholding, provided that all such withholding shall cease
or be reduced, as appropriate, upon delivery by such Foreign Lender of a
Certificate of Exemption (and a Portfolio Interest Exemption Certificate, if
applicable) to Borrower and Administrative Agent.

 

(C)           FATCA Withholding.  If any and all payments made hereunder or
under the Notes would be subject to withholding tax imposed by FATCA if a Lender
(or Participant) fails to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) and 1472(b) of the IRC, as
applicable), such Lender (or Participant) shall deliver to Borrower and
Administrative Agent (i) a certification signed by the chief financial officer,
principal accounting officer, treasurer, controller or other authorized officer
of such Lender (or Participant), and (ii) other documentation as reasonably
requested by Borrower and Administrative Agent sufficient for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender (or Participant) has complied with the applicable
reporting requirements of FATCA.  To the extent that the relevant documentation
provided pursuant to this Subsection 1.13(C) is rendered obsolete or inaccurate
in any respect as a result of a change in circumstances with respect to the
status of a Lender (or Participant), such Lender (or Participant) shall deliver
to Borrower and Administrative Agent revised or updated documentation as
reasonably requested by Borrower and Administrative Agent sufficient to confirm
compliance with their reporting requirements under FATCA.  If a Lender (or a
Participant) fails to provide documentation necessary to avoid any withholding
tax under FATCA, the payments to such Lender (or Participant) shall be subject
to withholding without any gross up pursuant to Subsection 1.13(A).

 

(D)          Tax Refund.  If and to the extent that Administrative Agent or any
Lender determines in its good faith discretion that it has received a refund for
or a credit or deduction of any amounts which have been paid under this
Subsection 1.13 or Subsection 1.14, it shall pay to

 

26

--------------------------------------------------------------------------------


 

Borrower the portion of such refund, credit or deduction that it determines in
its reasonable discretion will leave it, after such payment, in no better or
worse after-tax financial position (taking into account any out-of-pocket
expenses of Administrative Agent or such Lender) than if the Tax Liability or
cost giving rise to the payment had not been imposed in the first instance;
provided, however, that Borrower, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower to Administrative
Agent or such Lender (along with any applicable interest or penalties) in the
event Administrative Agent or such Lender is required to repay such amounts to
such Governmental Authority.  This Subsection 1.13(D) shall not be construed to
require Administrative Agent or any Lender to make available its tax returns or
other confidential tax information to Borrower or any other Person.

 

(E)           Tax Indemnity.  Each Lender shall and hereby does indemnify
Borrower and Administrative Agent and shall make payment in respect thereof
within ten day of demand therefor, against any and all Taxes and all related
losses, claims, liabilities, penalties, interest and expenses incurred by or
asserted against Borrower or Administrative Agent by any Governmental Authority
as a result of the failure of such Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to Borrower or Administrative Agent pursuant to this
Subsection 1.13.  Each Lender also shall and hereby does indemnify
Administrative Agent and shall make payment in respect thereof within ten day of
demand therefor, against any and all Excluded Taxes and all related losses,
claims, liabilities, penalties, interest and expenses attributable to such
Lender that are paid or payable by Administrative Agent, whether or not such
Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Each Lender hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender hereunder
or under any Note against any amount due to Administrative Agent under this
Subsection 1.13(E).

 

1.14         Changes in Tax Laws.  In the event that, subsequent to the Closing
Date, (A) any changes in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (B) any new law, regulation, treaty
or directive enacted or any interpretation or application thereof, or
(C) compliance by Administrative Agent or any Lender with any request or
directive (whether or not having the force of law) from any Governmental
Authority:

 

(i)            does or shall subject Administrative Agent or any Lender to any
tax of any kind whatsoever with respect to this Agreement, the other Loan
Documents or any Loans made hereunder, or change the basis of taxation of
payments to Administrative Agent or such Lender of principal, fees, interest or
any other amount payable hereunder (except for Excluded Taxes); or

 

(ii)           does or shall impose on Administrative Agent or any Lender any
other condition or increased cost in connection with the transactions
contemplated hereby or participations herein;

 

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any such Lender of making or continuing any Loan hereunder, or to
reduce any amount receivable hereunder, as the case may be, then, in any such
case, Borrower shall be obligated to promptly

 

27

--------------------------------------------------------------------------------


 

pay to Administrative Agent or such Lender, upon its demand, any additional
amounts necessary to compensate Administrative Agent or such Lender, on an
after-tax basis, for such additional cost or reduced amount receivable, as
reasonably determined by Administrative Agent or such Lender with respect to
this Agreement or the other Loan Documents.  If Administrative Agent or such
Lender becomes entitled to claim any additional amounts pursuant to this
Subsection 1.14, it shall promptly notify Borrower of the event by reason of
which Administrative Agent or such Lender has become so entitled.  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Administrative Agent or such Lender to Borrower and Administrative
Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.  There is no limitation on the number of times such a certificate may
be submitted.

 

Notwithstanding the forgoing, Administrative Agent and any such Lender shall
cooperate with Borrower to reduce or eliminate any additional amounts owed under
this Subsection 1.14 and shall provide Borrower with such certificate or similar
document(s) as may reasonably be requested by Borrower in order to relieve
Borrower of any obligation to pay any portion of the payments owed pursuant to
this Subsection 1.14.

 

1.15         Term of this Agreement.  All of the Obligations shall become due
and payable as otherwise set forth herein.  This Agreement shall remain in
effect through and including, and (except with respect to provisions hereof
expressly stated herein to survive any such termination) shall terminate
immediately after, the date on which all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payments for which no claim
has been asserted) shall have been paid and satisfied in full in cash.

 

1.16         Letter of Credit Liability.  Upon the occurrence and during the
continuance of an Event of Default and at the direction of Administrative Agent,
or in the event any Letters of Credit are outstanding at the time that Borrower
terminates the Revolver Loan Commitment, then (A) with respect to each such
Letter of Credit, Borrower shall either (i) deliver to Administrative Agent for
the benefit of all Lenders with a Revolver Loan Commitment a letter of credit in
the same currency that such Letter of Credit is payable, with a term that
extends 60 days beyond the expiration date of such Letter of Credit, issued by a
bank satisfactory to Administrative Agent and in an amount equal to 103% of the
aggregate outstanding Letter of Credit Liability with respect to such Letter of
Credit, which letter of credit shall be drawable by Administrative Agent to
reimburse payments of drafts drawn under such Letter of Credit and to pay any
fees and expenses related thereto or (ii) immediately deposit with
Administrative Agent an amount equal to the aggregate outstanding Letter of
Credit Liability to enable Administrative Agent to make payments under the
Letters of Credit when required and such amount shall become immediately due and
payable, and (B) Borrower shall prepay the fees payable under Subsection
1.4(E) with respect to all such Letters of Credit for the full remaining terms
of such Letters of Credit.  Upon termination of any such Letter of Credit, the
unearned portion of such prepaid fee attributable to such Letter of Credit shall
be refunded to Borrower.

 

28

--------------------------------------------------------------------------------


 

1.17         Defaulting Lenders.

 

(A)          Letters of Credit.

 

(i)            If any Revolving Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, any Issuing
Lender (x) if any Letter of Credit is at the time outstanding, may by notice to
Borrower and such Defaulting Lender or Potential Defaulting Lender through
Administrative Agent, require Borrower, such Defaulting Lender or such Potential
Defaulting Lender to cash collateralize the obligations of Borrower to such
Issuing Lender in respect of such Letter of Credit in an amount equal to the Pro
Rata Share of the Letter of Credit Usage (contingent or otherwise) of such
Defaulting Lender or such Potential Defaulting Lender, as the case may be, in
respect thereof, and (y) will not be required to issue any Letter of Credit or
to amend or extend any outstanding Letter of Credit unless Issuing Lender is
reasonably satisfied that any exposure that would result therefrom is eliminated
or fully covered, whether by cash collateralization or otherwise; provided that,
at Borrower’s option, instead of such cash collateralization, Borrower may, by
notice to Administrative Agent and Issuing Lender, elect to reallocate all or
any part of the Defaulting Lender’s or Potential Defaulting Lender’s Pro Rata
Share of Letter of the Credit Usage with respect to such Letter of Credit among
all Revolver Lenders that are not Defaulting Lenders or Potential Defaulting
Lenders but only to the extent

 

(1) all conditions set forth in Subsection 7.02 (other than Subsection 7.02(A))
are satisfied at such time; and

 

(2) the aggregate Revolver Loan Commitment of all Revolver Lenders that are not
Defaulting Lenders or Potentially Defaulting Lenders exceeds the sum of:

 

(a)           the aggregate principal balance of all Revolver Loans (excluding
Swingline Loans) of all Revolver Lenders that are not Defaulting Lenders or
Potentially Defaulting Lenders, plus

 

(b) the aggregate Pro Rata Share of Letter of Credit Usage of all Revolver
Lenders that are not Defaulting Lenders or Potentially Defaulting Lenders
(taking into account all reallocations pursuant to this Subsection 1.17(A)),
plus

 

(c) the aggregate Pro Rata Share of the outstanding principal balance of the
Swingline Loans (or at any time during which the CoBank Cash Management
Agreement is in effect, for purpose of the determination in this clause (2), the
aggregate principal balance of Swingline Loans shall be deemed to be the
Swingline Loan Commitment) of all Revolver Lenders that are not Defaulting
Lenders or Potentially Defaulting Lenders (taking into account all reallocations
pursuant to Subsection 1.17(B)).

 

If the Borrower elects such option and clauses (1) and (2) are satisfied,  the
Revolver Loan Commitment of such Defaulting Lender or Potential Defaulting
Lender shall be deemed to be zero (except to the extent cash collateral has been
posted by such Defaulting Lender or Potential Defaulting Lender in respect of
any portion of such Defaulting Lender’s or Potential Defaulting Lender’s Letter
of Credit Usage) for

 

29

--------------------------------------------------------------------------------


 

purposes of any determination of the Revolver Lenders’ respective Pro Rata
Shares of Letter of Credit Usage (including for purposes of all fee calculations
hereunder)); provided, further, that no such reallocation by Borrower shall
change the status of a Defaulting Lender or Potential Defaulting Lender as such,
or otherwise limit, reduce or qualify the obligations of such Defaulting Lender
or Potential Defaulting Lender with respect to its obligations under this
Agreement and the other Loan Documents.

 

(ii)           No payment by Borrower or delivery or application of cash
collateral pursuant to clause (i) above shall change the status of a Defaulting
Lender or Potential Defaulting Lender as such, or otherwise limit, reduce or
qualify the obligations of such Defaulting Lender or Potential Defaulting Lender
with respect to its obligations under this Agreement and the other Loan
Documents.

 

(iii)          Any amount deposited by Borrower pursuant to clause (i) above
will not be paid or distributed to the relevant Defaulting Lender or Potential
Defaulting Lender, but will instead be retained by Administrative Agent in a
segregated account until the earlier of (i) such Lender is no longer a
Defaulting Lender or Potential Defaulting Lender, at which point such amounts
will be returned to Borrower and (ii) Administrative Agent elects to debit such
account to pay an amount owed to an Issuing Lender or Swingline Lender pursuant
to Subsection 1.1(F)(ii) or 1.1(G)(iv).

 

(B)           Swingline Loans.

 

(i)            If any Revolving Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, Swingline Lender
will not be required to extend any Swingline Loans unless Swingline Lender is
reasonably satisfied that any exposure that would result therefrom or from any
Swingline Loan that is outstanding at such time is eliminated or fully covered,
whether by cash collateralization or otherwise; provided that, at Borrower’s
option, Borrower may, by notice to Administrative Agent and Swingline Lender,
elect to reallocate all or any part of the Defaulting Lender’s or Potential
Defaulting Lender’s Pro Rata Share of the outstanding Swingline Loans among all
Revolver Lenders that are not Defaulting Lenders or Potential Defaulting Lenders
but only to the extent

 

(1) all conditions set forth in Subsection 7.02 (other than Subsection 7.02(A))
are satisfied at such time; and

 

(2) the aggregate Revolver Loan Commitment of all Revolver Lenders that are not
Defaulting Lenders or Potentially Defaulting Lenders exceeds the sum of:

 

(a)           the aggregate principal balance of all Revolver Loans (excluding
Swingline Loans) of all Revolver Lenders that are not Defaulting Lenders or
Potentially Defaulting Lenders, plus

 

(b) the aggregate Pro Rata Share of Letter of Credit Usage of all Revolver
Lenders that are not Defaulting Lenders or Potentially Defaulting Lenders
(taking into account all reallocations pursuant to Subsection 1.17(A)), plus

 

30

--------------------------------------------------------------------------------


 

(c) the aggregate Pro Rata Share of the outstanding principal balance of the
Swingline Loans (or at any time during which the CoBank Cash Management
Agreement is in effect, for purpose of the determination in this clause (2), the
aggregate principal balance of Swingline Loans shall be deemed to be the
Swingline Loan Commitment) of all Revolver Lenders that are not Defaulting
Lenders or Potentially Defaulting Lenders (taking into account all reallocations
pursuant to this Subsection 1.17(B)).

 

If the Borrower elects such option and clauses (1) and (2) are satisfied, the
Revolver Loan Commitment of all Defaulting Lenders or Potential Defaulting
Lender shall be deemed to be zero (except to the extent cash collateral has been
posted by such Defaulting Lender or Potential Defaulting Lender in respect of
any portion of such Defaulting Lender’s or Potential Defaulting Lender’s Letter
of Credit Usage) for purposes of any determination of the Revolver Lenders’
respective Pro Rata Shares of outstanding Swingline Loans (including for
purposes of all fee calculations hereunder)); provided, further, that no such
reallocation by Borrower shall change the status of a Defaulting Lender or
Potential Defaulting Lender as such, or otherwise limit, reduce or qualify the
obligations of such Defaulting Lender or Potential Defaulting Lender with
respect to its obligations under this Agreement and the other Loan Documents.

 

(ii)           No payment by Borrower or delivery or application of cash
collateral pursuant to clause (i) above shall change the status of a Defaulting
Lender or Potential Defaulting Lender as such, or otherwise limit, reduce or
qualify the obligations of such Defaulting Lender or Potential Defaulting Lender
with respect to its obligations under this Agreement and the other Loan
Documents.

 

(iii)          Any amount deposited by Borrower pursuant to clause (i) above
will not be paid or distributed to the relevant Defaulting Lender or Potential
Defaulting Lender, but will instead be retained by Administrative Agent in a
segregated account until the earlier of (i) such Lender is no longer a
Defaulting Lender or Potential Defaulting Lender, at which point such amounts
will be returned to Borrower and (ii) Administrative Agent elects to debit such
account to pay an amount owed to an Issuing Lender or Swingline Lender pursuant
to Subsection 1.1(F)(ii) or 1.1(G)(iv).

 

(C)           Cure.  If Borrower, Administrative Agent, and each Issuing Lender
or Swingline Lender, as applicable, agree in writing in their discretion that a
Lender that is a Defaulting Lender or a Potential Defaulting Lender should no
longer be deemed to be a Defaulting Lender or Potential Defaulting Lender, as
the case may be, Administrative Agent will so notify the Lenders, whereupon as
of the effective date specified in such notice (and agreed to by Borrower) and
subject to any conditions set forth therein (and agreed to by Borrower) such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to

 

31

--------------------------------------------------------------------------------


 

non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting or Potential
Defaulting Lender.

 

(D)          Remedies.  Except as otherwise expressly provided in this
Agreement, performance by Borrower of its Obligations under this Agreement and
the other Loan Documents shall not be excused or otherwise modified, as a result
of any Funding Default or the operation of this Subsection 1.17.  The rights and
remedies against any Defaulting Lender or Potential Defaulting Lender under this
Subsection 1.17 are in addition to any other rights and remedies that Borrower,
Administrative Agent or any Lender may have against any such Defaulting Lender
or Potential Defaulting Lender, as the case may be.

 

SECTION 2

AFFIRMATIVE COVENANTS

 

Each Loan Party hereby covenants and agrees that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, it shall perform and comply, and shall cause each of its
respective Subsidiaries to perform and comply, with all covenants in this
Section 2.

 

2.1           Compliance With Laws.  The Loan Parties will (A) comply with and
will cause their respective Subsidiaries to comply with the requirements of all
Applicable Laws (including laws, rules, regulations and orders relating to
taxes, employer and employee contributions, securities, employee retirement and
welfare benefits, environmental protection matters and employee health and
safety) as now in effect and which may be imposed in the future in all
jurisdictions in which the Loan Parties and their respective Subsidiaries are
now doing or hereafter do business, (B) obtain and maintain and will cause their
respective Subsidiaries to obtain and maintain all licenses, qualifications and
permits (including the Licenses) now held or hereafter required for the Loan
Parties or any of their respective Subsidiaries to operate, and (C) comply with
and will cause their respective Subsidiaries to comply with all Material
Contracts, other than, in all such cases, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  This
Subsection 2.1 shall not preclude the Loan Parties or any of their respective
Subsidiaries from contesting any taxes or other payments, if they are being
diligently contested in good faith and if adequate reserves therefor are
maintained in conformity with GAAP.

 

2.2           Maintenance of Books and Records; Properties; Insurance.  The Loan
Parties will keep and will cause their respective Subsidiaries to keep adequate
records and books of account, in which full, true and correct entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of such Persons.  The Loan Parties will maintain or cause to be
maintained and will cause their respective Subsidiaries to maintain or cause to
be maintained in good repair, working order and condition all Collateral used in
the business of the Loan Parties and their respective Subsidiaries, and will
make or cause to be made all appropriate repairs, renewals and replacements
thereof, except for (A) dispositions of assets permitted

 

32

--------------------------------------------------------------------------------


 

hereunder or (B) as would not reasonably, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Loan Parties will
and will cause each of their respective Subsidiaries to maintain complete,
accurate and up-to-date books, records, accounts and other information relating
to all Collateral in such form and in such detail as may be satisfactory to
Administrative Agent.  The Loan Parties will and will cause their respective
Subsidiaries to maintain or cause to be maintained, with financially sound and
reputable insurers, insurance with respect to their business and properties and
the business and properties of their respective Subsidiaries against loss and
damage of the kinds and of such types, with such insurers, in such amounts, with
such limits and deductibles and otherwise on such terms and conditions as
customarily carried or maintained by companies of established reputation engaged
in similar businesses, and will deliver evidence thereof to Administrative Agent
on or prior to the Closing Date and thereafter prior to or upon any expiration
thereof, evidence of renewal of such insurance.  If any part of the Collateral
lies within a “special flood hazard area” as defined and specified by the
Federal Emergency Management Agency (or other appropriate Governmental
Authority) pursuant to the Flood Disaster Protection Act of 1973, as amended
(the “FDPA”), and Administrative Agent determines that flood insurance coverage
is required to be obtained for such Collateral in order for Administrative Agent
and the Lenders to comply with the FDPA, the Loan Parties shall obtain and
maintain such flood insurance policies as Administrative Agent reasonably
requests so that Administrative Agent and the Lenders shall be deemed in
compliance with the FDPA and shall deliver evidence thereof to Administrative
Agent.  The Loan Parties will name Administrative Agent, pursuant to
endorsements and assignments in form and substance reasonably satisfactory to
Administrative Agent, (i) as a lender loss payee and mortgagee, if applicable,
in the case of casualty insurance with respect to the Collateral, (ii) as an
additional insured in the case of all liability insurance, and (iii) as an
additional insured in the case of all flood insurance.  Unless Administrative
Agent otherwise agrees, all insurance policies required hereunder shall include
effective waivers by the insurer of subrogation.  Unless Administrative Agent
otherwise agrees, Borrower shall use commercially reasonable efforts to obtain
for all insurance policies of the Loan Parties endorsements providing that each
such insurance policy is non-cancelable and not subject to material change as to
Administrative Agent except upon 30 days’ (and 10 days’ for non-payment of
premiums) prior written notice given by the insurer to Administrative Agent.

 

Administrative Agent shall be entitled, upon reasonable advance notice, to
review and/or receive copies of, the insurance policies of the Loan Parties and
their respective Subsidiaries carried and maintained with respect to the Loan
Parties’ obligations under this Subsection 2.2. Notwithstanding anything to the
contrary herein, no provision of this Subsection 2.2 or any provision of this
Agreement shall impose on Administrative Agent and the Lenders any duty or
obligation to verify the existence or adequacy of the insurance coverage
maintained by the Loan Parties and their respective Subsidiaries, nor shall
Administrative Agent and the Lenders be responsible for any representations or
warranties made by or on behalf of the Loan Parties and their respective
Subsidiaries to any insurance broker, company or underwriter.  Administrative
Agent, at its sole option, may obtain any insurance required hereunder if not
provided by the Loan Parties and in such event, the Loan Parties shall reimburse
Administrative Agent upon demand for the cost thereof.

 

33

--------------------------------------------------------------------------------


 

2.3           Inspection.  The Loan Parties will permit, and will cause each of
their respective Subsidiaries to permit, at the expense of the Loan Parties, any
authorized representatives of Administrative Agent (together with any authorized
representatives of any Lender that desires to have its authorized
representatives accompany Administrative Agent’s authorized representatives)
(A) to visit and inspect any of the properties of the Loan Parties and their
respective Subsidiaries, including their financial and accounting records, and
to make copies and take extracts therefrom, and (B) to discuss their affairs,
finances and business with their officers, employees and certified public
accountants, in each case upon reasonable prior notice at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided, that, except during the continuance of an Event of Default, each visit
or inspection by Administrative Agent in excess of one (1) visit or inspection
during a calendar year shall not be at the Loan Parties’ expense but shall be at
the sole expense of Administrative Agent or Lenders; provided, further, that
during the continuance of an Event of Default, the authorized representatives of
Administrative Agent and any Lender may conduct such visits and inspections and
engage in such discussions without notice and as frequently and at such times as
they may specify.

 

2.4           Legal Existence, Etc.  Except as otherwise permitted by
Subsections 3.6 or 3.7 or as contemplated on Schedule 5.19 of this Agreement,
the Loan Parties will, and will cause their respective Subsidiaries to at all
times preserve and keep in full force and effect, their legal existence and good
standing and all rights and franchises (including the Licenses), except as
permitted hereunder and as would not reasonably be expected to have a Material
Adverse Effect.

 

2.5           Use of Proceeds.  The Loan Parties will use the proceeds of the
Revolver Loan, and will cause any of their respective Subsidiaries who receive
(directly or indirectly) proceeds of such Loans to use such proceeds, solely for
working capital, to finance capital expenditures permitted hereunder, to finance
acquisitions and Investments permitted hereunder (including Permitted
Acquisitions and Investments), to finance Restricted Junior Payments permitted
hereunder, to support the issuance of Letters of Credit, to finance certain
transactions costs in connection with all of the foregoing, and other lawful
corporate purposes of Borrower and its Subsidiaries permitted hereunder.  The
Loan Parties will use the proceeds of the Term Loan C, and will cause any of
their respective Subsidiaries who receive (directly or indirectly) proceeds of
such Loans to use substantially all of the proceeds of the Term Loan C to
refinance the outstanding principal balance of the Revolver Loans as of the
Second Amendment Date, together with accrued interest and fees, and for capital
expenditures and the remainder thereof (if any) for other lawful corporate
purposes of the Borrower and its Subsidiaries permitted hereunder.  The proceeds
of any Incremental Term Loan shall be used solely for the purposes described in
the amendment or supplement to this Agreement evidencing such Incremental Term
Loan Facility.  No part of any Loan will be used (directly or indirectly) to
purchase any “margin stock” as defined in, or otherwise in violation of, the
regulations of the Federal Reserve System.

 

2.6           Further Assurances; Notices.  The Loan Parties will, and will
cause each of their respective Subsidiaries to, from time to time, do, execute,
authorize and deliver, as the case may be, all such additional and further acts,
documents and instruments as Administrative Agent reasonably requests to
consummate the transactions contemplated hereby and to vest completely in and
assure Administrative Agent and the other Secured Parties of their respective
rights under

 

34

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents, including such financing
statements, documents, security agreements and reports to evidence, perfect or
otherwise implement the security for repayment of the Secured Obligations
contemplated by the Loan Documents.  Other than with respect to the Verizon
Acquisition, Borrower will notify Administrative Agent in each Compliance
Certificate delivered pursuant to Subsection 4.5(C) of (A) the acquisition in
fee simple by any Loan Party of any real property with a purchase price in
excess of $1,000,000 or as to which the loss thereof would have a Material
Adverse Effect (a “Material Owned Property”), (B) the lease or license by any
Loan Party after the date hereof of any real property as to which (i) the annual
rentals or equivalent payments exceed $200,000, (ii) the book value of the
assets of the Loan Party located on the leased or licensed location is in excess
of $1,000,000 or (iii) the loss thereof would have a Material Adverse Effect (a
“Material Leased Property”), (C) the acquisition by any Loan Party of the
ownership of or the license to use any material registered intellectual property
(including any domain name the loss of which would reasonably be expected to
result in a Material Adverse Effect), any commercial tort claim known to a Loan
Party (such that a senior officer of such Loan Party has actual knowledge of the
existence of a tort cause of action and not merely of the existence of the facts
giving rise to such cause of action and known to involve an amount in
controversy in excess of $1,000,000 individually or $5,000,000 in the
aggregate), and (D) the opening or acquisition by any Loan Party of any new
deposit, investment or other accounts.  Each Loan Party, promptly upon the
request of Administrative Agent, will execute and deliver all such additional
documents and instruments as Administrative Agent may reasonably require with
respect to each Material Owned Property and each Material Leased Property
acquired after the date hereof in order to create a valid and perfected Lien in
favor Administrative Agent in such property (including, upon the request of
Administrative Agent, mortgages, leasehold mortgages, mortgagee waivers,
landlord agreements, fixture filings, environmental audits, completed
environmental questionnaires, surveys and title insurance policies). 
Administrative Agent may elect not to request any documents or instruments as
contemplated by this Subsection 2.6 regarding such Material Owned Property or
Material Leased Property or registered intellectual property under the laws of
any country other than the United States if it determines in its sole discretion
that the costs to the Loan Parties of perfecting a security interest or lien in
such Material Owned Property, Material Leased Property or intellectual property
exceed the relative benefit afforded the Secured Parties.  Each Loan Party,
promptly upon the request of Administrative Agent, also will authenticate or
execute and deliver UCC financing statements (including fixture filings),
assignments, security agreements, control agreements (but only for accounts with
an average daily balance (determined on a trailing six (6) month basis, counting
the actual number of days elapsed) exceeding $1,000,000 for two (2) consecutive
months), and legal opinions as Administrative Agent may reasonably request to
further create or to evidence a valid and perfected Lien in favor of
Administrative Agent in such property.

 

2.7           CoBank Equity.  So long as CoBank is a Lender hereunder, Borrower
will acquire equity in CoBank in such amounts and at such times as CoBank may
require in accordance with CoBank’s Bylaws and Capital Plan (as each may be
amended from time to time), except that the maximum amount of equity that
Borrower may be required to purchase in CoBank in connection with the Loans made
by CoBank hereunder may not exceed the maximum amount permitted by CoBank’s
Bylaws as of the date this Agreement is entered into or at the time such Loans
are renewed or refinanced by CoBank.  The rights and obligations of the parties
with respect to such

 

35

--------------------------------------------------------------------------------


 

equity and any patronage or other distributions made by CoBank on account
thereof, as well as patronage distributions in the event of a sale of a
participation interest in the Loans made by CoBank, shall be governed by
CoBank’s Bylaws and Capital Plan (as each may be amended from time to time). 
Borrower hereby consents and agrees that the amount of any distributions with
respect to Borrower’s patronage with CoBank that are made in qualified written
notices of allocation (as defined in 26 U.S.C. § 1388) and that are received by
Borrower from CoBank will be taken into account by Borrower at the stated dollar
amounts whether the distribution is evidenced by a stock certificate or other
form of written notice that such distribution has been made and recorded in the
name of Borrower on the records of CoBank.  CoBank’s Pro Rata Share of the Loans
and other Secured Obligations due to CoBank shall be secured by a statutory
first lien on all equity that Borrower may now own or hereafter acquire in
CoBank.  Such equity shall not, however, constitute security for the Secured
Obligations due to any other Secured Party.  CoBank shall not be obligated to
set off or otherwise apply such equities to Borrower’s obligations to CoBank.

 

2.8           Collateral Assignments of Material Contracts.  The Loan Parties
shall promptly execute and deliver to Administrative Agent, for the benefit of
Administrative Agent and all Lenders, all such Collateral Contract Assignments
with respect to Material Contracts (excluding the trademark license agreement
executed in connection with the Verizon Purchase Agreement) as Administrative
Agent may reasonably request from time to time, such Collateral Contract
Assignments to contain, to the extent obtainable through the use of commercially
reasonable efforts, a consent to the collateral assignment of the applicable
Material Contract satisfactory to Administrative Agent and containing such other
reasonable terms and conditions in light of the nature of the applicable
Material Contract and the parties thereto other than the Loan Parties and their
respective Subsidiaries.

 

2.9           Investment Company Act.  None of the Loan Parties nor any of their
respective Subsidiaries shall be or become an “investment company” as that term
is defined in the Investment Company Act of 1940, as amended.

 

2.10         Payment of Obligations.  Unless contested in good faith by
appropriate proceedings and then only to the extent reserves required by GAAP
have been set aside therefore, the Loan Parties will, and will cause each of
their respective Subsidiaries to, (A) pay, discharge or otherwise satisfy at or
before maturity all liabilities and obligations as and when due (subject to any
applicable subordination provisions), and any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such
obligations, except to the extent failure to do so would not be reasonably
likely to have a Material Adverse Effect, and (B) pay and discharge all taxes,
assessments, claims and governmental charges or levies imposed upon it, upon its
income or profits or upon any of its properties, prior to the date on which
penalties would attach thereto or a lien would attach to any of the properties
of the Loan Parties or their respective Subsidiaries if unpaid unless, in each
case, the same is being contested in good faith and by appropriate proceedings
and then only if and to the extent reserves required by GAAP have been set aside
therefor.

 

2.11         Environmental Laws.  The Loan Parties will, and will at all times,
cause each of their respective Subsidiaries to:

 

36

--------------------------------------------------------------------------------


 

(A)          Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect;

 

(B)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same is being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect; and

 

(C)           Defend, indemnify and hold harmless Administrative Agent and
Lenders, and their respective employees, agents, officers and directors, from
and against any and all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Loan Party or any of its respective
Subsidiaries or their respective properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing is determined by a final and nonappealable judgment of a court of
competent jurisdiction to have resulted from the negligence or willful
misconduct of the party seeking indemnification therefor.  The agreements in
this Subsection 2.11 shall survive repayment of the Obligations and the
termination of this Agreement.

 

2.12         Creation or Acquisition of Subsidiaries.  Promptly upon (and in any
event within 30 days after) the creation or acquisition of any new Subsidiary
(other than (i) an Excluded Subsidiary or (ii) a Stimulus Recipient Subsidiary
if and for so long as the terms and conditions of any Permitted Stimulus
Indebtedness or any grant received by such Stimulus Recipient Subsidiary from
any Stimulus Source Agency prohibit, or it is reasonably anticipated that such
terms and conditions will prohibit, such Stimulus Recipient Subsidiary from
entering into a Joinder Agreement) by any Loan Party or any Subsidiary of any
Loan Party, each such new Subsidiary will execute and deliver to Administrative
Agent a Joinder Agreement, pursuant to which such new Subsidiary (i) shall
become a party hereto as a Guarantor and (ii) shall become a party to the Pledge
and Security Agreement and shall deliver to Administrative Agent all such other
Security Documents and such legal opinions as Administrative Agent shall
reasonably request, and shall grant to Administrative Agent a Lien upon and
security interest in its Collateral, to the extent provided in the Security
Documents, for the Secured Obligations (provided that no assets of a Foreign
Subsidiary or a Foreign Subsidiary Holding Company shall be required to secure
the Obligations by pledge or otherwise); and

 

Promptly upon (and in any event within 30 days after (or such later date as
Administrative Agent shall agree to in writing in its sole discretion)) the
creation or acquisition

 

37

--------------------------------------------------------------------------------


 

of a new Subsidiary (other than a Stimulus Recipient Subsidiary if and for so
long as the terms and conditions of any Permitted Stimulus Indebtedness or any
grant received by such Stimulus Recipient Subsidiary from any Stimulus Source
Agency prohibit, or it is reasonably anticipated that such terms and conditions
will prohibit, the Equity Interests in such Stimulus Recipient Subsidiary from
being pledged to Administrative Agent or require or it is reasonably anticipated
will require that such Equity Interests be pledged to the applicable Stimulus
Source Agency) by any Loan Party or any Subsidiary of any Loan Party, all
capital stock or other equity interest in such Subsidiary owned by any Loan
Party or any Subsidiary of any Loan Party will be pledged to Administrative
Agent as follows (provided that any equity interests in any Foreign Subsidiary
or Foreign Subsidiary Holding Company owned by a Loan Party or another
Subsidiary (other than a Foreign Subsidiary or Foreign Subsidiary Holding
Company) which, when aggregated with all of the other shares of equity interests
in such Subsidiary pledged to Administrative Agent, would result in more than
65% of the total equity interests entitled to vote of such Subsidiary being
pledged to Administrative Agent, shall not be pledged; provided further that no
assets of a Foreign Subsidiary or Foreign Subsidiary Holding Company, or any
Subsidiary of either thereof or any Equity Interest issued by any such
Subsidiary of either thereof, shall be required to secure the Obligations by
pledge or otherwise):  (i) if a Loan Party directly owns any of the capital
stock of or other equity interest in such new Subsidiary, such Loan Party will
execute and deliver to Administrative Agent an amendment or supplement to the
Pledge and Security Agreement pursuant to which all such capital stock or other
equity interest shall be pledged to Administrative Agent, together with the
certificates evidencing such capital stock or other equity interest and undated
stock or transfer powers duly executed in blank and such legal opinions as
Administrative Agent may reasonably request; and (ii) if any of the capital
stock of or other equity interest in such new Subsidiary is owned by another
Subsidiary (other than a Foreign Subsidiary or Foreign Subsidiary Holding
Company), to the extent not already covered by the Pledge and Security
Agreement, such other Subsidiary will execute and deliver to Administrative
Agent an appropriate joinder, amendment or supplement to the Pledge and Security
Agreement, pursuant to which all of the capital stock of or other equity
interest in such new Subsidiary owned by such other Subsidiary shall be pledged
to Administrative Agent, together with the certificates evidencing such capital
stock or other equity interest and undated stock or transfer powers duly
executed in blank and such legal opinions as Administrative Agent may reasonably
request.

 

As promptly as reasonably possible, the Loan Parties and their respective
Subsidiaries will deliver any such other documents, certificates and opinions
(including opinions of local counsel in the jurisdiction of organization of each
such new Subsidiary), in form and substance reasonably satisfactory to
Administrative Agent, as Administrative Agent may reasonably request in
connection therewith and will take such other action as Administrative Agent may
reasonably request to create in favor of Administrative Agent a perfected
security interest on a first-priority basis in the Collateral being pledged
pursuant to the documents described above.

 

Administrative Agent may elect by written notice to Borrower to exempt (i) any
new Subsidiary which is not wholly-owned directly or indirectly by the Loan
Parties and/or (ii) any Loan Party that owns capital stock or other equity
interest in such Subsidiary from the requirements of all or any portion of this
Subsection 2.12 if it determines in its sole discretion that the costs to the
Loan Parties of complying with all or such portion of this Subsection 2.12

 

38

--------------------------------------------------------------------------------


 

exceed the relative benefit afforded the Secured Parties.  Notwithstanding the
above, so long as any Partnership is not wholly-owned directly or indirectly by
the Loan Parties, such Partnership shall not be required to execute and deliver
to Administrative Agent a Joinder Agreement.

 

2.13         Interest Rate Protection.  (i) Borrower will maintain in full force
and effect, Hedge Agreements in form and substance reasonably satisfactory to
Administrative Agent, the effect of which shall be to fix or limit interest
rates payable by Borrower as to at least 33% of the aggregate principal balance
of the Term Loan A outstanding on such date for a period of not less than two
(2) years after January 20, 2010 (adjusted to take into account amortization of
the Term Loan A).  (ii) Borrower will maintain in full force and effect, Hedge
Agreements in form and substance reasonably satisfactory to Administrative
Agent, the effect of which shall be to fix or limit interest rates payable by
Borrower as to at least 33% of the aggregate principal balance of the Term Loan
B outstanding on such date for a period of not less than two (2) years after
April 26, 2010 (adjusted to take into account amortization of the Term Loan B). 
(iii) Within 90 Days of the Second Amendment Date, Borrower shall have entered
into or obtained, and Borrower will thereafter maintain in full force and
effect, Hedge Agreements in form and substance reasonably satisfactory to
Administrative Agent, the effect of which shall be to fix or limit interest
rates payable by Borrower as to at least 33% of the aggregate principal balance
of the Term Loan C outstanding on such date for a period of not less than two
(2) years after the Second Amendment Date (adjusted to take into account
amortization of the Term Loan C).  In each case, Borrower will deliver to
Administrative Agent, promptly upon receipt thereof, copies of such Hedge
Agreements (and any supplements or amendments thereto), and promptly upon
request therefor, any other information reasonably requested by Administrative
Agent to evidence its compliance with the provisions of this Subsection 2.13.

 

2.14         ERISA.  With respect to any Plan, other than a Multi-employer Plan,
that is intended to qualify under Section 401(a) of the IRC, the Loan Parties
will apply for and obtain a favorable determination letter within the period
provided by Applicable Law, unless the Plan was adopted by means of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service upon which the Loan Parties are entitled to rely.

 

2.15         Post-Closing Letter.  The Loan Parties shall take each of the
actions specified in the Post-Closing Letter within the time periods specified
therein.

 

SECTION 3

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that so long as this
Agreement is in effect and until payment in full of all Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payments for which
no claim has been asserted), unless Requisite Lenders shall otherwise give their
prior written consent, such Loan Party shall perform and comply, and shall cause
each of its respective Subsidiaries to perform and comply, with all covenants in
this Section 3.

 

39

--------------------------------------------------------------------------------


 

3.1           Indebtedness.  The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, create, incur,
assume, guaranty or otherwise become or remain liable with respect to any
Indebtedness other than:

 

(A)          the Loans and the other Obligations;

 

(B)           the Contingent Obligations permitted by Subsection 3.4;

 

(C)           Indebtedness incurred in connection with any Hedge Agreement
permitted pursuant to Subsection 3.14;

 

(D)          So long as no Event of Default exists before or will result after
giving effect to such Indebtedness, Indebtedness incurred by GTT in an aggregate
outstanding amount not to exceed $25,000,000 at any time and Indebtedness
incurred by BDC in an aggregate outstanding amount not to exceed the sum of
$31,000,000 and the amount of interest capitalized pursuant to the terms of the
documents governing such Indebtedness, to the extent consistent with the terms
hereof) (no more than $20,000,000 of which at any time may be held by a Person
other than Borrower or another Loan Party) at any time upon terms and conditions
(including as to any proposed limitation on distributions or dividends to be
made by GTT or BDC) reasonably acceptable to Administrative Agent;

 

(E)           Indebtedness in respect of Investments permitted pursuant to
Subsections 3.3(D) (excluding Indebtedness of a Person or Indebtedness attaching
to the assets of a Person that, in either case, becomes a Subsidiary (or is a
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by Borrower or any Subsidiary, in each case after the
Second Amendment Date as the result of a Permitted Acquisition and Investment ),
(F) or (O);

 

(F)           (i) Indebtedness of a Person or Indebtedness attaching to the
assets of a Person that, in either case, becomes a Subsidiary (or is a
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by Borrower or any Subsidiary, in each case after the
Second Amendment Date as the result of a Permitted Acquisition and Investment;
provided that

 

(1)           such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, and

 

(2)           such Indebtedness is not guaranteed in any respect by Borrower or
any Subsidiary (other than by any such Person that so becomes a Subsidiary or is
the survivor of a merger with such Person, or any of its Subsidiaries), and

 

(3)           (a) the equity interests of such Person are pledged to secure the
Secured Obligations to the extent required hereunder, and (b) such Person
otherwise complies with Subsection 2.12, and

 

40

--------------------------------------------------------------------------------


 

(4)           (a) after giving pro forma effect to the incurrence of such
Indebtedness and the application of proceeds thereof, Borrower is in compliance
with the covenants set forth in Subsections 4.1 through 4.4 for the most
recently ended test period and (b) except for Indebtedness consisting of capital
lease obligations, purchase money Indebtedness or mortgages or other Liens on
specific assets (x) no portion of such Indebtedness matures prior to the latest
maturity date of any of the Loans, and (y) no portion of such Indebtedness is
issued or guaranteed by a Person that is, or as a result of such acquisition
becomes, a Subsidiary that is not a Guarantor; and

 

(ii)           any modification, replacement, refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above, provided that,
except to the extent otherwise expressly permitted hereunder, (1) the principal
amount of any such Indebtedness does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (2) the direct and contingent
obligors with respect to such Indebtedness are not changed and (3) if the
Indebtedness being refinanced, or any guarantee thereof, constitutes
subordinated indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Secured Obligations
to substantially the same extent;

 

(G)           Indebtedness with respect to cash management and similar
arrangements in the ordinary course of business;

 

(H)          Indebtedness arising from agreements of Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case entered into in connection with the disposition of any
business, assets or stock permitted hereunder, other than Contingent Obligations
incurred by any Person acquiring all or any portion of such business, assets or
equity interests for the purpose of financing such acquisition, provided that
such amount is not Indebtedness required to be reflected on the balance sheet of
Borrower or any Subsidiary in accordance with GAAP (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this proviso);

 

(I)            Indebtedness representing deferred compensation to employees of
Borrower and its Subsidiaries incurred in the ordinary course of business;

 

(J)            Indebtedness in respect of (i) the RTPark Preferred Stock
(provided that any such Indebtedness together with any Investment permitted
under Subsection 3.3(M) shall not exceed $500,000 in the aggregate), and (ii) in
respect of Permitted Stimulus Indebtedness; and

 

41

--------------------------------------------------------------------------------


 

(K)          Indebtedness under purchase money security agreements, Capital
Leases, and other Indebtedness, the aggregate principal amount of which shall
not exceed $7,500,000 at any time.

 

3.2           Liens and Related Matters.

 

(A)          No Liens.  The Loan Parties will not, and will not permit any of
their respective Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset
(including any document or instrument with respect to goods or accounts
receivable) of the Loan Parties or their respective Subsidiaries, whether now
owned or hereafter acquired, or any income or profits therefrom, except
Permitted Encumbrances.

 

(B)           No Negative Pledges.  The Loan Parties will not and will not
permit their respective Subsidiaries directly or indirectly to enter into or
assume any agreement (other than the Loan Documents) prohibiting the creation or
assumption of any Lien upon its or their properties or assets, whether now owned
or hereafter acquired, except (i) operating leases, Licenses and Capital Leases
and agreements evidencing purchase money Indebtedness permitted pursuant to
Subsection 3.1(F) or (K), in each case which only prohibit Liens upon the assets
that are subject thereto and proceeds thereof, (ii) loan and security
documentation evidencing Permitted Stimulus Indebtedness in each case which only
prohibit Liens upon the assets of the applicable Stimulus Recipient Subsidiary,
(iii) loan and security documentation evidencing Indebtedness (x) in favor of a
Loan Party or (y) permitted pursuant to Subsection 3.1(D), (iv) customary
non-assignment clauses in agreements entered into in the ordinary course of
business, (v) contracts for the sale of assets permitted by Subsection 3.7, and
(vi) restrictions imposed by Applicable Law.

 

3.3           Investments.  The Loan Parties will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, make or own any
Investment in any Person except:

 

(A)          Investments in Cash Equivalents;

 

(B)           obligations of or equities in CoBank, as set forth in Subsection
2.7;

 

(C)           existing Investments set forth on Schedule 3.3(C) and any
extensions, renewals or reinvestments thereof, so long as the amount of any such
Investment pursuant to this clause (C) is not increased at any time above the
amount of such Investment existing on the date hereof (other than because of
capitalization of interest pursuant to the terms thereof on the date hereof or
as amended with the consent of Administrative Agent);

 

(D)          Permitted Acquisitions and Investments and the Verizon Acquisition;

 

(E)           Hedge Agreements permitted pursuant to Subsection 3.14;

 

(F)           Investments in Loan Parties or permitted under Subsection 3.1(D);

 

42

--------------------------------------------------------------------------------


 

(G)           loans and advances to officers, directors and employees of
Borrower or any of its Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes (including employee payroll advances), (ii) in connection with
such Person’s purchase of equity interests of Borrower to the extent that the
cash proceeds of such loans and advances are directly or indirectly contributed
to Borrower in cash and (iii) for purposes not described in the foregoing
subclauses (i) and (ii), in an aggregate principal amount outstanding pursuant
to this subclause (iii) not to exceed $500,000;

 

(H)          Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(I)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(J)            Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;

 

(K)          advances of payroll payments to employees in the ordinary course of
business;

 

(L)           guarantee obligations of any Loan Party of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;

 

(M)         Investments in the Permitted RTPark Subsidiary (i) in connection
with its formation and (ii) in connection with funding any obligations with
respect of the RTPark Preferred Stock or (iii) in connection with the purchase
by Choice of the RTPark Preferred Stock, the aggregate amount of which together
with any Indebtedness permitted under Subsection 3.1(J)(i) shall not exceed
$500,000 in the aggregate;

 

(N)          Investments held by a Person acquired, or Investments constituting
part of the assets acquired (including, in each case, by way of merger or
consolidation), after the Second Amendment Date and otherwise in accordance with
this Subsection 3.3 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
and

 

(O)          Investments in a Stimulus Recipient Subsidiary upon terms and
conditions (including as to any proposed limitation on distributions or
dividends to be made by such Stimulus Recipient Subsidiary) reasonably
acceptable to Administrative Agent; provided that (y) the aggregate outstanding
amount of Investments in Stimulus Recipient Subsidiaries and the amount of
Contingent Obligations entered into by Borrower or any of its Subsidiaries
(other than Stimulus Recipient Subsidiaries) in respect of Permitted Stimulus
Indebtedness shall not exceed

 

43

--------------------------------------------------------------------------------


 

$25,000,000 at any time, and (z) the aggregate outstanding amount of Investments
in Stimulus Recipient Subsidiaries, the amount of Contingent Obligations entered
into by Borrower or any of its Subsidiaries (other than Stimulus Recipient
Subsidiaries) in respect of Permitted Stimulus Indebtedness and the aggregate
consideration of all Permitted Acquisitions and Investments (calculated as
provided in the definition of Permitted Acquisitions and Investments) shall not
exceed at any time the sum of (i) $140,000,000 plus (ii) the Net Proceeds of
equity issuances by Borrower made after April 26, 2010, in the amount of up to
but not to exceed $100,000,000, which Net Proceeds have not been used to cure a
Default or Event of Default under Subsection 4.1.

 

3.4           Contingent Obligations.  The Loan Parties will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, create
or become or be liable with respect to any Contingent Obligation except those:

 

(A)          resulting from endorsement of negotiable instruments for collection
in the ordinary course of business;

 

(B)           arising under indemnity agreements to title insurers in connection
with mortgagee title insurance policies in favor of Administrative Agent for the
benefit of itself and the other Lenders;

 

(C)           arising with respect to customary indemnification obligations
incurred in connection with Permitted Acquisitions and Investments and permitted
dispositions of assets (provided that such obligations shall in no event exceed
the amount of proceeds received in connection therewith, subject to carve outs
from such limitation on such obligations for fraud and for other customary
reasons);

 

(D)          arising in the ordinary course of business with respect to
customary indemnification obligations incurred in connection with liability
insurance coverage;

 

(E)           incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations not exceeding at any time outstanding $2,000,000 in aggregate
liability;

 

(F)           incurred as a guaranty of Indebtedness permitted by Subsection 3.1
(provided that such guaranty obligation shall in no event exceed the amount of
such Indebtedness plus other related costs and expenses of collection as set
forth in such guaranty);

 

(G)           constituting Investments permitted pursuant to Subsection 3.3
(including commitments to make Permitted Acquisitions and Investments);

 

(H)          Contingent Obligations arising with respect to the RTPark Preferred
Stock;

 

(I)            Contingent Obligations arising under the Loan Documents and under
Hedge Agreements;

 

44

--------------------------------------------------------------------------------


 

(J)            Contingent Obligations arising with respect to Permitted Stimulus
Indebtedness upon terms and conditions (including as to any proposed limitation
on distributions or dividends to be made by any Loan Party or Subsidiary
providing such Contingent Obligation) reasonably acceptable to Administrative
Agent; provided that (y) the aggregate outstanding amount of Investments in
Stimulus Recipient Subsidiaries and the amount of Contingent Obligations entered
into by Borrower or any of its Subsidiaries (other than Stimulus Recipient
Subsidiaries) in respect of Permitted Stimulus Indebtedness shall not exceed
$25,000,000 at any time, and (z) the aggregate outstanding amount of Investments
in Stimulus Recipient Subsidiaries, the amount of Contingent Obligations entered
into by Borrower or any of its Subsidiaries (other than Stimulus Recipient
Subsidiaries) in respect of Permitted Stimulus Indebtedness and the aggregate
consideration of all Permitted Acquisitions and Investments (calculated as
provided in the definition of Permitted Acquisitions and Investments) shall not
exceed at any time the sum of (i) 140,000,000 plus (ii) the Net Proceeds of
equity issuances by Borrower made after April 26, 2010, in the amount of up to
but not to exceed $100,000,000, which Net Proceeds have not been used to cure a
Default or Event of Default under Subsection 4.1; and

 

(K)          Contingent Obligations with respect to cash management of any Loan
Party or any domestic Subsidiary of any Loan Party.

 

3.5           Restricted Junior Payments.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Junior Payment;
provided, however, that (A) any Loan Party or Subsidiary may make, declare or
pay lawful cash dividends or distributions to, or redeem capital stock held by,
any Loan Party, (B) any Subsidiary may make, declare or pay lawful, pro rata
cash dividends or distributions and the Permitted RTPark Subsidiary may make
distributions and dividends with respect to the RTPark Preferred Stock, (C) so
long as no Default under Subsections 6.1(A) or (F) or any Event of Default
exists before or will result after giving effect to such distribution on a pro
forma basis, Borrower and its Subsidiaries may make, declare or pay lawful cash
dividends or distributions to their respective shareholders and redeem capital
stock in an aggregate amount which when added to any such dividends or
distributions and redemptions of capital stock made, declared or paid from and
after January 1, 2009, is not more than 50% of Borrower’s consolidated net
income (excluding non-cash extraordinary items, such as the writedown or writeup
of assets) from January 1, 2009, to the date of any such dividend, distribution
or redemption, and (D) so long as no Default under Subsections 6.1(A) or (F) or
any Event of Default exists before or will result after giving effect to such
distribution on a pro forma basis, Borrower or any of its Subsidiaries may
redeem or repurchase capital stock in connection with the termination of an
employee or pursuant to any Board approved plan, in an aggregate amount during
each fiscal year not to exceed $500,000.

 

3.6           Restriction on Fundamental Changes.  The Loan Parties will not,
and will not permit their respective Subsidiaries to, directly or indirectly: 
(A) unless and only to the extent required by law or as would not be reasonably
expected to be adverse to the interests of Lenders, amend, modify or waive any
term or provision of their respective articles of organization, operating
agreements, management agreements, articles of incorporation, certificates of
designations pertaining to preferred stock, by-laws, articles of formation or
partnership

 

45

--------------------------------------------------------------------------------


 

agreement (provided that 10 days prior written notice will be delivered to
Administrative Agent of any modification that results in a Loan Party, any
Subsidiary of a Loan Party or any entity whose equity interest is pledged by a
Loan Party pursuant to the Pledge and Security Agreement opting into Article 8
of the UCC); (B) enter into any transaction of merger or consolidation,
except that (i) any Subsidiary of Borrower may be merged with or into Borrower
(provided that Borrower is the surviving entity), (ii) any Loan Party other than
Borrower may merge or consolidate with any other Loan Party other than Borrower,
(iii) any Subsidiary that is not a Loan Party may merge, dissolve, liquidate,
consolidate with or into any Loan Party, provided that such Loan Party shall be
the continuing or surviving corporation, (iv) any Subsidiary which is not a Loan
Party may merge, dissolve, liquidate, consolidate with or into any other
Subsidiary which is not a Loan Party, (v) any Permitted Acquisition and
Investment or any other permitted Investment or any permitted asset disposition
may be structured as merger, consolidation or amalgamation; (C) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), except in
connection with another transaction permitted under clause (B) above or any
Asset Disposition permitted under Subsection 3.7; or (D) acquire by purchase or
otherwise all or any substantial part of the business, assets or equity
interests of or in any Person (whether by stock purchase or otherwise) other
than pursuant to a Permitted Acquisition and Investment, the Verizon Acquisition
or any other Investment permitted hereunder; provided that 10 days prior to the
effective date of such merger, consolidation, dissolution, liquidation, or
amalgamation in the case of clause (B) or clause (C), or such acquisition in the
case of clause (D), and promptly following such amendment, modification or
waiver in the case of clause (A), Borrower shall provide written notice and a
copy thereof or the documentation relating thereto to Administrative Agent.

 

3.7           Disposal of Assets or Subsidiary Stock.  The Loan Parties will
not, and will not permit their respective Subsidiaries to, directly or
indirectly, convey, sell (including, pursuant to a sale and leaseback
transaction, except those that would be permitted under Subsection
3.1(K) deeming any such sale-leaseback to be Indebtedness, subject to
documentation reasonably satisfactory to Administrative Agent), lease
(including, pursuant to a lease or sale and leaseback transaction), sublease,
transfer or otherwise dispose of, or grant any Person an option to acquire
(including in the case of any Subsidiary, the issuance by such Subsidiary of its
capital stock or other equity interest), in one transaction or a series of
transactions, any of their respective property, business or assets, or the
capital stock of or other equity interests in any such Subsidiary, whether now
owned or hereafter acquired, except for (A) bona fide sales or leases of
inventory to customers in the ordinary course of business, dispositions of
surplus, worn out or obsolete equipment, and any conveyance, lease, sublease,
transfer or other disposition of assets of any Loan Party or its Subsidiaries to
any Loan Party; (B) fair market value sales of Cash Equivalents; (C) leasing or
subleasing of their respective property in the ordinary course of business;
(D) to the extent required by law; (E) any Asset Disposition of non-core assets
of any Person acquired pursuant to a Permitted Acquisition and Investment or the
Verizon Acquisition provided that such Asset Disposition occurs within 18 months
of such Permitted Acquisition and Investment or the Verizon Acquisition, as
applicable; (F) asset swaps of domestic wireless assets within 18 months of
April 26, 2010, in an aggregate amount not to exceed $30,000,000 if (i) after
giving effect to such asset swap, Borrower, on a combined and consolidated basis
with its Subsidiaries as set forth in Section 4, is in compliance on a Pro forma
Basis with the covenants set forth in Section 4 recomputed for the most recently
ended fiscal quarter for which

 

46

--------------------------------------------------------------------------------


 

information is available, and (ii) no Default or Event of Default then exists or
shall result from such asset swap; (G) all other Asset Dispositions if all of
the following conditions are met: (i) the aggregate market value of such assets
sold in any fiscal year of Borrower does not exceed $7,500,000 in the aggregate
for the Loan Parties and their respective Subsidiaries; (ii) the consideration
received by the Loan Party or such Subsidiary is at least equal to the fair
market value of such assets; (iii) the sole consideration received is cash or
equipment of comparable value to that disposed of and that is to be used in the
business of the Loan Party or such Subsidiary; (iv) after giving effect to the
Asset Disposition, Borrower, on a combined and consolidated basis with its
Subsidiaries as set forth in Section 4, is in compliance on a Pro forma Basis
with the covenants set forth in Section 4 recomputed for the most recently ended
fiscal quarter for which information is available; and (v) no Default or Event
of Default then exists or shall result from the Asset Disposition; (H) the
issuance of the RTPark Preferred Stock and the issuance of (x) up to 10% of the
common stock (or preferred stock, subordinated to the existing preferred stock
of AWCC, convertible into such common stock) of AWCC and (y) up to 10% of any
issuance of preferred stock, subordinated to the existing preferred stock of
AWCC (the balance of which is issued to Loan Parties), in each case, issued to
the officers or employees of AWCC or its Subsidiaries (to the extent such
issuances of AWCC stock are subject to drag along, rights of first refusal,
restrictions on transfer and other terms and conditions reasonably satisfactory
to Administrative Agent); and (I) the issuance or other disposition by a
Subsidiary of its own capital stock or other equity interests (x) if such
issuance or other disposition is by a Loan Party to a Loan Party, (y) in
connection with any Permitted Acquisition and Investment, or (z) so long as such
issuing or disposing Subsidiary is not a wholly owned Subsidiary immediately
prior to such issuance or other disposition and such Subsidiary remains a
Subsidiary after taking into account such issuance or other disposition.

 

3.8           Transactions with Affiliates.  The Loan Parties will not, and will
not permit their respective Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate or
with any director or officer of the Loan Parties or any Affiliate, except (A) as
set forth on Schedule 3.8; (B) as permitted pursuant to Subsections 3.1, 3.2,
3.3, 3.4, 3.5, 3.6, 3.7 and 3.9; (C) transactions upon fair and reasonable terms
which (in the case of transactions requiring payments by any Loan Party or its
Subsidiaries in the aggregate in excess of $250,000 in any fiscal year) are
fully disclosed to Lenders and are no less favorable to such Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate; (D) transactions among the Loan Parties; or
(E) payment of compensation to directors, officers and employees in the ordinary
course of business for services actually rendered in their capacities as
directors, officers and employees, provided such compensation is reasonable and
comparable with compensation paid by companies of like nature and similarly
situated.

 

3.9           Management Fees.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, directly or indirectly, pay any management or
other similar fees to any Person; except management fees paid (A) to any Loan
Party, or (B) other management or similar fees reasonably satisfactory to
Requisite Lenders.

 

47

--------------------------------------------------------------------------------


 

3.10         Conduct of Business.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, directly or indirectly, engage in any
business other than businesses of owning, constructing, managing, operating and
investing (subject to Subsection 3.3) in Communications Systems or other
businesses related or incidental thereto.

 

3.11         Fiscal Year.  The Loan Parties will not, and will not permit their
respective Subsidiaries to, change their fiscal year from a fiscal year ending
on December 31 of each year.

 

3.12         Modification of Agreements.  The Loan Parties will not amend,
modify or change, or consent or agree to any amendment, modification, change or
consent to or regarding, any of the terms of any Material Contracts, except to
the extent such change, amendment, modification or consent is not materially
adverse to Administrative Agent or any Lender and would not otherwise have a
Material Adverse Effect.

 

3.13         Inconsistent Agreements.  The Loan Parties will not, and will not
permit their respective Subsidiaries to, enter into any agreement containing any
provision which would (A) be violated or breached by any borrowing by Borrower
hereunder or by the performance by the Loan Parties or their respective
Subsidiaries of any of their obligations hereunder or under any other Loan
Document (other than permitted Capital Leases and purchase money security
agreements) or (B) create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of such Loan Party or Subsidiary to
(i) pay dividends or make other distributions to its parent or any other
applicable Subsidiary of its parent, or pay any Indebtedness owed to its parent
or any Subsidiary of its parent, (ii) make loans or advances to its parent or
(iii) transfer any of its assets or properties to its parent; in each case,
other than (x) restrictions contained in loan and security documentation
evidencing Permitted Stimulus Indebtedness or Indebtedness permitted pursuant to
Subsection 3.1(D), or (y) restrictions affecting non-wholly-owned Subsidiaries.

 

3.14         Hedge Agreements.  The Loan Parties will not, and will not permit
their respective Subsidiaries to, engage in any speculative transactions or in
any transaction involving a Hedge Agreement except as required by Subsection
2.13 or for the sole purpose of hedging in the normal course of business.

 

3.15         Ownership of Licenses.  Except as noted on Schedule 5.13(A) or
pursuant to a permitted Asset Disposition, the Loan Parties will not permit any
License issued by the United States of America, or state or any political
subdivision thereof, including any agency or commission of any thereof, and
utilized in the business of such Loan Party to be issued, assigned or
transferred to any Subsidiary or Affiliate of a Loan Party who is not a Loan
Party or is not a wholly-owned, domestic Subsidiary of a Loan Party whose
ownership interests are subject to a valid and perfected first priority Lien in
favor of the Secured Parties pursuant to the Pledge and Security Agreement.

 

48

--------------------------------------------------------------------------------


 

SECTION 4

FINANCIAL COVENANTS AND REPORTING

 

The Loan Parties hereby covenant and agree that so long as this Agreement is in
effect and until payment in full of all Obligations (other than contingent
indemnity, expense reimbursement and tax gross-up payment for which no claim has
been asserted), unless Requisite Lenders shall otherwise give their prior
written consent, the Loan Parties shall perform and comply with, and shall cause
each of their respective Subsidiaries to perform and comply with, all covenants
in this Section 4. For the purposes of this Section 4, all covenants calculated
for Borrower shall be calculated on a consolidated basis for Borrower and its
Subsidiaries.

 

4.1           Total Leverage Ratio.  Commencing on the Second Amendment Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, a
Total Leverage Ratio of less than or equal to 2.5:1.0; provided, however,
Borrower will have 30 days after the applicable reporting date to cure any
default under this Subsection 4.1 by reducing the Indebtedness of Borrower on a
consolidated basis solely through an equity issuance.

 

4.2           Total Interest Coverage Ratio.  Commencing on the Second Amendment
Date, Borrower shall maintain at all times, measured at each fiscal quarter end,
a Total Interest Coverage Ratio greater than 3.5:1.0.

 

4.3           Equity to Assets Ratio.  Commencing on the Second Amendment Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, an
Equity to Assets Ratio greater than 0.35:1.0.

 

4.4           Fixed Charge Coverage Ratio.  Commencing on the Second Amendment
Date, Borrower shall maintain at all times, measured at each fiscal quarter end,
a Fixed Charge Coverage Ratio greater than the ratio set forth below opposite
such date:

 

Date

 

Ratio

 

Second Amendment Date through December 30, 2010

 

1.05:1.00

 

December 31, 2010 through March 30, 2011

 

0.80:1.00

 

March 31, 2011 through September 29, 2011

 

0.70:1.00

 

September 30, 2011 through December 30, 2011

 

0.80:1.00

 

December 31, 2011 and thereafter

 

1.05:1.00

 

 

49

--------------------------------------------------------------------------------


 

4.5           Financial Statements and Other Reports.  The Loan Parties will
maintain, and will cause their respective Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP
consistently applied (it being understood that quarterly financial statements
are not required to have footnote disclosures or reflect year end adjustments). 
Borrower will deliver or cause to be delivered each of the financial statements
and other reports described below to Administrative Agent (and each Lender in
the case of the financial statements and other reports described in
Subsections 4.5(A) through (I) and (K)).

 

(A)          Quarterly Financials; Other Quarterly Reports.  As soon as
available and in any event no later than the earlier to occur of (i) 10 days
after the date that Borrower is or would be required to file Borrower’s
quarterly report with the Securities and Exchange Commission (the “SEC”) as part
of Borrower’s periodic reporting (whether or not Borrower is subject to such
reporting requirements) and (ii) 55 days after the end of the first three fiscal
quarters of each fiscal year of Borrower, Borrower will deliver consolidated and
consolidating balance sheets of Borrower and its Subsidiaries, as at the end of
such fiscal quarter and the then elapsed portion of the applicable fiscal year,
and the related consolidated and consolidating statements of income,
shareholders’ equity and cash flows for such fiscal quarter and for the period
from the beginning of the then current fiscal year of Borrower to the end of
such quarter (which requirement shall be deemed satisfied by the delivery of
Borrower’s quarterly report on Form 10-Q (or any successor form) for such
quarter).

 

(B)           Year-End Financials.  As soon as available and in any event no
later than the earlier to occur of (i) 10 days after the date that Borrower is
or would be required to file Borrower’s annual report with the SEC as part of
Borrower’s periodic reporting (whether or not Borrower is subject to such
reporting requirements), and (ii) 100 days after the end of each fiscal year of
Borrower, Borrower will deliver (a) consolidated and consolidating balance
sheets of Borrower and its Subsidiaries, as at the end of such year, and the
related consolidated and consolidating statements of income, shareholders’
equity and cash flows for such fiscal year (which requirement shall be deemed
satisfied by the delivery of Borrower’s Annual Report on Form 10-K (or any
successor form) for such year) and (b) a report with respect to the financial
statements received pursuant to this Subsection from PricewaterhouseCoopers LLP
or another firm of independent certified public accountants of recognized
national standing selected by Borrower and reasonably acceptable to
Administrative Agent, which report shall be prepared in accordance with
Statement of Auditing Standards No. 58 (the “Statement”), as amended, entitled
“Reports on Audited Financial Statements” and such report shall be without any
material qualification or exception as to the scope of such audit or any “going
concern” qualification.

 

(C)           Compliance Certificates.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsections 4.5(A) and
(B), Borrower will deliver or cause to be delivered a fully and properly
completed compliance certificate in substantially the same form as
Exhibit 4.5(C) (each, a “Compliance Certificate”) signed by two of the chief
executive officer, the chief financial officer and the chief accounting officer
of Borrower.

 

50

--------------------------------------------------------------------------------


 

(D)          Accountants’ Reliance Letter.  Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Subsection
4.5(B), Borrower will deliver or cause to be delivered a copy of letters
addressed to Borrower’s certified public accountants identifying Lenders as
parties that Borrower intends to rely on the professional services provided to
Borrower by such accountants.

 

(E)           Accountants’ Reports.  Promptly upon receipt thereof, Borrower
will deliver or cause to be delivered copies of all significant reports
submitted by Borrower’s firm of certified public accountants in connection with
each annual, interim or special audit or review of any type of financial
statements or related internal control systems of Borrower made by such
accountants, including any comment letter submitted by such accountants to
management in connection with their services.

 

(F)           Management Report.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Subsections 4.5(A) and
4.5(B), Borrower will deliver or cause to be delivered (i) if Borrower is no
longer subject to reporting requirements of the Act, reports in scope and
content substantively similar to its present SEC reporting and (ii) quarterly
operational data in scope and content substantially similar to that data now
provided to Borrower’s Board of Directors as its monthly “Dashboard.”  The
information above shall be presented in reasonable detail and shall be certified
by the chief financial officer or chief operating officer of Borrower,
respectively, to the effect that, to his or her knowledge after reasonable
diligence, such information fairly presents the results of operations and
financial condition of Borrower and its Subsidiaries as at the dates and for the
periods indicated.

 

(G)           Budget.  (i) As soon as reasonably available, but in any event
within 60 days after the first day of each fiscal year of Borrower,
respectively, occurring during the term hereof, Borrower shall deliver or cause
to be delivered operating and capital spending budgets (the “Budgets”) of
Borrower and its Subsidiaries for such fiscal year, quarter by quarter and
(ii) promptly after becoming aware thereof, Borrower will deliver or cause to be
delivered any material amendment to or deviation from such Budgets.

 

(H)          SEC Filings and Press Releases.  Promptly upon their becoming
available, Borrower will deliver or cause to be delivered copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available by any Loan Party or any of their respective Subsidiaries to any of
their security holders generally, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Loan Party or any
of their respective Subsidiaries with any securities exchange or with the SEC or
any governmental or private regulatory authority, and (iii) all material press
releases and other statements made available by any Loan Party or any of their
respective Subsidiaries to the public concerning developments in the business of
any such Person.

 

(I)            Events of Default, Etc.  Promptly upon any executive officer of
any Loan Party obtaining knowledge of any of the following events or conditions,
Borrower shall deliver copies of all notices given or received by any Loan Party
or any of their respective Subsidiaries with respect to any such event or
condition and a certificate of Borrower’s chief executive officer or chief
operating officer specifying the nature and period of existence of such event or
condition

 

51

--------------------------------------------------------------------------------


 

and what action, if any, such Loan Party or such Subsidiary has taken, is taking
and proposes to take with respect thereto:  (i) any Event of Default or Default;
or (ii) any notice that any Person has given to any Loan Party or any of their
respective Subsidiaries or any other action taken with respect to a claimed
default or event or condition of the type referred to in Subsection 6.1(B).

 

(J)            Litigation.  Promptly upon any officer of any Loan Party
obtaining knowledge of (i) the institution of any action, suit, proceeding,
governmental investigation or arbitration against or affecting any Loan Party or
any of its respective Subsidiaries not previously disclosed by Borrower to
Administrative Agent or (ii) any material development in any action, suit,
proceeding, governmental investigation or arbitration at any time pending
against or affecting any Loan Party or any of its respective Subsidiaries which,
in each case, could reasonably be expected to have a Material Adverse Effect,
Borrower will promptly give notice thereof to Administrative Agent and provide
such other information as may be requested by Administrative Agent and
reasonably available to any Loan Party to enable Administrative Agent and its
counsel to evaluate such matter.

 

(K)          Regulatory and Other Notices.  Promptly after filing, receiving or
becoming aware thereof, Borrower will deliver or cause to be delivered copies of
any filings or communications sent to, or notices and other communications
received by, any Loan Party or any of its respective Subsidiaries from any
Governmental Authority, including the FCC, any applicable PUC and the SEC,
relating to any noncompliance by any Loan Party or any of its respective
Subsidiaries with any law or with respect to any matter or proceeding the effect
of which could reasonably be expected to have a Material Adverse Effect.

 

(L)           Material Adverse Effect.  Promptly after becoming aware thereof,
Borrower will give written notice to Administrative Agent and Lenders of any
change in events or changes in facts or circumstances affecting any Loan Party
or any of their respective Subsidiaries which individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect.

 

(M)         Environmental Notices.  Promptly after becoming aware of any
material violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same could reasonably be expected to have
a Material Adverse Effect, Borrower will give notice to Administrative Agent and
Lenders thereof and provide such other information as may be reasonably
available to any Loan Party or any of its respective Subsidiaries to enable
Administrative Agent and Lenders to reasonably evaluate such matter.

 

(N)          ERISA Events.  Immediately after becoming aware of any ERISA Event,
accompanied by any materials required to be filed with the PBGC with respect
thereto; immediately after any Loan Party’s or any of its respective
Subsidiaries’ receipt of any notice concerning the institution of proceedings by
the PBGC pursuant to Section 4042 of ERISA to involuntarily terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; immediately
upon the establishment of any Pension Plan not existing at the Closing Date or
the

 

52

--------------------------------------------------------------------------------


 

commencement of contributions by any Loan Party or any of its respective
Subsidiaries to any Pension Plan to which any Loan Party or any of its
respective Subsidiaries was not contributing at the Closing Date; and
immediately upon becoming aware of any other event or condition regarding a Plan
or any Loan Party’s or any of its respective Subsidiaries’ or an ERISA
Affiliate’s compliance with ERISA which could reasonably be expected to have a
Material Adverse Effect, Borrower will give notice to Administrative Agent and
Lenders thereof and provide such other information as may be reasonably
available to any Loan Party or any such Subsidiary to enable Administrative
Agent and Lenders to reasonably evaluate such matter.

 

(O)          Other Information.  With reasonable promptness, Borrower will
deliver such other information and data with respect to any Loan Party or any of
its respective Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender.

 

4.6           Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Except as otherwise expressly provided, financial
statements and other information furnished to Administrative Agent pursuant to
this Agreement shall be prepared in accordance with GAAP as in effect at the
time of such preparation.  In the event of an Accounting Change (as defined
below) that results in a change in any calculations required by Section 4 of
this Agreement that would not have resulted had such Accounting Change not
occurred, the parties hereto agree to enter into negotiations in good faith in
order to amend such provisions so as to equitably reflect such Accounting Change
such that the criteria for evaluating compliance with such covenants shall be
the same after such Accounting Change as if such Accounting Change had not been
made; provided, however, that no change in GAAP that would affect a calculation
that measures compliance with Section 4 of this Agreement shall be given effect
until such provisions are amended to reflect such change in GAAP.  “Accounting
Change” means any change in accounting principles that is required or permitted
hereafter by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto) and such change is adopted by
Borrower and the other Loan Parties with the agreement of their accountants.

 

SECTION 5
REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent, the Revolver Lenders, and the Requisite
Lenders under the Existing Credit Agreement and the Term Loan C Lenders to enter
into this Agreement and to make Loans, each of the Loan Parties hereby
represents and warrants to Administrative Agent and each Lender on the Second
Amendment Date and on the date of each request for a Loan or the issuance of a
Letter of Credit that the following statements are true, correct and complete:

 

5.1           Disclosure.  The written information furnished by or on behalf of
the Loan Parties or any of their respective Subsidiaries contained in this
Agreement, the financial statements

 

53

--------------------------------------------------------------------------------


 

referred to in Subsection 5.8 and any other document, certificate, opinion or
written statement furnished to Administrative Agent or any Lender pursuant to
this Agreement or any other Loan Document (other than projections), taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same was
made.  Any projections provided by or on behalf of the Loan Parties or any of
their respective Subsidiaries have been prepared by management in good faith and
based upon assumptions believed by management to be reasonable at the time the
projections were prepared.

 

5.2           No Material Adverse Effect.  Since December 31, 2008, there has
been no event or change in facts or circumstances affecting the Loan Parties or
any of their respective Subsidiaries which individually or in the aggregate have
had or could reasonably be expected to have a Material Adverse Effect and that
have not been disclosed herein, in Borrower’s prior SEC filings made prior to
the date hereof, or in the attached Schedules.

 

5.3           Organization, Powers, Authorization and Good Standing.

 

(A)          Organization and Powers.  Each of the Loan Parties and their
respective Subsidiaries is a limited liability company, corporation or
partnership duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization or incorporation (which jurisdiction is set
forth on Schedule 5.3(A)).  Except as disclosed on Schedule 5.3(A), each of the
Loan Parties and their respective Subsidiaries has all requisite legal power and
authority to own and operate its properties, to carry on its business as now
conducted and proposed to be conducted, to enter into each Loan Document to
which it is a party and to carry out its respective obligations with respect
thereto.

 

(B)           Authorization; Binding Obligation.  Each of the Loan Parties and
their respective Subsidiaries has taken all necessary limited liability company,
partnership, corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party. This Agreement is, and the other Loan Documents when executed and
delivered will be, the legally valid and binding obligations of the applicable
parties thereto (other than Administrative Agent and Lenders), each enforceable
against each of such parties, as applicable, in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debt or relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and general principles of equity.

 

(C)           Qualification.  Each of the Loan Parties and their respective
Subsidiaries is duly qualified and authorized to do business and in good
standing in each jurisdiction where the nature of its business and operations
requires such qualification and authorization, except where the failure to be so
qualified, authorized and in good standing could not reasonably be expected to
have a Material Adverse Effect.  All jurisdictions in which each Loan Party is
qualified and authorized to do business are set forth on Schedule 5.3(C).

 

5.4           Compliance of Loan Documents and Borrowings.  Except as set forth
on Schedule 5.4, the execution, delivery and performance by the Loan Parties and
their respective

 

54

--------------------------------------------------------------------------------


 

Subsidiaries of the Loan Documents to which each such Person is a party, the
borrowings hereunder and the transactions contemplated hereby and thereby do not
and will not, by the passage of time, the giving of notice or otherwise,
(A) require any Governmental Approval or violate any Applicable Law relating to
the Loan Parties or any of their respective Subsidiaries, (B) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Loan Parties or
any of their respective Subsidiaries or any Material Contract to which such
Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person or (C) except as required or
permitted under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person.

 

5.5           Compliance with Applicable Law; Governmental Approvals.  Each of
the Loan Parties and their respective Subsidiaries (A) has, or has the right to
use, all material Governmental Approvals, including the Licenses, required by
any Applicable Law for it to conduct its business, and (B) is in material
compliance with each Governmental Approval, including the Licenses, applicable
to it and in compliance with all other Applicable Laws relating to it or any of
its respective properties the violation of which could reasonably be expected to
have a Material Adverse Effect.

 

5.6           Tax Returns and Payments.  Each of the Loan Parties and their
respective Subsidiaries have duly filed or caused to be filed all federal and
all material state, local and other tax returns required by Applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal
and all material state, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable, except where the payment of such tax is being diligently
contested in good faith and adequate reserves therefor have been established in
compliance with GAAP.  The charges, accruals and reserves on the books of the
Loan Parties and their respective Subsidiaries in respect of federal, state,
local and other taxes for all fiscal years and portions thereof are, in the
judgment of the Loan Parties, adequate, and neither the Loan Parties nor any of
their respective Subsidiaries anticipate any additional material taxes or
assessments for any of such years.

 

5.7           Environmental Matters.  Each of the Loan Parties and their
respective Subsidiaries is in compliance in all material respects with all
applicable Environmental Laws, and there is no contamination or material
violation of applicable Environmental Laws at, under or about such properties or
such operations of the Loan Parties and their respective Subsidiaries which
would interfere in any material respect with the continued operation of such
properties or impair in any material respect the fair saleable value thereof or
with such operations, except for any such violations or contamination as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.8           Financial Statements.

 

(A)          All financial statements concerning the Loan Parties and their
respective Subsidiaries which have been furnished to Administrative Agent and
Lenders pursuant to this Agreement have been prepared in accordance with GAAP
consistently applied (except as

 

55

--------------------------------------------------------------------------------


 

disclosed therein and, in the case of unaudited financial statements, except for
the absence of notes and for year-end adjustments) and present fairly in all
material respects the financial condition of the Persons covered thereby as of
the date thereof and the results of their operations for the periods covered
thereby and do and will disclose all material liabilities and Contingent
Obligations of any of the Loan Parties or their respective Subsidiaries as at
the dates thereof.

 

(B)           All Budgets concerning the Loan Parties and their respective
Subsidiaries which have been furnished to Administrative Agent or Lenders were
prepared in good faith by or on behalf of such Loan Party and such Subsidiaries.

 

5.9           Intellectual Property.  Each of the Loan Parties and their
respective Subsidiaries owns, or possesses the right to use all patents,
copyrights, trademarks, trade names, service marks, technology know-how and
processes necessary for the conduct of its business as currently or anticipated
to be conducted (collectively, the “Intellectual Property Rights”) without
infringing upon any validly asserted rights of others, except for any
Intellectual Property Rights the absence of which could not reasonably be
expected to have a Material Adverse Effect.  No event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights except to the extent the same would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  Neither the Loan Parties nor any of their respective
Subsidiaries have been threatened in writing with any litigation regarding
Intellectual Property Rights that would present a material impediment to the
business of any such Person.

 

5.10         Litigation, Investigations, Audits, Etc.  Except as set forth on
Schedule 5.10, there is no action, suit, proceeding or investigation pending
against, or, to the knowledge of the Loan Parties, threatened against the Loan
Parties or any of their respective Subsidiaries or any of their respective
properties, including the Licenses, in any court or before any arbitrator of any
kind or before or by any Governmental Authority (including the FCC or any PUC),
except such as (A) affect the telecommunications industry generally, (B) do not
call into question the validity or enforceability of this Agreement or any other
Loan Document or any lien or security interest created hereunder, or (C)
individually or collectively would not reasonably be expected to have a Material
Adverse Effect.  Except as set forth on Schedule 5.10, to the Loan Parties’
knowledge, none of the Loan Parties or any of their respective Subsidiaries are
the subject of any review or audit by the Internal Revenue Service or any
investigation by any Governmental Authority concerning the violation or possible
violation of any law (other than routine IRS audits).

 

5.11         Employee Labor Matters.  Except as set forth on Schedule 5.11, (A)
none of the Loan Parties, their respective Subsidiaries or their respective
employees are subject to any collective bargaining agreement, (B) no petition
for certification or union election is pending with respect to the employees of
any such Person and no union or collective bargaining unit has sought such
certification or recognition with respect to the employees of any such Person
and (C) there are no strikes, slowdowns, unfair labor practice complaints, work
stoppages or controversies pending or, to the best knowledge of the Loan Parties
after due inquiry, threatened between any such Person and its respective
employees, other than employee grievances arising in the ordinary course of
business that would not (in the case of each of clauses (A), (B) or (C)

 

56

--------------------------------------------------------------------------------


 

above) reasonably be expected to have, either individually or in the aggregate,
a Material Adverse Effect.

 

5.12         ERISA Compliance.

 

(A)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other federal or state law except
for any noncompliance that would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Each Plan, other
than a Multi-employer Plan, which is intended to qualify under Section 401(a) of
the IRC has received a favorable determination letter from the Internal Revenue
Service or is adopted by means of a master or prototype plan that has received a
favorable opinion letter upon which the Loan Parties are entitled to rely and to
the best knowledge of the Loan Parties, nothing has occurred that would cause
the loss of such qualification.  The Loan Parties and each ERISA Affiliate have
made all required contributions to any Plan subject to Section 412 of the IRC,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the IRC has been made with respect to any
Plan.

 

(B)           There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted in or could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted in or could reasonably be expected to have a
Material Adverse Effect.

 

(C)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any unfunded liability; (iii) neither the Loan
Parties nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multi-employer Plan; and (v) neither the Loan
Parties nor any ERISA Affiliate has engaged in a transaction that could subject
any Person to Section 4069 or 4212(c) of ERISA.

 

5.13         Communications Regulatory Matters.

 

(A)          Schedule 5.13(A) sets forth a true and complete list of the
following information for each License issued to or utilized by the Loan Parties
or their respective Subsidiaries:  the name of the licensee, the type of
service, the expiration date and the geographic area covered by such License. 
Other than as set forth in Schedule 5.13(A), each License is held by a Loan
Party or a wholly-owned, domestic Subsidiary of a Loan Party whose equity
interests are subject to a valid and perfected first priority Lien in favor of
the Secured Parties pursuant to the Pledge and Security Agreement.

 

(B)           Other than as set forth on Schedule 5.13(B), the Licenses are
valid and in full force and effect without conditions except for such conditions
as are generally applicable to

 

57

--------------------------------------------------------------------------------


 

holders of such Licenses.  Other than as set forth on Schedule 5.13(B), each
Loan Party or Subsidiary of a Loan Party has all requisite power and authority
required under the Communications Act and PUC Laws to hold the Licenses and to
own and operate the Communications Systems.  Other than as set forth on Schedule
5.13(B), the Licenses constitute in all material respects all of the Licenses
necessary for the operation of the Communications Systems in the same manner as
it is presently conducted.  Other than as set forth on Schedule 5.13(B), no
event has occurred and is continuing which could reasonably be expected to (i)
result in the imposition of a material forfeiture or the suspension, revocation,
termination or adverse modification of any such License or (ii) materially and
adversely affect any rights of the Loan Parties or their respective Subsidiaries
thereunder.  Except as otherwise set forth on Schedule 5.13(B), neither the Loan
Parties nor any of their Subsidiaries have reason to believe or have knowledge
that any License will not be renewed in the ordinary course.  Other than as set
forth on Schedule 5.13(B), neither the Loan Parties nor any of their respective
Subsidiaries are a party to any investigation, notice of apparent liability,
notice of violation, order or complaint issued by or before the FCC, PUC or any
applicable Governmental Authority, and there are no proceedings pending by or
before the FCC, PUC or any applicable Governmental Authority which could in any
manner threaten or adversely affect the validity of any License.

 

(C)           All of the material properties, equipment and systems owned,
leased or managed by the Loan Parties or their respective Subsidiaries are, and
(to the best knowledge of the Loan Parties and their Subsidiaries) all such
property, equipment and systems to be acquired or added in connection with any
contemplated system expansion or construction will be, in good repair, working
order and condition (reasonable wear and tear excepted) and are and will be in
compliance with all terms and conditions of the Licenses and all standards or
rules imposed by any Governmental Authority or as imposed under any agreements
with telecommunications companies and customers.

 

(D)          Each of the Loan Parties and their respective Subsidiaries has made
all material filings which are required to be filed by it, paid all material
franchise, license or other fees and charges related to the Licenses or which
have become due pursuant to any Governmental Approval in respect of its business
and has made appropriate provision as is required by GAAP for any such fees and
charges which have accrued.

 

5.14         Perfection.  The Pledge and Security Agreement is effective to
create in favor of Administrative Agent for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in and Lien on the Collateral
covered thereby (the “Security Agreement Collateral”) and, when (A) financing
statements and other filings in appropriate form are filed in the appropriate
offices and (B) upon the taking of possession or control by Administrative Agent
of the Security Agreement Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to Administrative Agent to the extent possession or control by
Administrative Agent is required by each Security Document), the Lien created by
the Pledge and Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction or as to
which the steps to effect such perfection are not required to be taken

 

58

--------------------------------------------------------------------------------


 

under the Pledge and Security Agreement), in each case subject to no Liens other
than Liens permitted hereunder.

 

5.15         Solvency.  After taking into account the rights of each Loan Party
under the third paragraph of Subsection 9.20(A), each of the Loan Parties:  (A)
owns and will own assets the present fair saleable value of which are (i)
greater than the total amount of liabilities (including contingent liabilities)
of such Loan Party, and (ii) greater than the amount that will be required to
pay the probable liabilities of its then existing debts and liabilities as they
become absolute and matured considering all financing alternatives and potential
asset sales reasonably available to such Loan Party; (B) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (C) does not intend to incur
and does not believe that it will incur debts and liabilities beyond its ability
to pay such debts and liabilities as they become due.

 

5.16         Investment Company Act.  None of the Loan Parties or any of their
respective Subsidiaries is an “investment company” as that term is defined in
the Investment Company Act of 1940, as amended.

 

5.17         Intentionally omitted.

 

5.18         Title to Properties.  The Loan Parties and their respective
Subsidiaries have such title or leasehold interest in and to the real property
or interests therein, and easements, licenses and similar rights in real estate,
owned or leased by them as is necessary to the conduct of their business and
valid and legal title or leasehold interest in and to all of their personal
property, including those reflected on the balance sheets of the Loan Parties
delivered as described in Subsection 5.8, except those which have been disposed
of by the Loan Parties subsequent to such date pursuant to transactions
permitted hereunder.

 

5.19         Subsidiaries.  Schedule 5.19 sets forth a complete and accurate
list of all direct or indirect Subsidiaries of the Loan Parties as of the Second
Amendment Date, including for each such Subsidiary whether such Subsidiary is
wholly owned by the applicable Loan Party, and if not, the percentage ownership
of such Loan Party or its Subsidiary in such Subsidiary.

 

5.20         Transactions with Affiliates.  No Affiliate of any Loan Party is a
party to any agreement, contract, commitment or transaction with such Loan Party
or has any material interest in any material property used by such Loan Party,
except as permitted by Subsections 3.8 and 3.9.

 

5.21         Patriot Act.  Each of the Loan Parties and their respective
Subsidiaries is in compliance, in all material respects, with the (A) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (B) Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any

 

59

--------------------------------------------------------------------------------


 

improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

SECTION 6
EVENTS OF DEFAULT AND RIGHTS AND REMEDIES

 

6.1           Event of Default.  “Event of Default” shall mean the occurrence or
existence of any one or more of the following:

 

(A)          Payment.  (i) Failure to repay any outstanding principal amount of
the Loans at the time required pursuant to this Agreement or to reimburse any
Issuing Lender when due for any payment made by such Issuing Lender under any
Letter of Credit Liability, or (ii) failure to pay any interest on any Loan, any
other amount due under this Agreement or any of the other Loan Documents, or any
other Secured Obligation, and in the case of this clause (ii) such failure
continues for three (3) Business Days; or

 

(B)           Default in Other Agreements.  (i) Failure of any Loan Party or any
of its respective Subsidiaries to pay when due or within any applicable grace
period any principal or interest on Indebtedness (other than the Loans) or any
Contingent Obligation; or (ii) any other breach or default of any Loan Party or
any of its respective Subsidiaries with respect to any Indebtedness (other than
the Loans), the effect of such breach or default (either individually or in the
aggregate with any other breaches or defaults under this clause (ii)) is to
cause or to permit the holder or holders then to cause any Indebtedness or
Contingent Obligation having an aggregate principal amount for one or more of
the Loan Parties in excess of $2,500,000 or an aggregate principal amount for
one or more of the Loan Parties and their respective Subsidiaries in excess of
$7,500,000 to become or be declared due prior to its stated maturity; or

 

(C)           Breach of Certain Provisions.  Failure of any Loan Party or any of
its respective Subsidiaries to perform or comply with any term or condition
contained in that portion of Subsection 2.2 relating to such Loan Party’s or its
respective Subsidiaries’ obligation to maintain insurance, Subsection 2.5,
Section 3 or Section 4 (excluding Subsection 4.5); or

 

(D)          Breach of Warranty.  Any representation, warranty, certification or
other statement made by any Loan Party or any of its respective Subsidiaries in
any Loan Document or in any statement or certificate at any time given by any
Loan Party or any of its respective Subsidiaries in writing pursuant to any Loan
Document is false in any material respect on the date made or deemed made; or

 

(E)           Other Defaults Under Loan Documents.  Any Loan Party or any of its
respective Subsidiaries breaches or defaults in the performance of or compliance
with any term contained in this Agreement or the other Loan Documents not
specifically covered in Subsections 6.1(A), (B), (C) or (D) and such default is
not remedied or waived within 45 days after receipt by any Loan Party or such
other party of notice from Administrative Agent or Requisite Lenders of such
default (other than occurrences described in other provisions of this Subsection
6.1 for which a different grace or cure period is specified or which constitute
immediate Events of Default); or

 

60

--------------------------------------------------------------------------------


 

(F)           Involuntary Bankruptcy; Appointment of Receiver; Etc.  (i) A court
enters a decree or order for relief with respect to any Loan Party or any of its
respective Subsidiaries in an involuntary case under the Bankruptcy Code, which
decree or order is not stayed or other similar relief is not granted under any
applicable federal or state law within 60 days; or (ii) the continuance of any
of the following events for 60 days unless dismissed, bonded or discharged:  (1)
an involuntary case is commenced against any Loan Party or any of its respective
Subsidiaries under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect; or (2) a decree or order of a court for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Loan Party or any of its respective
Subsidiaries or over all or a substantial part of its property, is entered; or
(3) an interim receiver, trustee or other custodian is appointed without the
consent of any Loan Party or any of its respective Subsidiaries, for all or a
substantial part of the property of any Loan Party or any of its respective
Subsidiaries; or

 

(G)           Voluntary Bankruptcy; Appointment of Receiver; Etc.  Any Loan
Party or any of its respective Subsidiaries (i) commences a voluntary case under
the Bankruptcy Code, files a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding up or composition
for adjustment of debts of any Loan Party or any of its respective Subsidiaries,
or consents to, or fails to contest in a timely and appropriate manner, the
entry of an order for relief in an involuntary case, the conversion of an
involuntary case to a voluntary case under any such law, or the appointment of
or taking possession by a receiver, trustee or other custodian of all or a
substantial part of the property; or (ii) makes any assignment for the benefit
of creditors; or (iii) the Board of Directors of any Loan Party or any of its
respective Subsidiaries adopts any resolution or otherwise authorizes action to
approve any of the actions referred to in this Subsection 6.1(G); or

 

(H)          Governmental Liens.  Any Lien, levy or assessment (other than
Permitted Encumbrances) is filed or recorded with respect to or otherwise
imposed upon all or any part of the Collateral or the other assets of any Loan
Party or any of its respective Subsidiaries by the United States or any other
country or any department or instrumentality thereof or by any state, county,
municipality or other Governmental Authority and remains undischarged,
unvacated, unbonded or unstayed for a period of 30 days or in any event later
than five (5) Business Days prior to the date of any proposed sale thereunder;
or

 

(I)            Judgment and Attachments.  Any money judgment, writ or warrant of
attachment or similar process (other than those described in Subsection 6.1(H))
involving an amount in any individual case or in the aggregate for or against
one or more of the Loan Parties in excess of $2,500,000 or for or against one or
more of the Loan Parties and their respective Subsidiaries in excess of
$7,500,000 (in either case not adequately covered by insurance as to which the
insurance company has not denied coverage) is entered or filed against any Loan
Party or any of its respective Subsidiaries and/or any of its respective assets
and remains undischarged, unvacated, unbonded or unstayed for a period of 60
days or in any event later than five (5) Business Days prior to the date of any
proposed sale thereunder; or

 

(J)            Dissolution.  Any order, judgment or decree is entered against
any Loan Party or any of its respective Subsidiaries decreeing the dissolution
or split up of any Loan Party

 

61

--------------------------------------------------------------------------------


 

or any of its respective Subsidiaries and such order remains undischarged or
unstayed for a period in excess of 30 days; or

 

(K)          Solvency.  Any Loan Party or any of its respective Subsidiaries
ceases to be solvent or any Loan Party or any of its respective Subsidiaries
admits in writing its present or prospective inability to pay its debts as they
become due; or

 

(L)           Injunction.  Any Loan Party or any of its respective Subsidiaries
are enjoined, restrained or in any way prevented by the order of any court or
any Governmental Authority from conducting all or any substantial part of the
business of the Loan Parties and their Subsidiaries, taken as a whole, and such
order continues for more than 15 days; or

 

(M)         ERISA; Pension Plans.  (i) Any Loan Party or any of its respective
Subsidiaries fails to make full payment when due of all amounts which, under the
provisions of any Plans or any applicable provisions of the IRC, any such Person
is required to pay as contributions thereto and such failure results in or could
reasonably be expected to have a Material Adverse Effect; or (ii) an accumulated
funding deficiency occurs or exists, whether or not waived, with respect to any
such Plans; or (iii) any Plan of any Loan Party or any of its respective
Subsidiaries loses its status as a qualified plan under the IRC and such loss
results in or could reasonably be expected to have a Material Adverse Effect; or

 

(N)          Environmental Matters.  Any Loan Party or any of its respective
Subsidiaries fails to: (i) obtain or maintain any operating licenses or permits
required by environmental authorities; (ii) begin, continue or complete any
remediation activities as required by any environmental authorities; (iii) store
or dispose of any hazardous materials in accordance with applicable
Environmental Laws; or (iv) comply with any other Environmental Laws, if in any
such case such failure could reasonably be expected to have a Material Adverse
Effect; or

 

(O)          Invalidity of Loan Documents.  Any of the Loan Documents for any
reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and effect or is declared to be null and
void, or any Loan Party or any of its respective Subsidiaries denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or

 

(P)           Failure of Security.  Administrative Agent, for the benefit of
itself, and Lenders, does not have or ceases to have a valid and perfected first
priority security interest (subject to Permitted Encumbrances) in all of the
Collateral or any substantial portion thereof, or any Loan Party denies the
validity, perfection or first priority of such security interest or gives notice
to such effect; or

 

(Q)          Intentionally omitted.

 

(R)           Intentionally omitted.

 

(S)           Change in Control.  A Change of Control occurs; or

 

62

--------------------------------------------------------------------------------


 

(T)           Expropriation.  Any federal, state or local Governmental Authority
takes any action to expropriate or condemn all or any substantial portion of the
assets of (i) Borrower, (ii) GTT, or (iii) BDC, any Loan Party, or any other
Subsidiaries of Borrower, if the assets of BDC, any such Loan Party or any such
Subsidiary, individually or in the aggregate, account for 25% or more of
Borrower’s consolidated EBITDA; or

 

(U)          FCC and PUC Matters.  Any License necessary for the ownership or
operation of the Communications Systems shall be cancelled, expired, revoked,
terminated, rescinded, annulled, suspended, or modified or shall no longer be in
full force and effect and the result of such action has, or would reasonably be
expected to have, a Material Adverse Effect.

 

6.2           Termination of Loan Commitments.  Upon the occurrence and during
the continuation of any Event of Default, and without limiting any other right
or remedy hereunder, Administrative Agent, upon the request of the Requisite
Lenders (subject to the first sentence of Subsection 6.3 below), shall declare
that all or any portion of the Commitments be terminated, whereupon the
obligations of each Lender to make any Loan, each Issuing Lender to issue any
Letter of Credit, and Swingline Lender to make any Swingline Loan shall
immediately terminate.

 

6.3           Acceleration.  Upon the occurrence of any Event of Default
described in the foregoing Subsections 6.1(F) or 6.1(G), the unpaid principal
amount of and accrued interest and fees on the Loans, all Letter of Credit
Liability and all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other requirements of any kind, all of
which are hereby expressly waived by Borrower, and the obligations of Lenders to
make Loans and issue Letters of Credit shall thereupon terminate.  Upon the
occurrence and during the continuance of any other Event of Default,
Administrative Agent may, with the consent of Requisite Lenders, and, upon
written demand by Requisite Lenders, shall, by written notice to Borrower,
declare all or any portion of the Loans, all or some portion of the Letter of
Credit Liability and all or some of the other Obligations to be, and the same
shall forthwith become, immediately due and payable together with accrued
interest thereon, and upon such acceleration the obligations of Administrative
Agent and Lenders to make any Loan, each Issuing Lender to issue any Letter of
Credit, and Swingline Lender to make any Swingline Loan shall thereupon
terminate.

 

6.4           Rights of Collection.  Upon the occurrence and during the
continuation of any Event of Default and at any time thereafter, unless and
until such Event of Default is cured, or waived or removed by Requisite Lenders,
Administrative Agent may exercise on behalf of the Secured Parties all of their
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

 

6.5           Consents.  Borrower acknowledges that certain transactions
contemplated by this Agreement and the other Loan Documents and certain actions
which may be taken by Administrative Agent or Lenders in the exercise of their
respective rights under this Agreement and the other Loan Documents may require
the consent of a Governmental Authority.  If Administrative Agent reasonably
determines that the consent of a Governmental Authority is required in
connection with the execution, delivery and performance of any of the aforesaid
Loan Documents or any Loan Documents delivered to Administrative Agent or
Lenders in connection

 

63

--------------------------------------------------------------------------------


 

therewith or as a result of any action which may be taken pursuant thereto, then
Borrower, at Borrower’s cost and expense, agrees to use reasonable best efforts,
and to cause its Subsidiaries to use their best efforts, to secure such consent
and to cooperate with Administrative Agent and Lenders in any action commenced
by Administrative Agent or any Lender to secure such consent.

 

6.6           Intentionally omitted.

 

6.7           Set Off and Sharing of Payments.  In addition to any rights now or
hereafter granted under Applicable Law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by each Loan Party at any time or from time to time, with reasonably
prompt subsequent notice to such Loan Party (any prior or contemporaneous notice
being hereby expressly waived) to set off and to appropriate and to apply any
and all (A) balances held by such Lender at any of its offices for the account
of such Loan Party or any of its Subsidiaries (regardless of whether such
balances are then due to such Loan Party), and (B) except as provided in
Subsection 8.2(J), other property at any time held or owing by such Lender to or
for the credit or for the account of such Loan Party or any of its Subsidiaries,
against and on account of any of the Obligations; provided, that no Lender shall
exercise any such right without the prior written consent of Administrative
Agent.  Any Lender exercising a right to set off shall, to the extent the amount
of any such set off exceeds its Pro Rata Share of the amount set off, purchase
for cash (and the other Lenders shall sell) interests in each such other
Lender’s Pro Rata Share of the Obligations as would be necessary to cause such
Lender to share such excess with each other Lender in accordance with their
respective Pro Rata Shares.  Each Loan Party agrees, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such excess to Administrative Agent for the benefit of all Lenders
in accordance with their Pro Rata Shares; provided, that CoBank may exercise its
rights against any equity of CoBank held by Borrower without complying with this
Subsection 6.7.

 

6.8           Application of Payments.  Subsequent to the acceleration of the
Loans pursuant to Subsection 6.3, all payments received by the Secured Parties
on the Secured Obligations and on the proceeds from the enforcement of the
Secured Obligations shall be applied among Administrative Agent and the other
Secured Parties as follows:  first, pro rata to all Administrative Agent’s, and
the other Secured Parties’ fees and expenses then due and payable; second pro
rata to all other expenses then due and payable by the Loan Parties under the
Loan Documents; third pro rata to all indemnitee obligations then due and
payable by the Loan Parties under the Loan Documents; fourth to all commitment
and other fees and commissions then due and payable by the Loan Parties under
the Loan Documents; fifth pro rata to (A) accrued and unpaid interest on the
Loans (pro rata) in accordance with all such amounts due on the Loans and
(B) any scheduled payments (excluding termination, unwind and similar payments)
due to a Secured Party on any Related Secured Hedge Agreement (pro rata with all
such amounts due); sixth pro rata to (i) the principal amount of the Loans (pro
rata among all Loans) and (ii) any termination, unwind and similar payments due
to a Secured Party under a Related Secured Hedge Agreement (pro rata with all
such amounts due); seventh pro rata to any scheduled payments (excluding
termination, unwind and similar payments) due to a Secured Party on any

 

64

--------------------------------------------------------------------------------


 

Secured Hedge Agreement other than a Related Secured Hedge Agreement (pro rata
with all such amounts due); eighth pro rata to any termination, unwind and
similar payments due to a Secured Party under a Secured Hedge Agreement other
than a Related Secured Hedge Agreement (pro rata with all such amounts due); and
ninth to any remaining amounts due under the Secured Obligations, in that
order.  Any remaining monies not applied as provided in this Subsection 6.8
shall be paid to Borrower or any Person lawfully entitled thereto.

 

6.9           Adjustments.  If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon in a
greater proportion than any such payment received by any other Lender (other
than pursuant to Subsection 1.12(B)), if any, in respect of such other Lender’s
Loans, or interest thereon, such Benefited Lender shall, to the extent permitted
by Applicable Law, purchase for cash from the other Lenders such portion of each
such other Lender’s Loans as shall be necessary to cause such Benefited Lender
to share the excess payment or benefits ratably with each Lender; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned to the extent of such recovery, but without
interest.  Each Loan Party agrees that each Lender so purchasing a portion of
another Lender’s Loans may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.  This Subsection 6.9 shall not apply to any action taken
by CoBank with respect to equity in it held by Borrower.

 

SECTION 7
CONDITIONS TO LOANS

 

The effectiveness of this Agreement (in the case of Subsection 7.1) and the
obligations of Lenders to make Loans (in the case of Subsections 7.2) are
subject to satisfaction of all of the applicable conditions set forth below.

 

7.1           Conditions to Effectiveness.  The effectiveness hereof is subject
to the satisfaction of each of the following conditions:

 

(A)          Executed Loan Documents.  (i) This Agreement, (ii) to the extent
requested, Revolver Notes reflecting the increase in the Revolver Loan
Commitment, (iii) to the extent requested, the Term Loan C Notes, (iv) to the
extent requested, the Swingline Note, (v) that certain Amendment and
Confirmation Agreement, dated as of the Second Amendment Date, by and among the
Loan Parties and Administrative Agent, (vi) the Post-Closing Letter, and
(vii) all other documents, financing statements and instruments required by such
agreements to be executed and delivered on or prior to such date (including, to
the extent required by the Loan Documents, landlord waivers and consents and
reaffirmations), shall have been duly authorized and executed by the Loan
Parties or other Persons party thereto, as applicable, in form and substance
satisfactory to Administrative Agent, and the Loan Parties or such other
Persons, as applicable, shall have delivered sufficient original counterparts
thereof to Administrative Agent for delivery to Lenders.

 

65

--------------------------------------------------------------------------------


 

(B)           Control Agreements.  Administrative Agent shall have received
executed account control agreements with respect to the Loan Parties’ deposit
and securities accounts as shall have been specified by Administrative Agent, in
form and substance satisfactory to Administrative Agent, from the appropriate
depository institutions or other entities holding such deposit accounts.

 

(C)           Closing Certificates; Opinions.

 

(i)            Officer’s Certificate.  Administrative Agent shall have received
a certificate from the chief executive officer, chief operating officer or chief
financial officer of Borrower on behalf of Borrower and in form and substance
reasonably satisfactory to Administrative Agent, to the effect that, to their
knowledge, all representations and warranties of the Loan Parties and their
respective Subsidiaries contained in this Agreement and the other Loan Documents
are true, correct and complete in all material respects; that no Loan Party nor
any Subsidiary of any Loan Party is in violation of any of the covenants
contained in this Agreement or in the other Loan Documents; that, after giving
effect to this Agreement, no Default or Event of Default has occurred and is
continuing; that the Loan Parties and their respective Subsidiaries have
satisfied each of the closing conditions to be satisfied by them hereby; and
calculating the Total Leverage Ratio as of the Second Amendment Date.

 

(ii)           Certificates of Secretaries of the Loan Parties.  Administrative
Agent shall have received a certificate of the secretary or assistant secretary
of each Loan Party, dated as of the Second Amendment Date, on behalf of such
Loan Party and in form and substance reasonably satisfactory to Administrative
Agent, certifying that attached thereto is a true and complete copy of the
articles of incorporation or organization, as the case may be, of such Person
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or organization
(unless such certification is waived by Administrative Agent in its sole
discretion); that attached thereto is a true and complete copy of the bylaws,
partnership agreement or operating agreement, as the case may be, of such Person
as in effect on the date of such certification; that attached thereto is a true
and complete copy of resolutions or consents duly adopted by the board of
directors, members or managers of such Person, as applicable, authorizing the
borrowings, pledges or guarantees contemplated hereunder, the execution,
delivery and performance of this Agreement, the amendment of the Pledge and
Security Agreement and the other Loan Documents, and the granting of the
Security Interest; and as to the incumbency and genuineness of the signature of
each officer of such Person executing Loan Documents.

 

(iii)          Certificates of Good Standing.  Administrative Agent shall have
received certificates as of a recent date (or such other date as Administrative
Agent may agree to in its sole discretion) of the good standing of each Loan
Party under the laws of its respective jurisdiction of incorporation or
organization, and, to the extent requested by Administrative Agent, such other
jurisdictions where such Loan Party has material assets or where the failure of
such Loan Party to be in good standing could reasonably be expected to have a
Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

(iv)          Opinions of Counsel.  Administrative Agent shall have received
favorable opinions of counsel to the Loan Parties addressed to Administrative
Agent and Lenders, dated as of the Second Amendment Date, with respect to the
Loan Parties, covering such matters as may be reasonably requested by
Administrative Agent, including, the Loan Documents, the Security Interest, due
authorization and other corporate matters and which are reasonably satisfactory
in form and substance to Administrative Agent.

 

(D)          Collateral.

 

(i)            Collateral Pledge.  To the extent required by the Loan Documents,
the Loan Parties shall have effectively and validly pledged and perfected the
Collateral contemplated by the Security Documents.

 

(ii)           Filings and Recordings.  To the extent required by the Loan
Documents, all filings and recordings (including, all mortgages, fixture filings
and transmitting utility filings) that are necessary to perfect the Security
Interest in the Collateral described in the Security Documents shall have been
filed or recorded in all appropriate locations and Administrative Agent shall
have received evidence satisfactory to Administrative Agent that such Security
Interest constitutes a valid and perfected first priority Lien therein to the
extent required herein.

 

(iii)          Lien Searches Against Loan Parties.  The Loan Parties shall have
delivered to Administrative Agent the results of (1) central filing Lien
searches against each of the Loan Parties in the jurisdiction in which such Loan
Party is organized or in the District of Columbia, as applicable pursuant to
Section 9-307(c) of the Uniform Commercial Code, and (2) federal and state tax,
fixture, pending suit and judgment Lien searches against each of the Loan
Parties in any jurisdiction in which such Loan Party has assets and (a) (x) the
aggregate value of such assets in such jurisdiction is in excess of $500,000 (or
such higher threshold as Administrative Agent may agree to in its sole
discretion), or (y) the loss of the assets in such jurisdiction could reasonably
be expected to have a Material Adverse Effect or (z) such Loan Party has its
chief executive office or principle place of business in such jurisdiction, and
(b) results for such Lien searches in such jurisdiction for such Loan Party have
not been obtained and delivered to Administrative Agent within the twelve months
proceeding the Second Amendment Date, indicating, among other things, that the
Loan Parties’ assets and the ownership interests of the Loan Parties are free
and clear of any Lien, except for Permitted Encumbrances.

 

(iv)          Lien Searches Against Subsidiaries of Loan Parties.  The Loan
Parties shall have delivered to Administrative Agent the results of central
filing Lien searches in the jurisdiction in which such Subsidiary is organized
or in the District of Columbia, as applicable pursuant to Section 9-307(c) of
the Uniform Commercial Code, against each of (x) GTT, (y) ION Holdco, and
(z) any other Subsidiary of any Loan Party that is not a Loan Party or a
Partnership unless results for such Lien search against such other Subsidiary
have been obtained and delivered to Administrative Agent within the

 

67

--------------------------------------------------------------------------------


 

twelve months proceeding the Second Amendment Date.  The Loan Parties shall have
delivered to Administrative Agent the results of federal and state tax, fixture,
pending suit and judgment Lien searches against each of the domestic
Subsidiaries of any Loan Party in any jurisdiction in which such Subsidiary has
assets and (1) (a) the aggregate value of such assets in such jurisdiction is in
excess of $500,000 (or such higher threshold as Administrative Agent may agree
to in its sole discretion), or (b) the loss of the assets in such jurisdiction
could reasonably be expected to have a Material Adverse Effect or (c) such
Subsidiary has its chief executive office or principle place of business in such
jurisdiction, and (2) results for such Lien searches in such jurisdiction for
such Subsidiary have not been obtained and delivered to Administrative Agent
within the twelve months proceeding the Second Amendment Date, indicating, among
other things, that the Subsidiaries’ assets and the ownership interests of the
Subsidiaries owned by any Loan Party are free and clear of any Lien, except for
Permitted Encumbrances.

 

(v)           Insurance.  Administrative Agent shall have received certificates
of insurance in the form required under Subsection 2.2 and the Security
Documents and otherwise in form and substance reasonably satisfactory to
Administrative Agent.

 

(E)           Consents.

 

(i)            Governmental Approvals.  The Loan Parties shall have delivered to
Administrative Agent evidence that all required material permits, and
authorizations, if any, of all Governmental Authorities, including the FCC and
all applicable PUCs, necessary to consummate the transactions contemplated by
this Agreement and such other Loan Documents shall have been obtained and shall
be in full force and effect.

 

(ii)           Permits and Licenses.  Administrative Agent shall have received
copies of all material permits and licenses, including the Licenses required
under Applicable Laws, for the conduct of the Loan Parties’ and their respective
Subsidiaries’ businesses as conducted on such date.

 

(iii)          No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, nor any adverse ruling received from, any Governmental Authority to
enjoin, restrain or prohibit, or to obtain substantial damages in respect of, or
which is related to or arises out of this Agreement or the other Loan Documents
or the consummation of the transactions contemplated hereby or thereby, and
which, as determined by Administrative Agent in its reasonable discretion, would
make it inadvisable to consummate the transactions contemplated by this
Agreement and such other Loan Documents.

 

(F)           Fees, Expenses, Taxes, Etc.  There shall have been paid by
Borrower to Administrative Agent the fees set forth or referenced in Subsection
1.4 and any other invoiced and unpaid fees or commissions due hereunder
(including reasonable legal fees and expenses), and to any other Person such
amount as may be due thereto in connection with the transactions contemplated
hereby, including all taxes, fees and other charges in connection with the

 

68

--------------------------------------------------------------------------------


 

execution, delivery, recording, filing and registration of any of the Loan
Documents to the extent effected on or prior to such date.

 

(G)           Miscellaneous.

 

(i)            Proceedings and Documents.  All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to
Administrative Agent.  Administrative Agent shall have received copies of all
other instruments and other evidence as Administrative Agent may request, in
form and substance reasonably satisfactory to Administrative Agent, with respect
to the transactions contemplated by this Agreement and the taking of all actions
in connection therewith.

 

(ii)           Litigation, Investigations, Audits, Etc.  There shall be no
action, suit, proceeding or investigation pending against, or, to the knowledge
of any Loan Party, threatened against any Loan Party, any of its respective
Subsidiaries or any of its respective properties, including the Licenses, in any
court or before any arbitrator of any kind or before or by any Governmental
Authority (including the FCC and any applicable PUC), except such as affect the
telecommunications industry generally, that could reasonably be expected to have
a Material Adverse Effect.

 

(iii)          No Material Adverse Effect.  Since December 31, 2009, there shall
not have occurred any event or condition affecting the Loan Parties, which
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

 

7.2           Conditions to All Loans.  The several obligations of Lenders to
make Loans, including the Term Loan C and any Revolver Loan, of any Issuing
Lender to issue Letters of Credit, and of Swingline Lender to make Swingline
Loans, on any date (each such date, a “Funding Date”) are subject to the further
conditions precedent set forth below:

 

(A)          Administrative Agent shall have received, in accordance with the
provisions of Subsection 1.3, a Notice of Borrowing requesting an advance of a
Loan, or, in accordance with the provisions of Subsection 1.1(F)(iv), a notice
requesting the issuance of a Letter of Credit.

 

(B)           The representations and warranties contained in Section 5 of this
Agreement and elsewhere herein and in the Loan Documents shall be (and each
request by Borrower for a Loan or the issuance of a Letter of Credit shall
constitute a representation and warranty by the Loan Parties that such
representations and warranties are) true, correct and complete in all material
respects on and as of such Funding Date to the same extent as though made on and
as of that date, except for any representation or warranty limited by its terms
to a specific date and taking into account any amendments to the Schedules or
Exhibits as a result of any disclosures made in writing by Borrower to
Administrative Agent after the Second Amendment Date which disclosures are
reasonably acceptable to Administrative Agent.

 

69

--------------------------------------------------------------------------------


 

(C)           No event shall have occurred and be continuing or would result
from the consummation of the borrowing contemplated that would constitute an
Event of Default or a Default.

 

(D)          No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain any Lender from
making any Loan or an Issuing Lender from Issuing any Letter of Credit.

 

(E)           Since the Second Amendment Date, there shall not have occurred any
event or condition has had or could reasonably be expected to have a Material
Adverse Effect.

 

Notwithstanding the above, at any time that the CoBank Cash Management Agreement
is in effect, Swingline Lender may waive, in its sole discretion, any one or
more of the conditions precedent in this Subsection 7.2 with respect to the
making of any Swingline Loan.

 

7.3           Post-Closing Obligations.  Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, it shall not be a
condition precedent to the funding of any Loan hereunder or the effectiveness
hereof that the Loan Parties complete prior to the later date set forth in the
Post Closing Letter any action, or execute and deliver (or cause to be executed
and delivered) any document, set forth in the Post-Closing Letter.

 

SECTION 8
ASSIGNMENT AND PARTICIPATION

 

8.1           Assignments and Participations in Loans and Notes.

 

(A)          General.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Subsection 8.1(B), (ii) by way of participation in accordance with
the provisions of Subsection 8.1(D), or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Subsection 8.1(E) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Subsection 8.1(D) and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  In the event of an
assignment pursuant to this Subsection 8.1, if a new Note is requested by the
Person to which interests are to be assigned, Borrower shall, upon surrender of
the assigning Lender’s Note, issue a new Note to reflect the interests of the
assigning Lender and the Person to which interests are to be assigned. 
Notwithstanding anything contained in this Agreement to the contrary, so long as

 

70

--------------------------------------------------------------------------------


 

the Requisite Lenders shall remain capable of making LIBOR Loans, no Person
shall become a “Lender” hereunder unless such Person shall also be capable of
making LIBOR Loans.

 

(B)           Assignments by the Lenders.  Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loan Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(1)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loan Commitment and the Loans at the time owing to it or in
the case of an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(2)           in any case not described in Subsection 8.1(B)(i)(1), the
aggregate amount of the Loan Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Loan Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent
or, if an “Effective Date” is specified in the Assignment and Assumption, as of
the Effective Date) shall not be less than $5,000,000 unless each of
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all of the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Loan
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Subsection 8.1(B)(i)(2) and, in
addition:

 

(1)           the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (a) an Event of Default has
occurred and is continuing at the time of such assignment or (b) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(2)           the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Facility if such assignment is to a Person that is not a Lender

 

71

--------------------------------------------------------------------------------


 

with a Loan Commitment or a Loan in respect of such Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection 8.1(C), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Subsections 1.4(D), 1.11, 1.13, 1.14, 9.1, 9.14 and 9.15 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection 8.1(B) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Subsection
8.1(D).

 

(C)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at one of its offices in Denver, Colorado a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Loan Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement absent manifest error, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(D)          Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this

 

72

--------------------------------------------------------------------------------


 

Agreement (including all or a portion of its Loan Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  CoBank reserves the right to assign or sell participations in
all or any part of its Pro Rata Share of each Loan Commitment and/or Loans on a
non-patronage basis.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Subsection 9.2 relating to
amendments requiring unanimous consent of the Lenders that affects such
Participant.  Subject to the last sentence of this paragraph, Borrower agrees
that each Participant shall be entitled to the benefits of Subsections 1.11 and
1.13 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Subsection 8.1(B).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Subsection 6.7 as though
it were a Lender, provided such Participant agrees to be subject to Subsection
6.7 as though it were a Lender.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Subsection 1.13 unless
Borrower and Administrative Agent are each notified of the participation sold to
such Participant and such Participant agrees to comply with Subsection
1.13(B) as though it were a Lender.

 

Any Participant that is Farm Credit Lender and that (i) has purchased a
participation in a minimum amount of $2,500,000, (ii) if Administrative Agent is
other than CoBank, has been designated by written notice from the selling Lender
to Administrative Agent as being entitled to be accorded the right of a voting
Participant, and (iii) receives the prior written consent of Administrative
Agent (such consent being required only if Administrative Agent is other than
CoBank) and of Borrower (such consent being required only if an Event of Default
then exists and is continuing and only as to Farm Credit Lenders not disclosed
to Borrower on Schedule 8.1(D) as being a Participant as of the Second Amendment
Date) to become a voting Participant, shall be entitled to vote, and the voting
rights of the selling Lender shall be correspondingly reduced, on a
dollar-for-dollar basis, as if such Participant were a Lender, on any matter
requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action to which the Lender selling such
participation is entitled to vote.

 

(E)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

73

--------------------------------------------------------------------------------


 

8.2           Administrative Agent.

 

(A)          Appointment.  Each Lender hereby irrevocably appoints and
authorizes CoBank, as Administrative Agent and as Arranger; to act as
Administrative Agent or Arranger hereunder and under any other Loan Document
with such powers as are specifically delegated to such Person by the terms of
this Agreement and any other Loan Document, together with such other powers as
are reasonably incidental thereto. Administrative Agent is authorized and
empowered to amend, modify or waive any provisions of this Agreement or the
other Loan Documents on behalf of Lenders, subject to the requirement that the
consent of certain Lenders or all Lenders, as appropriate, be obtained in
certain instances as provided in Subsections 8.3 and 9.2.  CoBank hereby agrees
to act as Administrative Agent on the express conditions contained in this
Subsection 8.2.  Other than the applicable provisions of Subsections 8.2(E) and
8.2(H), the provisions of this Subsection 8.2 are solely for the benefit of
Administrative Agent and Lenders, and neither the Loan Parties nor any other
Person shall have rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement,
Administrative Agent shall act solely as Administrative Agent or Arranger, as
applicable, of Lenders and Administrative Agent shall assume or be deemed to
have assumed no obligation toward or relationship of agency or trust with or for
any Loan Party or its respective Affiliates or any other Person.  Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact that it
selects with reasonable care.

 

(B)           Nature of Duties.  The duties of Administrative Agent shall be
mechanical and administrative in nature.  Administrative Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender. 
Nothing in this Agreement or any of the Loan Documents, express or implied, is
intended to or shall be construed to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the Loan Documents except as
expressly set forth herein or therein.  Each Lender expressly acknowledges that
none of Administrative Agent, its Affiliates, or Administrative Agent’s or its
Affiliates’  respective officers, directors, employees, agents or
attorneys-in-fact have made any representation or warranty to it and that no act
by Administrative Agent or any such Person hereafter taken, including any review
of the affairs of the Loan Parties or any other Person, shall be deemed to
constitute any representation or warranty by Administrative Agent to any
Lender.  Each Lender represents to Administrative Agent that (i) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
properties, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement and extend credit
to Borrower hereunder, and (ii) it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action
hereunder and under the other Loan Documents and to make such investigation as
it deems necessary to inform itself as to the business, prospects, operations,
properties, financial and other conditions and creditworthiness of the Loan
Parties.  Administrative Agent shall have no duty or responsibility, either
initially or on a continuing

 

74

--------------------------------------------------------------------------------


 

basis, to provide any Lender with any credit or other information with respect
thereto (other than as expressly required herein).  If Administrative Agent
seeks the consent or approval of any Lenders to the taking or refraining from
taking of any action hereunder, then Administrative Agent shall send notice
thereof to each Lender.  Administrative Agent shall promptly notify each Lender
any time that Requisite Lenders have instructed Administrative Agent to act or
refrain from acting pursuant hereto.

 

(C)           Rights, Exculpation, Etc.  Each of Administrative Agent, its
respective Affiliates and any of its or its Affiliates’ respective officers,
directors, employees, agents or attorneys-in-fact shall not be liable to any
Lender for any action taken or omitted by them hereunder or under any of the
Loan Documents, or in connection herewith or therewith, except that each such
entity shall be liable with respect to its own gross negligence, bad faith or
willful misconduct.  Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error, the sole recourse of any Lender to whom payment was due but not made
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them). In
performing its functions and duties hereunder, Administrative Agent shall
exercise the same care which it would in dealing with loans for its own account,
but Administrative Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of the Loan Parties or any
other Person.  Administrative Agent may at any time request instructions from
Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Loan Documents Administrative Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents (i) if such action or omission would,
in the reasonable opinion of Administrative Agent, violate any Applicable Law or
any provision of this Agreement or any other Loan Document, or (ii) until it
shall have received such instructions from Requisite Lenders or all of Lenders,
as applicable.  Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement, the Notes, or any
of the other Loan Documents in accordance with the instructions of Requisite
Lenders, except in connection with its own gross negligence, bad faith or
willful misconduct.

 

(D)          Reliance.  Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any written or oral notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, electronic mail, telex, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it in connection
with the preparation, negotiation, execution, delivery, administration,
amendment, modification, waiver or enforcement (whether through

 

75

--------------------------------------------------------------------------------


 

negotiations, legal proceedings or otherwise) of, or legal advice with respect
to rights or responsibilities under, this Agreement or any of the other Loan
Documents.

 

(E)           Indemnification.  Lenders will reimburse and indemnify
Administrative Agent and its Affiliates and its and its Affiliates’ officers,
directors, employees, agents, and attorneys-in-fact (collectively,
“Representatives”), on demand (to the extent not actually reimbursed by the Loan
Parties, but without limiting the obligations of the Loan Parties under this
Agreement) for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including,
reasonable attorneys’ fees and expenses), advances or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
Administrative Agent or its Representatives (i) in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by Administrative Agent or its Representatives under this Agreement
or any of the Loan Documents, and (ii) in connection with the preparation,
negotiation, execution, delivery, administration, amendment, modification,
waiver or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any of the other Loan Documents in proportion to each Lender’s
Pro Rata Share; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Administrative Agent’s
or its Representatives’ gross negligence, bad faith or willful misconduct.  If
any indemnity furnished to Administrative Agent or its Representatives for any
purpose shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished.  The obligations of Lenders under this Subsection 8.2(E) shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(F)           Administrative Agent, Syndication Agent and Documentation Agent
Individually.  With respect to its obligations under the Loan Commitments, the
Loans made by it, and the Notes issued to it, each of Administrative Agent, any
syndication agent, and any documentation agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender.  The
terms “Lenders” or “Requisite Lenders” or any similar terms shall, unless the
context clearly otherwise indicates, include each of Administrative Agent, any
syndication agent and any documentation agent in its individual capacity as a
Lender or as one of the Requisite Lenders.  Each of Administrative Agent, any
syndication agent and any documentation agent may lend money to, and generally
engage in any kind of banking, trust or other business with, Loan Parties or any
other Person as if it were not acting as Administrative Agent, syndication agent
or documentation agent pursuant hereto.

 

(G)           Notice of Default.  Administrative Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or any of the Loan Documents
or the financial condition of the Loan Parties or any of their respective
Subsidiaries or any other Person, or the existence or possible existence of any
Default or Event of Default.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless

 

76

--------------------------------------------------------------------------------


 

Administrative Agent shall have received written notice from a Loan Party or a
Lender referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.”  In the event that
Administrative Agent receives such a notice, Administrative Agent will give
prompt notice thereof to Lenders; provided, that if any such notice has also
been furnished to Lenders, Administrative Agent shall have no obligation to
notify Lenders with respect thereto.  Administrative Agent shall (subject to
this Subsection 8.2) take such action with respect to such Default or Event of
Default as shall reasonably be directed by Requisite Lenders; provided, further,
that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable and in the best interests of Lenders.

 

(H)          Successor Administrative Agent.

 

(i)            Resignation.  Administrative Agent may resign from the
performance of all of its agency functions and duties hereunder at any time by
giving at least 30 Business Days’ prior written notice to Borrower and Lenders. 
Such resignation shall take effect upon the acceptance by a successor
Administrative Agent of appointment pursuant to clause (ii) below or as
otherwise provided below.

 

(ii)           Appointment of Successor.  Upon any such notice of resignation
pursuant to clause (i) above, Requisite Lenders shall (and if no Event of
Default shall have occurred and be continuing, upon receipt of Borrower’s prior
consent, which shall not be unreasonably withheld), appoint a successor
Administrative Agent from among Lenders or another financial institution.  If a
successor Administrative Agent shall not have been so appointed within the 30
Business Day period referred to in Subsection 8.2(H)(i) above, the retiring
Administrative Agent, upon notice to (and, so long as no Event of Default then
exists and is continuing, the consent of) Borrower, shall then appoint a
successor Administrative Agent from among Lenders who shall serve as
Administrative Agent until such time, if any, as Requisite Lenders, upon receipt
of Borrower’s prior written consent (if required under the first sentence of
this paragraph), which shall not be unreasonably withheld, appoint a successor
Administrative Agent as provided above.

 

(iii)          Successor Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent under the Loan Documents by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under the Loan Documents. 
After any retiring Administrative Agent’s resignation as Administrative Agent
under the Loan Documents, the provisions of this Subsection 8.2 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents.

 

77

--------------------------------------------------------------------------------


 

(I)            Collateral Matters.

 

(i)            Release of Collateral.  Lenders hereby irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by Administrative Agent upon any property covered by the
Security Documents (1) upon termination of the Loan Commitments and payment in
cash and satisfaction of all Obligations (other than indemnification or expense
reimbursement Obligations not then due and payable); (2) constituting property
being sold or disposed of in compliance with the provisions of this Agreement if
Borrower certifies to Administrative Agent in writing that the sale or
disposition is made in compliance with the provisions of this Agreement and the
other Loan Documents (and Administrative Agent may rely in good faith
conclusively on any such certificate, without further inquiry); (3) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Loan Party to be, renewed or
extended; or (4) owned by a Guarantor upon release of such Guarantor from its
obligations under any Loan Document if such Person ceases to be a Guarantor as a
result of a transaction permitted hereunder.  In addition, Administrative Agent,
with the consent of Requisite Lenders, may release or compromise any Collateral
and the proceeds thereof constituting less than all or substantially all of the
Collateral.

 

(ii)           Confirmation of Authority; Execution of Releases.  Without in any
manner limiting Administrative Agent’s authority to act without any specific or
further authorization or consent by Lenders (as set forth in Subsection
8.2(I)(i)), each Lender agrees to confirm in writing, upon request by
Administrative Agent or Borrower, the authority to release any property covered
by the Security Documents conferred upon Administrative Agent under clauses
(2) through (4) of the first sentence of Subsection 8.2(I)(i).  Upon receipt by
Administrative Agent of confirmation from each Lender of its authority to
release or compromise any particular item or types of property covered by the
Security Documents under Subsection 8.2(I)(i), and upon at least 10 Business
Days’ prior written request by Borrower, Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release or compromise of the Liens granted to
Administrative Agent, for the benefit of Administrative Agent and Lenders, upon
such Collateral, provided that (1) Administrative Agent shall not be required to
execute any such document on terms which, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the release or compromise of such Liens
without recourse or warranty, and (2) such release or compromise shall not in
any manner discharge, affect or impair the Secured Obligations or any Liens upon
(or obligations of the Loan Parties, in respect of) all interests retained by
the Loan Parties in the Collateral, including proceeds of any sale or other
disposition of any Collateral, all of which shall continue to constitute part of
the property covered by the Security Documents.

 

(iii)          Absence of Duty.  Administrative Agent shall have no obligation
whatsoever to any Lender or any other Person to assure that the property covered
by the

 

78

--------------------------------------------------------------------------------


 

Security Documents exists or is owned by the Loan Parties, or is cared for,
protected or insured or has been encumbered or that the Liens granted to
Administrative Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent in this
Agreement or in any other Loan Document, it being understood and agreed that
with respect to the property covered by the Security Documents or any act,
omission or event related thereto, Administrative Agent may act in any manner it
may deem appropriate, in its discretion, given Administrative Agent’s own
interest in property covered by the Security Documents, as one of Lenders and as
Administrative Agent, provided that Administrative Agent shall act in
conformance with Subsection 8.2 and exercise the same care which it would in
dealing with loans for its own account and shall be liable for its and its
Representatives’ gross negligence, bad faith or willful misconduct.

 

(J)            Agency for Perfection; Enforcement of Security by Administrative
Agent.  Administrative Agent and each Lender hereby appoint each other Lender as
agent for the purpose of perfecting Administrative Agent’s security interest in
assets which, in accordance with Article 9 of the Uniform Commercial Code in any
applicable jurisdiction, can be perfected only by possession or control.  Should
any Lender (other than Administrative Agent) obtain possession of any such
Collateral, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such Collateral (or
control thereof) to Administrative Agent or in accordance with Administrative
Agent’s instructions without affecting any Lender’s rights of set-off.  Each
Lender agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any collateral security for the
Loans, it being understood and agreed that such rights and remedies may be
exercised only by Administrative Agent.

 

(K)          Dissemination of Information.  Administrative Agent will use its
best efforts (except where otherwise provided herein) to provide Lenders with
any information received by Administrative Agent from the Loan Parties which is
required to be provided to a Lender hereunder or which is otherwise requested by
any Lender, provided that Administrative Agent shall not be liable to Lenders
for any failure to do so, except to the extent that such failure is attributable
to Administrative Agent’s or its Representatives’ gross negligence, bad faith or
willful misconduct.

 

8.3           Amendments, Consents and Waivers for Certain Actions.  Except as
otherwise provided in this Agreement (including this Subsection 8.3 and
Subsection 9.2) or in the Post-Closing Letter, any Assignment and Assumption or
any other Loan Document, the consent of Requisite Lenders and Borrower will be
required to amend, modify, terminate, or waive any provision of this Agreement
or any of the other Loan Documents (other than any Secured Hedge Agreement or
any Cash Management Agreement, which, in each case, may only be amended,
modified or terminated, or any provision thereof waived, in accordance with the
terms thereof).

 

8.4           Disbursement of Funds.  Excluding Swingline Loans until such time
as Borrower has failed to reimburse Swingline Lender upon demand pursuant to
Subsection 1.1(G)(iv),

 

79

--------------------------------------------------------------------------------


 

Administrative Agent shall advise each Lender by telephone or telecopy of the
amount of such Lender’s Pro Rata Share of any Loan requested by Borrower no
later than 11:00 a.m. (Denver, Colorado time) at least two (2) Business Days
immediately preceding the Funding Date applicable thereto (in the case of LIBOR
Loans), otherwise no later than 2:00 p.m. (Denver, Colorado time) on the
Business Day immediately preceding the Funding Date applicable thereto, and each
such Lender shall pay Administrative Agent such Lender’s Pro Rata Share of such
requested Loan, in same day funds, by wire transfer to Administrative Agent’s
account by no later than 11:00 a.m. (Denver, Colorado time) on such Funding
Date.  If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon Administrative Agent’s demand, Administrative Agent shall promptly notify
Borrower, and Administrative Agent shall disburse to Borrower, by wire transfer
of immediately available funds, that portion of such Loan as to which
Administrative Agent has received funds.  In such event, Administrative Agent
may, on behalf of any Lender not timely paying Administrative Agent, disburse
funds to Borrower for Loans requested, subject to the provisions of Subsection
8.5(B).  Each such Lender shall reimburse Administrative Agent on demand for all
funds disbursed on its behalf by Administrative Agent.  Nothing in this
Subsection 8.4 or elsewhere in this Agreement or the other Loan Documents,
including the provisions of Subsection 8.5, shall be deemed to require
Administrative Agent (or any other Lender) to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Administrative Agent or Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

8.5           Disbursements of Advances; Payments.

 

(A)          Pro Rata Treatment; Application.  Upon receipt by Administrative
Agent of each payment from Borrower hereunder, other than as described in the
succeeding sentence, Administrative Agent shall promptly credit each Lender’s
account with its Pro Rata Share of such payment in accordance with such Lender’s
Pro Rata Share and shall promptly wire advice of the amount of such credit to
each Lender.  Each payment to any Person (including Administrative Agent) of
fees under or in connection with any Loan Document shall be made in like manner,
but for the account of such Person (including Administrative Agent).

 

Notwithstanding anything in this Agreement to the contrary, in the event that
any Lender fails to fund its Pro Rata Share of any Loan in accordance with this
Agreement (each such failing Lender, a “Non-Funding Lender”; the portion of such
Loan funded by other Lenders, a “Non Pro Rata Loan”), until such Non-Funding
Lender’s cure of such failure the proceeds of all amounts thereafter repaid or
prepaid to Administrative Agent by or on behalf of Borrower and otherwise
required to be applied to such Non-Funding Lender’s share of any of the
Obligations pursuant to the terms of this Agreement shall be advanced to
Borrower by Administrative Agent on behalf of such Non-Funding Lender to cure,
in full or in part, such failure by such Non-Funding Lender, but shall
nevertheless be deemed to have been paid to such Non-Funding Lender in
satisfaction of such other Obligations; provided, however, that (i) the
foregoing shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Subsections 1.2(G) and 1.3; (ii) any such Non-Funding Lender shall
be deemed to have cured its failure to fund its Pro Rata Share of any Loan at
such time as an amount equal to such Non-Funding Lender’s original Pro Rata
Share of the

 

80

--------------------------------------------------------------------------------


 

requested principal portion of such Loan is fully funded to Borrower, whether
made by such Non-Funding Lender itself or by operation of the terms of the
foregoing, and whether or not the Non Pro Rata Loan with respect thereto has
been repaid; (iii) amounts advanced to Borrower to cure, in full or in part, any
such Non-Funding Lender’s failure to fund its Pro Rata Share of any Loan (“Cure
Loans”) shall bear interest at the rate applicable to Base Rate Loans in effect
from time to time, and for all other purposes of this Agreement shall be treated
as if they were Base Rate Loans; and (iv) regardless of whether or not a Default
has occurred or is continuing, and notwithstanding the instructions of Borrower
as to its desired application, all repayments or prepayments of principal which,
in accordance with the other terms of this Agreement, would be applied to the
outstanding Base Rate Loans shall be applied first, ratably to all Base Rate
Loans constituting Non Pro Rata Loans, second, ratably to Base Rate Loans other
than those constituting Non Pro Rata Loans or Cure Loans and, third, ratably to
Base Rate Loans constituting Cure Loans.

 

(B)           Availability of Lender’s Pro Rata Share.

 

(i)            Unless Administrative Agent has been notified by a Lender prior
to a Funding Date of such Lender’s intention not to fund its Pro Rata Share of
the Loan amount requested by Borrower, and Administrative Agent has given notice
pursuant to Subsection 8.4, Administrative Agent may assume that such Lender
will make such amount available to Administrative Agent on the Funding Date.  If
such amount is not, in fact, made available to Administrative Agent by such
Lender when due, and Administrative Agent disburses funds to Borrower on behalf
of such Lender, Administrative Agent will be entitled to recover such amount on
demand from Borrower, without set-off, counterclaim or deduction of any kind,
with interest thereon at the rate per annum then applicable to such Loan.

 

(ii)           Nothing contained in this Subsection 8.5(B) will be deemed to
relieve a Lender of its obligation to fulfill its commitments or to prejudice
any rights Administrative Agent or Borrower may have against such Lender as a
result of a default by such Lender under this Agreement.

 

(iii)          Without limiting the generality of the foregoing, each Lender
shall be obligated to fund its Pro Rata Share of any Revolving Loan made after
any Event of Default or acceleration of the Obligations with respect to any draw
on a Letter of Credit.

 

(C)           Return of Payments.

 

(i)            If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from Borrower and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender without set-off, counterclaim or
deduction of any kind.

 

(ii)           If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrower or paid to any other Person pursuant to any solvency law or otherwise,
then,

 

81

--------------------------------------------------------------------------------


 

notwithstanding any other term or condition of this Agreement, Administrative
Agent will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Administrative Agent on demand any portion
of such amount that Administrative Agent has distributed to such Lender,
together with interest at such rate, if any, as Administrative Agent is required
to pay to Borrower or such other Person, without set-off, counterclaim or
deduction of any kind.

 

SECTION 9
MISCELLANEOUS

 

9.1           Indemnities.  Each Loan Party agrees to indemnify, pay, and hold
Administrative Agent and each Lender and their respective Affiliates and the
respective partners, officers, directors, employees, agents, and attorneys of
Administrative Agent, each Lender and their respective Affiliates (the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses (including reasonable fees of attorneys and consultants), damages,
penalties, actions, judgments, suits and claims of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Indemnitee as a
result of Administrative Agent and each Lender being a party to this Agreement
or otherwise in connection with this Agreement, any of the other Loan Documents
or any of the transactions contemplated hereby or thereby; provided, that (A) in
the absence of a conflict of interest, the Loan Parties shall only be required
to pay the fees and expenses of one law firm for Administrative Agent and the
Lenders (in addition to the expenses of local and special counsel for
Administrative Agent and the Lenders) and (B) the Loan Parties shall have no
obligation to an Indemnitee hereunder with respect to liabilities arising from
the gross negligence, willful misconduct of, or breach of any Loan Document by,
that Indemnitee, in each such case as determined by a final non appealable
judgment of a court of competent jurisdiction.  This Subsection 9.1 and all
indemnification provisions contained within any other Loan Document shall
survive the termination of this Agreement.

 

9.2           Amendments and Waivers.  Except as otherwise provided herein or
therein, no amendment, modification, termination or waiver of any provision of
this Agreement, the Notes or any of the other Loan Documents, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and Requisite Lenders (or
Administrative Agent, if expressly set forth herein, in any Note or in any other
Loan Document); provided, that, notwithstanding any other provision of this
Agreement to the contrary and except, with respect to an assignee or assignor
hereunder, to the extent permitted by any applicable Assignment and Assumption,
no amendment, modification, termination or waiver shall, unless in writing and
signed by all Lenders affected thereby (which in the cases of clauses (D), (E),
(F), (G) and (H) shall be all Lenders), do any of the following: (A) increase
any Loan Commitment of any Lender, increase any Lender’s Pro Rata Share of any
Loan Commitment, change a pro rata payment of any Lender, or modify Subsections
6.7, 6.9 or 8.5; (B) reduce the principal of, rate of interest on or fees
payable with respect to any Loan (other than indirectly by reason of an
amendment to a defined term); (C) extend the Revolver Expiration Date or the
Term Loan Maturity Date or extend any other scheduled date on which any
Obligation is to be paid (other than the date of any prepayment, voluntary or
mandatory); (D) change the definition of “Requisite Lenders” or change the
percentage of Lenders which shall be required for Lenders or any of them to take
any action hereunder; (E) release or subordinate Administrative Agent’s Lien

 

82

--------------------------------------------------------------------------------


 

on all or substantially all of the Collateral (except if the release or
subordination of such Collateral is permitted under and effected in accordance
with this Agreement or any other Loan Document) or any material guaranty of the
Obligations (except to the extent expressly contemplated thereby); (F) amend or
waive this Subsection 9.2 or the definitions of the terms used in this
Subsection 9.2 insofar as the definitions affect the substance of this
Subsection 9.2; (G) amend or waive Subsection 6.2 or the priority of payments
set forth in Subsection 6.8; or (H) consent to the assignment, delegation or
other transfer by any Loan Party of any of its rights and obligations under any
Loan Document; and provided, further, that no amendment, modification,
termination or waiver affecting the rights or duties of Administrative Agent
under any Loan Document shall in any event be effective, unless in writing and
signed by Administrative Agent, in addition to Lenders required hereinabove to
take such action.  Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for Administrative Agent to take additional Collateral pursuant to any
Loan Document.  No notice to or demand on any Loan Party or any other Person in
any case shall entitle such Loan Party or such Person to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Subsection 9.2 shall be binding upon each holder of the Notes at the time
outstanding, each future holder of the Notes, and, if signed by Borrower, upon
all the Loan Parties.

 

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or each affected
Lender, if the consent of Requisite Lenders is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is required but not obtained being referred to as a “Non-Consenting
Lender”), then so long as Administrative Agent is not a Non-Consenting Lender,
at Borrower’s request (and at Borrower’s sole cost and expense) Administrative
Agent, or a Person reasonably acceptable to Administrative Agent (the
“Substitute Lender”), shall have the right with Administrative Agent’s consent
(but shall have no obligation) to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon Administrative Agent’s
request, sell and assign to Administrative Agent or such Person, all of the Loan
Commitments and/or Loans of such Non-Consenting Lenders for an amount equal to
the principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and fees and other amounts due or outstanding to such
Non-Consenting Lender through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption; provided, that,
such Substitute Lender must agree in writing to consent to the proposed
amendment, modification, waiver or termination to which the Non-Consenting
Lender did not consent.  Upon execution of any Assignment and Assumption
Agreement pursuant to this Subsection 9.2, the Substitute Lender shall be
entitled to vote on any pending waiver, amendment or consent in lieu of the
Non-Consenting Lender replaced by such Substitute Lender.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Loan Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Loan
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

83

--------------------------------------------------------------------------------


 

9.3           Notices.  Any required notice or other communication shall be in
writing addressed to the respective party as set forth below and may be
personally delivered, telecopied, or sent by overnight courier service and shall
be deemed to have been given: (A) if delivered in person, when delivered; (B) if
delivered by telecopy, on the date of transmission if transmitted on a Business
Day before 2:00 p.m. (Denver, Colorado time) and otherwise on the Business Day
next succeeding the date of transmission; (C) if delivered by overnight courier,
two (2) Business Days after delivery to the courier properly addressed.

 

Notices shall be addressed as follows or to such other address as a party shall
designate in a written notice in accordance with this Subsection 9.3:

 

If to Borrower or

 

any other Loan Party:

 

 

 

 

Atlantic Tele-Network, Inc.

 

600 Cummings Center, Suite 268Z

 

Beverly, MA 01915

 

Attn: Michael Prior

 

Fax No.: 978.922.0079

 

 

With a copy to:

Edwards Angell Palmer & Dodge LLP

 

111 Huntington Avenue

 

Boston, MA 02199

 

Attn: John D. Casais

 

Fax No.: 617.227.4420

 

If to a Lender or Administrative Agent:  To the address set forth on Schedule
9.3 or in the applicable Assignment and Assumption.

 

9.4           Failure or Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of Administrative Agent or any Lender to exercise, nor any
partial exercise of, any power, right or privilege hereunder or under any other
Loan Documents shall impair such power, right, or privilege or be construed to
be a waiver of any Default or Event of Default.  All rights and remedies
existing hereunder or under any other Loan Document are cumulative to and not
exclusive of any rights or remedies otherwise available.

 

9.5           Marshaling; Payments Set Aside.  Neither Administrative Agent nor
any Lender shall be under any obligation to marshal any assets in payment of any
or all of the Secured Obligations.  To the extent that Borrower or any other
Person makes payment(s) or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment(s) or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone (whether by demand, litigation, settlement or otherwise),
then to the extent of such recovery, the Secured Obligations or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred.

 

84

--------------------------------------------------------------------------------


 

9.6           Severability.  The invalidity, illegality, or unenforceability of
any provision under the Loan Documents in any jurisdiction shall not affect or
impair the remaining provisions in the Loan Documents or any such invalid,
unenforceable or illegal provision in any jurisdiction in which it is not
invalid, unenforceable or illegal.

 

9.7           Lenders’ Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  In the event that any Lender at any time should fail to make a Loan
as herein provided, Lenders, or any of them, at their sole option, may make the
Loan that was to have been made by the Lender so failing to make such Loan. 
Nothing contained in any Loan Document and no action taken by Administrative
Agent or any Lender pursuant hereto or thereto shall be deemed to constitute
Lenders to be a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt.

 

9.8           Headings.  Section and Subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

9.9           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
COLORADO, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT REQUIRE OR PERMIT
APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION.

 

9.10         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that none of the Loan Parties may assign their
respective rights or obligations hereunder without the written consent of all
Lenders.

 

9.11         No Fiduciary Relationship.  No provision in the Loan Documents and
no course of dealing between the parties shall be deemed to create any fiduciary
duty owing to the Loan Parties or their respective Subsidiaries or Affiliates by
Administrative Agent or any Lender.

 

9.12         Construction.  Administrative Agent, each Lender and Borrower
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be constructed as if jointly
drafted by Administrative Agent, each Lender and Borrower.

 

9.13         Confidentiality.  Administrative Agent and Lenders agree to hold
any confidential information sufficiently identified as being confidential or
proprietary that they may receive from or on behalf of the Loan Parties or any
of their respective Subsidiaries pursuant to this Agreement in confidence,
except for disclosure: (A) on a confidential basis to directors, officers,
employees, Administrative Agent or legal counsel, independent public accountants
and other professional advisors of Administrative Agent or Lenders or their
respective Affiliates; (B) to regulatory officials having jurisdiction over
Administrative Agent or Lenders or their Affiliates; (C) as required by
Applicable Law or legal process; or (D) in connection with any legal

 

85

--------------------------------------------------------------------------------


 

proceeding between or among Administrative Agent or Lenders or their Affiliates
and the Loan Parties, their respective Subsidiaries or their respective
Affiliates (provided that, in the event Administrative Agent or Lenders or their
Affiliates are so required to disclose such confidential information pursuant to
clause (C) of this Subsection 9.13, Administrative Agent or Lenders shall
promptly notify Borrower (unless legally prohibited from so doing), so that
Borrower or any of its Subsidiaries may seek, at its sole cost and expense, a
protective order or other appropriate remedy); and (E) to another Person in
connection with a disposition or proposed disposition to that Person of all or
part of that Lender’s interests hereunder or a participation interest in its Pro
Rata Share, provided that such disclosure is made subject to an appropriate
confidentiality agreement on terms substantially similar to this Subsection
9.13. For purposes of the foregoing, “confidential information” shall mean all
information respecting the Loan Parties, their respective Subsidiaries or their
respective Affiliates, other than (i) information previously filed by Borrower
or its Affiliates or Subsidiaries with any Governmental Authority and available
to the public or otherwise made available to third parties on a non-confidential
basis, (ii) information previously published in any public medium from a source
other than, directly or indirectly, Administrative Agent or Lenders in violation
of this Subsection 9.13 and (iii) information obtained by Administrative Agent
or Lenders from a source independent of Borrower or its Subsidiaries.

 

9.14         Consent to Jurisdiction and Service of Process.  EACH OF THE LOAN
PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL COURT OR STATE COURT IN
THE STATE OF COLORADO, HAVING SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS.  EACH OF THE LOAN
PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT, PERSONAL JURISDICTION OF ANY SUCH COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(A)          EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS HEREBY
AGREES THAT SERVICE OF THE SUMMONS AND COMPLAINT AND ALL OTHER PROCESS WHICH
MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING
BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, A COPY OF SUCH PROCESS TO A LOAN
PARTY, ADMINISTRATIVE AGENT OR A LENDER AT THE ADDRESS TO WHICH NOTICES TO SUCH
LOAN PARTY, ADMINISTRATIVE AGENT OR SUCH LENDERS ARE THEN TO BE SENT PURSUANT TO
SUBSECTION 9.3 AND THAT PERSONAL SERVICE OF PROCESS SHALL NOT BE REQUIRED. 
NOTHING HEREIN SHALL BE CONSTRUED TO PROHIBIT SERVICE OF PROCESS BY ANY OTHER
METHOD PERMITTED BY LAW.

 

86

--------------------------------------------------------------------------------


 

9.15         Waiver of Jury Trial.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE
AGENT AND LENDERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN OR AMONG THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION AND ANY RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG ANY OF THEM.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE LOAN
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.  EACH OF THE LOAN PARTIES, ADMINISTRATIVE AGENT AND LENDERS
ALSO WAIVE ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR
THIS WAIVER, BE REQUIRED OF ADMINISTRATIVE AGENT AND EACH LENDER.

 

9.16         Survival of Warranties and Certain Agreements.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, the issuance of the Letters
of Credit and the execution and delivery of the Notes.  Notwithstanding anything
in this Agreement or implied by law to the contrary, the agreements of the Loan
Parties set forth in Subsections 1.4(D), 1.11, 1.14, 9.1, 9.9, 9.14 and 9.15 and
the agreements of Lenders set forth in Subsection 8.2(E) (together with any
other Sections and Subsections stated herein to so survive) shall survive the
payment of the Loans and the Letter of Credit Liabilities and the termination of
this Agreement.

 

9.17         Entire Agreement.  This Agreement, the Notes and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.

 

87

--------------------------------------------------------------------------------


 

9.18         Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

 

9.19         Patriot Act.  The Lenders notify the Loan Parties and their
respective Subsidiaries that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), they are required to obtain, verify and record information that
identifies each of Borrower and its Subsidiaries, which information includes the
name and address of such entity and other information that will allow the
Lenders to identify such in accordance with the Patriot Act.  Each of the Loan
Parties and their respective Subsidiaries shall provide to the extent
commercially reasonable, such information and take such other actions as are
reasonably requested by the Lenders in order to assist the Lenders in
maintaining compliance with the Patriot Act.

 

9.20         Guaranty of Secured Obligations by Guarantors.

 

(A)          The Guaranty.  In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Guarantors from the extensions of credit hereunder,
each Guarantor hereby agrees with Administrative Agent and the Secured Parties
as follows:  each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, to
Administrative Agent and the other Secured Parties of any and all Secured
Obligations.  If any or all of the Secured Obligations become due and payable
hereunder, each Guarantor unconditionally promises to pay such indebtedness to
Administrative Agent and the other Secured Parties, on order, or demand,
together with any and all reasonable expenses which may be incurred by
Administrative Agent and the other Secured Parties in collecting any of the
Secured Obligations.  Each Guarantor hereby agrees that this is a guaranty of
payment and performance and not of collection only.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, because of
any applicable state or federal law relating to fraudulent conveyances or
transfers) then the obligations of each such Guarantor hereunder shall be
limited to the maximum amount that is permissible under Applicable Law (whether
federal or state and including, the Bankruptcy Code).  Any analysis of the
provisions hereof for purposes of laws relating to fraudulent conveyances or
transfers shall take into account the contribution agreement established in this
Subsection 9.20(A).

 

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Secured Obligation exceeding the greater of (i) the amount of the value
actually received by such Guarantor and its Subsidiaries from the Loans and
other Secured Obligations and (ii) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of

 

88

--------------------------------------------------------------------------------


 

the Secured Obligations (excluding the amount thereof repaid by Borrower) in the
same proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date of enforcement.  The contribution agreement in this
paragraph is intended only to define the relative rights of the Guarantors and
nothing set forth in this paragraph is intended to or shall impair the
obligations of the Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms hereof.

 

Each Guarantor’s maximum obligations hereunder (the “Maximum Guarantor
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

 

(i)            in a case or proceeding commenced by or against such Guarantor
under the Bankruptcy Code on or within two (2) years from the date on which any
of the Secured Obligations are incurred, the maximum amount that would not
otherwise cause the obligations of such Guarantor under this Subsection 9.20 (or
any other obligations of such Guarantor to Administrative Agent, the Lenders and
any other Person holding any of the Secured Obligations) to be avoidable or
unenforceable against such Guarantor under (A) Section 548 of the Bankruptcy
Code or (B) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

 

(ii)           in a case or proceeding commenced by or against such Guarantor
under the Bankruptcy Code subsequent to two (2) years from the date on which any
of the Secured Obligations of such Guarantor are incurred, the maximum amount
that would not otherwise cause the obligations of such Guarantor under this
Subsection 9.20 (or any other obligations of such Guarantor to Administrative
Agent, Lenders and any other Person holding any of the Secured Obligations) to
be avoidable or unenforceable against such Guarantor under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code;

 

(iii)          in a case or proceeding commenced by or against such Guarantor
under any law, statute or regulation other than the Bankruptcy Code relating to
dissolution, liquidation, conservatorship, bankruptcy, moratorium, readjustment
of debt, compromise, rearrangement, receivership, insolvency, reorganization or
similar debtor relief from time to time in effect affecting the rights of
creditors generally (collectively, “Other Debtor Relief Law”), the maximum
amount that would not otherwise cause the obligations of such Guarantor under
this Subsection 9.20 (or any other obligations of such Guarantor to
Administrative Agent, the Lenders and any other Person holding any of the
Secured Obligations) to be avoidable or unenforceable against such Guarantor
under such Other Debtor Relief Law, including, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding. 
(The substantive state or federal laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor under this Subsection 9.20
(or any other obligations

 

89

--------------------------------------------------------------------------------


 

of Guarantor to Administrative Agent, the Lenders and any other Person holding
any of the Secured Obligations) shall be determined in any such case or
proceeding shall hereinafter be referred to as the “Avoidance Provisions”.)

 

To the extent set forth above, but only to the extent that the obligations of
such Guarantor under this Subsection 9.20, or the transfers made by such
Guarantor under the Security Documents to which it is a party, would otherwise
be subject to avoidance under any Avoidance Provisions if such Guarantor is not
deemed to have received valuable consideration, fair value, fair consideration
or reasonably equivalent value for such transfers or obligations, or if such
transfers or obligations of such Guarantor under this Subsection 9.20 would
render such Guarantor insolvent, or leave such Guarantor with an unreasonably
small capital or unreasonably small assets to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the obligations of such Guarantor are deemed to have been
incurred and transfers made under such Avoidance Provisions, then such
obligations shall be reduced to that amount which, after giving effect thereto,
would not cause the obligations of such Guarantor under this Subsection 9.20 (or
any other obligations of such Guarantor to Administrative Agent, the Lenders or
any other Person holding any of the Secured Obligations), as so reduced, to be
subject to avoidance under such Avoidance Provisions.  This paragraph is
intended solely to preserve the rights hereunder of Administrative Agent, the
Lenders and any other Person holding any of the Secured Obligations to the
maximum extent that would not cause the obligations of such Guarantor under this
Subsection 9.20 to be subject to avoidance under any Avoidance Provisions, and
neither such Guarantor nor any other Person shall have any right, defense,
offset, or claim under this paragraph as against Administrative Agent, the
Lenders or any other Person holding any of the Secured Obligations that would
not otherwise be available to such Person under the Avoidance Provisions.

 

Each Guarantor agrees that the obligations of such Guarantor under this
Subsection 9.20 may at any time and from time to time exceed the Maximum
Guarantor Liability, without impairing the guaranty or any provision contained
herein or affecting the rights and remedies of Administrative Agent and the
Lenders hereunder.

 

(B)           Bankruptcy.  Additionally, each of Guarantors unconditionally and
irrevocably guarantees jointly and severally the payment of any and all Secured
Obligations whether or not due or payable upon the occurrence of any of the
events specified in Subsections 6.1(F) or (G) and unconditionally promises to
pay such Secured Obligations on demand.  Each of the Guarantors further agrees
that to the extent that Borrower or any Guarantor shall make a payment or a
transfer of an interest in any property to Administrative Agent or any Lender,
which payment or transfer or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, or otherwise is avoided, and/or
required to be repaid to Borrower or any Guarantor, the estate of Borrower or
any Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

90

--------------------------------------------------------------------------------


 

(C)           Nature of Liability.  The liability of each Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the Secured
Obligations whether executed by any such Guarantor, any other guarantor or by
any other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (i) any direction as to application of payment by Borrower or by any
other party, or (ii) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Secured
Obligations, or (iii) any payment on or reduction of any such other guaranty or
undertaking, or (iv) any dissolution, termination or increase, decrease or
change in personnel by Borrower or other guarantor, or (v) any payment made to a
Secured Party on the Secured Obligations which such Secured Party repays
Borrower or another guarantor pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of Guarantors waives, to the fullest extent permitted by Applicable Law,
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

 

(D)          Independent Obligation.  The obligations of each Guarantor
hereunder are independent of the obligations of any other guarantor or Borrower,
and a separate action or actions may be brought and prosecuted against each
Guarantor whether or not action is brought against any other guarantor or
Borrower and whether or not any other Guarantor or Borrower is joined in any
such action or actions.

 

(E)           Authorization.  Each of Guarantors authorizes each Secured Party
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (i)  change the terms of the Secured Obligations or any
part thereof, with the consent of Borrower, (ii) take and hold security from any
other guarantor or any other party for the payment of this guaranty or the
Secured Obligations and exchange, enforce, waive and release any such security,
and apply such security and direct the order or manner of sale thereof as
Administrative Agent and Lenders in their discretion may determine and
(iii) release or substitute any one or more endorsers, guarantors, Borrower or
other obligors.

 

(F)           Reliance.  It is not necessary for Administrative Agent or the
Lenders to inquire into the capacity or powers of Borrower or any Guarantor or
the officers, directors, members, partners or agents acting or purporting to act
on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

(G)           Waiver.

 

(i)            Each of the Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Secured
Party to (1) proceed against Borrower, any other guarantor or any other party,
(2) proceed against or exhaust any security held from Borrower, any other
guarantor or any other party, or (3) pursue any other remedy in such Secured
Party’s power whatsoever.  Each of the Guarantors waives any defense based on or
arising out of any defense, other than payment in full of the Secured
Obligations, based on or arising out of the disability of Borrower, any other
guarantor or any other party, or the unenforceability of the indebtedness or any
part thereof from any cause, or the cessation from any cause of the

 

91

--------------------------------------------------------------------------------


 

liability of Borrower other than payment in full of the indebtedness.  Any
Secured Party may, at its election, foreclose on any security held by it by one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable (to the extent such sale is permitted by and
conducted in accordance with Applicable Law), or exercise any other right or
remedy any Secured Party may have against Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the indebtedness has been paid.  Each
of the Guarantors waives any defense arising out of any such election by any
Secured Party, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against Borrower or any other party or any security.

 

(ii)           Each of the Guarantors waives, to the fullest extent permitted by
Applicable Law, all presentments, demands for performance, protests and notices,
including, notices of nonperformance, notice of protest, notices of dishonor,
notices of acceptance of this guaranty, and notices of the existence, creation
or incurring of new or additional indebtedness.  Each of the Guarantors assumes
all responsibility for being and keeping itself informed of Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the obligations and the nature, scope and extent of the risks
which such Guarantor assumes and incurs hereunder, and agrees that none of the
Secured Parties shall have any duty to advise such Guarantor of information
known to it regarding such circumstances or risks.

 

(iii)          Until the Secured Obligations (other than contingent indemnity,
expense reimbursement and tax gross-up payment for which no claim has been
asserted) have been indefeasibly and irrevocably paid in full in cash, each of
the Guarantors hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Borrower, any other
Guarantor, any other guarantor of the Secured Obligations (collectively, the
“Other Parties”), or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder or the performance by
such Other Party of its obligations under its guaranty, in each case, whether
such claim, right or remedy arises under this Guaranty, in equity, under
contract, by statute, under common law or otherwise and including (i) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Secured Obligations,
(ii) any right to enforce, or to participate in, any claim, right or remedy that
any Secured Party now has or may hereafter have against Borrower, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Secured Party.  In addition, until the Secured Obligations
(other than contingent indemnity, expense reimbursement and tax gross-up payment
for which no claim has been asserted) shall have been indefeasibly and
irrevocably paid in full in cash and no commitments of Administrative Agent or
any Lender which would give rise to any Obligations are outstanding each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other Guaranty or any Other Party, including any such right
of contribution as contemplated by this Subsection 9.20.  Each Guarantor further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement,

 

92

--------------------------------------------------------------------------------


 

indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other Guarantor or Other Party, shall
be junior and subordinate to any rights any Secured Party may have against
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other Guarantor or Other Party.  If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Secured Obligations (other than
contingent indemnity, expense reimbursement and tax gross-up payment for which
no claim has been asserted) shall not have been indefeasibly and irrevocably
paid in full in cash and no commitments of Administrative Agent or any Lender
which would give rise to any Obligations are outstanding, such amount shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Secured Obligations, whether
matured or unmatured, in accordance with the terms hereof.

 

(H)          Limitation on Enforcement.  Administrative Agent and the other
Secured Parties agree that the guaranties provided in this Subsection 9.20 may
be enforced only by the action of Administrative Agent acting upon the
instructions of the Requisite Lenders and that no Secured Party shall have any
right individually to seek to enforce or to enforce any such guaranty, it being
understood and agreed that such rights and remedies may be exercised by
Administrative Agent for the benefit of the Secured Parties under the terms of
this Agreement.

 

(I)            Confirmation of Payment.  Administrative Agent and the Lenders
will, upon request after payment of the indebtedness and obligations which are
the subject of the guaranties provided in this Subsection 9.20 and termination
of the Loan Commitments, confirm to Borrower, any Guarantor or any other Person
that the such Secured Obligations have been paid and the commitments relating
thereto terminated, subject to the provisions of Subsection 9.20(B).

 

(J)            Subordination of Intercompany Debt.  Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (a “Subordinated
Intercompany Lender”) is hereby subordinated in right of payment to the Secured
Obligations, and any such Indebtedness collected or received by a Subordinated
Intercompany Lender following the occurrence of any Event of Default shall be
held in trust for Administrative Agent on behalf of Secured Parties and shall
forthwith be paid over to Administrative Agent for the benefit of Secured
Parties to be credited and applied against the Secured Obligations but without
affecting, impairing or limiting in any manner the liability of the Subordinated
Intercompany Lender under any other provision hereof.

 

9.21         FCC and PUC Compliance.  Notwithstanding anything to the contrary
in this Agreement and the other Loan Documents, no party hereto or thereto shall
take any action under this Agreement or the other Loan Documents that would
constitute or result in an assignment of any License, or a change of control of
any Loan Party or Subsidiary directly or indirectly holding

 

93

--------------------------------------------------------------------------------


 

a License, to the extent that such assignment or change of control would require
the prior approval by the FCC under the Communications Act and/or any applicable
PUC under the PUC Laws without first obtaining such required approval.

 

9.22         Effectiveness of Amendment and Restatement; No Novation.  The
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement shall be effective as of the Second Amendment Date (subject to
satisfaction of all of the conditions set forth in Subsection 7.1 except as
provided in Subsection 7.3).  All obligations and rights of the Loan Parties,
Administrative Agent, Issuing Lender, Swingline Lender and Lenders arising out
of or relating to the period commencing on the Second Amendment Date shall be
governed by the terms and provisions of this Agreement; the obligations of and
rights of the Loan Parties, Administrative Agent and Lenders arising out of or
relating to the period prior to the Second Amendment Date shall continue to be
governed by the Existing Credit Agreement without giving effect to the amendment
and restatements provided for herein.  This Agreement shall not constitute a
novation or termination of Loan Parties’ obligations under the Existing Credit
Agreement or any document, note or agreement executed or delivered in connection
therewith, but shall constitute an amendment and restatement of the obligations
and covenants of the Loan Parties under such documents, notes and agreements,
and the Loan Parties hereby reaffirm all such obligations and covenants, as
amended and restated hereby.

 

9.23         Consent.  The Lenders party to this Agreement hereby consent to
modifications to the Pledge and Security Agreement set forth in that certain
Amendment and Confirmation Agreement, dated as of the Second Amendment Date, by
and among the Loan Parties and Administrative Agent.

 

9.24         Waiver.  The Lenders hereby waive any Default or Event of Default
arising under the Existing Credit Agreement and relating to BDC’s Investments in
BDB Ltd., a Bermuda company, and the affiliate transactions relating thereto, as
disclosed, in Schedules 3.3(c) and 3.8, respectively.

 

SECTION 10
DEFINITIONS

 

10.1         Certain Defined Terms.  The terms defined below are used in this
Agreement as so defined.  Terms defined in the preamble and recitals to this
Agreement are used in this Agreement as so defined.

 

“Acquired Companies” means the 6 Delaware limited liability companies whose
ownership interests were acquired by AWCC pursuant to the Verizon Acquisition.

 

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

94

--------------------------------------------------------------------------------


 

“Adjustment Date” means each date which is the fifth Business Day after the
receipt by Administrative Agent of each Compliance Certificate and related
quarterly financial statements delivered by Borrower pursuant to Subsection
4.5(C) and, in the case a decrease in an applicable margin is warranted, a
written notice from Borrower to decrease such margin.

 

“Administrative Agent” means CoBank in its capacity as Administrative Agent for
Lenders under this Agreement and each of the other Loan Documents and any
successor in such capacity appointed pursuant to Subsection 8.2.

 

“Affiliate” means, (A) with respect to Borrower or any of its Subsidiaries, any
Person: (i) directly or indirectly controlling, controlled by, or under common
control with such Person; (ii) directly or indirectly owning or holding 10% or
more of any equity interest in Borrower or any Subsidiary of Borrower; or
(iii) 10% or more of whose voting stock or other equity interest is directly or
indirectly owned or held by Borrower or any Subsidiary of Borrower, excluding
for purposes of this clause (A) Affiliates which are also Borrower, (B) with
respect to Administrative Agent and Lenders hereunder, any Person which controls
or is controlled by or is under common control with such Person and (C) with
respect to Affiliates of Administrative Agent, any Person which controls or is
controlled by or is under common control with such Person.  For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.

 

“Agreement” means this Second Amended and Restated Credit Agreement (including
all schedules and exhibits hereto), as amended, modified, supplemented, extended
and restated from time to time as permitted herein.

 

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, including the Licenses, the
Communications Act, PUC Laws and all Environmental Laws, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it is bound.

 

“Approved Fund” means any Fund that is administered or managed by (A) a Lender,
(B) an Affiliate of a Lender or (C) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means CoBank in its capacity as Arranger for Lenders under this
Agreement and each of the other Loan Documents and any successor in such
capacity appointed pursuant to Subsection 8.2.

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, by Borrower or any
Subsidiary of Borrower of any of the following:  (A) any of the capital stock or
the ownership interests of any of its Subsidiaries, or (B) any or all of its
assets, other than (i) bona fide sales of inventory to customers for fair value
in the ordinary course of business, (ii) dispositions of obsolete equipment not
used or

 

95

--------------------------------------------------------------------------------


 

useful in the business of Borrower or any of its Subsidiaries, and (iii) sales
of Cash Equivalents for fair value.

 

“Assignment and Assumption” means an agreement among Administrative Agent, a
Lender and such Lender’s assignee regarding their respective rights and
obligations with respect to assignments of the Loans, the Loan Commitments, the
Facilities and other interests under this Agreement and the other Loan Documents
in the form attached hereto as Exhibit 10.1(A).

 

“Available Revolver Loan Commitment” means, at any time, the Revolver Loan
Commitment, as it may have been reduced pursuant to this Agreement minus the
Revolving Credit Obligations.

 

“AWCC” means Allied Wireless Communications Corporation, a Delaware corporation.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any applicable bankruptcy,
insolvency or other similar federal or state law now or hereafter in effect and
all rules and regulations promulgated thereunder.

 

“Base Rate” means a variable rate of interest per annum equal, on any day, to
the rate established by CoBank on the first Business Day of each week as the
higher of (A) 1.50% plus the higher of (i) one-week LIBOR and (ii) one-month
LIBOR; and (B) the Prime Rate.  For the purpose of this definition of “Base
Rate”, “LIBOR” shall mean the one week and/or one (1) month rate (rounded upward
to the nearest thousandth), as quoted by the British Bankers Association at
11:00 a.m. London time and published by Bloomberg, on the first Business Day of
the week applicable to Borrower’s election of the Base Rate.

 

“Base Rate Loans” means Loans (or portions thereof as permitted hereunder)
accruing interest at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the applicable percent per annum determined in
accordance with Subsection 1.2(B).

 

“BDC” means Bermuda Digital Communications Ltd., a Bermuda entity.

 

“Business Day” means (A) for all purposes other than as covered by clause
(B) below, any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of Colorado or Massachusetts or is a day on
which banking institutions located in such jurisdictions are closed or which the
Federal Reserve Banks are closed, and (B) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, any day
that is a Business Day described in clause (A) above and that is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
LIBOR market.

 

“Calculation Period” means each period commencing on each Adjustment Date and
ending on the day preceding each subsequent Adjustment Date.

 

96

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of real or personal property which is required
to be capitalized under GAAP or which is treated as an operating lease under
regulations applicable to Borrower and its Subsidiaries but which otherwise
would be required to be capitalized under GAAP.

 

“Cash Equivalents” means:  (A) marketable direct obligations issued or
unconditionally guarantied by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
if not so backed, then having a rating of at least A+ from Standard & Poor’s
Rating Service and at least A1 from Moody’s Investors Service, Inc., in each
case maturing within two (2) years from the date of acquisition thereof;
(B) with the written consent of the Requisite Lenders which is hereby given,
until such time as such consent is revoked, commercial paper maturing no more
than 270 days from the date issued and, at the time of acquisition, having a
rating of at least A-1 from Standard & Poor’s Rating Service or at least P-1
from Moody’s Investors Service, Inc.; (C) certificates of deposit or bankers’
acceptances maturing within one (1) year from the date of issuance thereof
issued by, or overnight reverse repurchase agreements from, any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia having combined capital and surplus of not less than
$500,000,000; (D) time deposits maturing no more than 30 days from the date of
creation thereof with commercial banks having membership in the Federal Deposit
Insurance Corporation in amounts at any one such institution not exceeding the
lesser of $250,000 or the maximum amount of insurance applicable to the
aggregate amount of the Loan Party’s deposits at such institution; and
(E) Investments in CoBank or other Investments satisfactory to Administrative
Agent.

 

“Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including ACH funds transfer services) and other cash management
services that is between a Loan Party and a Lender or an Affiliate of a Lender. 
On the Second Restatement Date, the CoBank Cash Management Agreement is a Cash
Management Agreement.

 

“Change of Control” means: (A) a report on Schedule 13D shall be filed with the
Securities and Exchange Commission pursuant to Section 13(d) of the Act
disclosing that any person other than Borrower or any employee benefit plan
sponsored by Borrower, is the beneficial owner (as the term is defined in
Rule 13d-3 under the Act) directly or indirectly, of 30% or more of the total
voting power represented by Borrower’s then outstanding voting securities
(calculated as provided in paragraph (d) of Rule 13d-3 under the Act in the case
of rights to acquire voting securities); or (B) any person, other than Borrower
or any employee benefit plan sponsored by Borrower, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any voting securities of
Borrower (or securities convertible into such voting securities) for cash,
securities or any other consideration, provided that after consummation of the
offer, the person in question is the beneficial owner directly or indirectly, of
30% or more of the total voting power represented by Borrower’s then outstanding
voting securities (all as calculated under clause (A)); or (C) the occurrence of
(i) any consolidation or merger of Borrower in which Borrower is not the
continuing or surviving corporation (other than a merger of Borrower in which
holders of more than 51% of the outstanding common shares of Borrower
immediately prior to the merger have the same proportionate ownership of common
shares of the

 

97

--------------------------------------------------------------------------------


 

surviving corporation immediately after the merger as immediately before or a
merger effected pursuant to Section 251(g) of the Delaware General Corporation
Law), or pursuant to which common shares of Borrower will be converted into
cash, securities or other property, or (ii) any sale, lease exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of Borrower; or (D) there shall have been a change
in the composition of the Board of Directors of Borrower at any time during any
consecutive 24 month period such that “continuing directors” cease for any
reason to constitute at least a majority of the Board.  For purposes of this
clause, “continuing directors” means those members of the Board who either were
directors at the beginning of such consecutive 24 month period or were elected
by or on the nomination or recommendation of at least a majority of the
then-existing “continuing directors.”  Notwithstanding the foregoing, no “Change
of Control” shall have occurred or be deemed to be continuing, during such time
as Cornelius B. Prior, Jr., his spouse or his lineal descendents, directly or in
trust for their benefit, shall have voting control of (1) 50% or more of the
outstanding shares entitled to vote, or (2) 35% or more of the outstanding
shares entitled to vote at a time when no other shareholders described in (A) or
(B) above owns in the aggregate 35% or more of the outstanding shares entitled
to vote.

 

“Choice” means Choice Communications, LLC, a United States Virgin Islands
limited liability company.

 

“Closing Date” means September 10, 2008.

 

“CoBank Cash Management Agreement” means the Electronic Commerce Master Service
Agreement, between CoBank and Borrower, including all exhibits, schedules and
annexes thereto and including all related forms delivered by Borrower to CoBank
related thereto, including the CoBank Cash Manager Initial Rules Sets and
similar documents; provided that,  Borrower has elected pursuant to its rule set
instructions or similar document to have its accounts that are subject to the
CoBank Cash Management Agreement settle against the Swingline Loan and such
election has not been modified.

 

“Collateral” means, collectively:  (A) all “Collateral” as defined in the
Security Documents; (B) all real property and interests in real property
mortgaged pursuant to the Security Documents; and (C) any property or interest
provided in addition to or in substitution for any of the foregoing.

 

“Collateral Contract Assignments” means, collectively, all collateral
assignments of Material Contracts, in form and content approved by
Administrative Agent, executed by a Loan Party or any of its Subsidiaries in
favor of Administrative Agent, for the benefit of itself and Lenders, as
required pursuant to Subsection 2.8, as amended, modified, supplemented,
extended and restated from time to time.

 

“Communications Act” means the Communications Act of 1934, as amended and any
similar or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

 

“Communications System” means a system or business providing voice, data or
video transport, connection or monitoring services, through any means or medium,
and the provision of

 

98

--------------------------------------------------------------------------------


 

marketing, management, technical and financial (including call rating) or other
services to companies providing such transport, connection or monitoring
services or constructing, creating, developing or marketing
communications-related network equipment, software and other devices for use in
the business described above.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability of that Person:  (A) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid,
performed or discharged, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto; (B) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; or (C) under any
foreign exchange contract, currency swap agreement, interest rate swap agreement
or other similar agreement or arrangement designed to alter the risks of that
Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall also include (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (ii) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (iii) any liability of such Person (including
pursuant to a right of contribution) for the obligations of another through any
agreement to purchase, repurchase or otherwise acquire such obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another.  The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if not a fixed and determined amount, the
maximum amount so guaranteed.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition or event were not
cured or removed within any applicable grace or cure period.

 

“Defaulting Lender” means, at any time, (A) a Lender that has failed to fund any
portion of the Loans required to be funded by it hereunder within one
(1) Business Day of the date required to be funded by it hereunder, has failed
to make a payment to Issuing Lender in respect of a drawing under a Letter of
Credit within one (1) Business Day of the date such payment is required to be
made by it hereunder, has failed to make a payment to Swingline Lender pursuant
to Subsection 1.1(G) within one (1) Business Day of the date such payment is
required to be made by it hereunder, or has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount (other than a de
minimis amount) required to be paid by it hereunder within one (1) Business Day
of the date when due, unless the subject of a good faith dispute (each a
“funding obligation”), or (B) a Lender that has notified Administrative Agent in
writing, or has stated publicly, that it will not comply with any such funding
obligation hereunder or has defaulted on its funding obligations under any other
loan agreement, credit agreement or other financing agreement (in each case,
unless the subject of a good faith dispute), (C) upon the agreement of
Administrative Agent and Borrower, each made in its sole discretion, a Lender
that has, for a period of three (3) or more Business Days commencing on the date
on which

 

99

--------------------------------------------------------------------------------


 

Administrative Agent confirms that such Lender has received a written request
from Administrative Agent, failed to confirm in writing to Administrative Agent
that it will comply with its funding obligations hereunder unless the subject of
a good faith dispute (it being agreed that such written request from
Administrative Agent shall include the name and date of this Agreement, the
names of Borrower and Administrative Agent, the reply deadline, and the contact
details (including phone number) for the Person to whom the reply must be sent),
or (D) a Lender with respect to which a Lender Insolvency Event has occurred and
is continuing.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state, commonwealth or territory thereof or
under the laws of the District of Columbia.

 

“EBITDA” means (A)  the result of (i) the sum without duplication of (1) net
income or deficit, as the case may be, excluding gains or losses on the sale of
assets and extraordinary (non-recurring, one-time) gains and losses, (2) total
interest expense (including non-cash interest), (3) depreciation and
amortization expense, (4) income taxes, (5) certain one time items and/or
adjustments associated with any acquisition to be agreed upon by Administrative
Agent in its reasonable discretion, (6) losses from the disposal or impairment
of property and equipment and other long-term assets, including, goodwill,
intangibles and spectrum, (7) cash dividends from unconsolidated subsidiaries
and joint ventures, (8) any other non-cash expenses, charges, losses, or
infrequent, unusual or extraordinary items reducing net income for such period
to the extent such non-cash items do not represent a cash item in any future
period, and (9) any transaction costs and similar amounts that would be required
to be expensed as a result of the application of FAS No. 141(R) (whether or not
applicable thereto), minus (ii) to the extent included in calculating net income
or deficit, the sum of (1) interest income, (2) non-cash dividends and patronage
income, (3) equity in earnings from unconsolidated subsidiaries and joint
ventures, and (4) any aggregate net gains arising from the sale, exchange, or
other disposition of fixed assets, investments, securities, intangibles, and
spectrum, and (B) will be measured for the then most recently completed four
(4) fiscal quarters, adjusted to give effect to any acquisition, sale or other
disposition, directly or through a subsidiary, of any business (or any portion
thereof) during the period of calculation as if such acquisition, sale or other
disposition occurred on the first day of such period of calculation.  For the
purposes of calculating EBITDA for any period in connection with any
determination of the Total Leverage Ratio or any other financial ratio, if at
any time during such period Borrower or any Subsidiary shall have made any
Material Acquisition or Material Disposition, the EBITDA for such period shall
be calculated on a Pro forma Basis to give effect to such Material Acquisition
or Material Disposition.  As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by Borrower and its
Subsidiaries in excess of $1,000,000; and “Material Disposition” means any
disposition of property or series of related dispositions of property that
yields gross proceeds to Borrower and its Subsidiaries in excess of $1,000,000.

 

“Environmental Laws” means all applicable federal, state or local laws,
statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments

 

100

--------------------------------------------------------------------------------


 

or injunctions issued, promulgated, approved or entered thereunder relating to
public health, safety or the pollution or protection of the environment,
including those relating to releases, discharges, emissions, spills, leaching,
or disposals of hazardous substances (including petroleum, crude oil or any
fraction or derivative thereof, or other hydrocarbons) to air, water, land or
ground water, to the withdrawal or use of ground water, to the use, handling or
disposal of polychlorinated biphenyls, asbestos or urea formaldehyde, to the
treatment, storage, disposal or management of hazardous substances (including
petroleum, crude oil or any fraction or derivative thereof, or other
hydrocarbons), pollutants or contaminants, to exposure to toxic, hazardous or
other controlled, prohibited, or regulated substances, including, any such
provisions under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901 et seq.).

 

“Equity” means the result of consolidated total assets minus consolidated total
liabilities.

 

“Equity to Assets Ratio” means the ratio derived by dividing (A) Equity by
(B) consolidated total assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a controlled group or under common control with any Loan
Party within the meaning of Sections 414(b) or (c) of the IRC (and Sections
414(m) and (o) of the IRC for purposes of provisions relating to Section 412 of
the IRC).

 

“ERISA Event” means, with respect to any Loan Party, any ERISA Affiliate or any
Pension Plan, the occurrence of any of the following: (A) a Reportable Event;
(B) a withdrawal by a substantial employer (as defined in Section 4001(a)(12) of
ERISA) subject to Section 4063 of ERISA; (C) a cessation of operations which is
treated as a withdrawal under Section 4062(e) of ERISA; (D) a complete or
partial withdrawal under Section 4203 or 4205 of ERISA from a Multi-employer
Plan; (E) a notification that a Multi-employer Plan is in reorganization under
Section 4242 of ERISA; (F) the filing of a notice of intent to terminate a
Pension Plan under 4041 of ERISA; (G) the treatment of an amendment of a Pension
Plan as a termination under 4041 of ERISA; (H) the termination of a
Multi-employer Plan under Section 4041A of ERISA; (I) the commencement of
proceedings by the PBGC to terminate a Pension Plan under 4042 of ERISA; (J) an
event or condition which could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, a Pension Plan; or (K) the imposition of any liability
under Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA.

 

“Excluded Subsidiary” means (A) any Subsidiary that does not have total assets
(including Investments) or annual revenues (on a consolidated basis) in excess
of $10,000,000 individually or in the aggregate with all other Subsidiaries
excluded pursuant to this clause (A) (provided that for purposes of this clause
(A), the total assets and annual revenues of any Subsidiary that is not a wholly
owned Subsidiary shall be deemed to be the percentage of such

 

101

--------------------------------------------------------------------------------


 

assets or annual revenues, as the case may be, corresponding to the economic
ownership of the Loan Parties, directly or indirectly, in such Subsidiary),
(B) any other Subsidiary with respect to which Administrative Agent, in its sole
discretion, in consultation with Borrower, determines the burden or cost or
other tax consequences (including any material adverse tax consequences) of
becoming a Guarantor shall be excessive in view of the benefits obtained by the
Lenders therefrom, (C) any Foreign Subsidiary, (D) any Foreign Subsidiary
Holding Company, (E) and Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary, and (F) any Permitted RTPark Subsidiary.

 

“Excluded Taxes” means (A) any taxes imposed on (or measured by) net income
(including branch profits taxes) of a Lender or Administrative Agent, or any
franchise or similar taxes imposed in lieu thereof, by any Governmental
Authority or taxing authority by the jurisdiction under the laws of which such
Lender or Administrative Agent is organized or any jurisdiction in which such
Lender or Administrative Agent is a resident, has an office, conducts business
or has another connection and (B) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender
(i) under law in effect at the time such Foreign Lender becomes a party to this
Agreement (or designates a new office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new office (or assignment), to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Subsection 1.13(A) or (ii) that is
attributable to such Foreign Lender’s failure to comply with Subsection
1.13(B) or (C).

 

“Facility” or “Facilities” means one or more of the Revolver Facility and the
Term Loan Facilities.

 

“Farm Credit Lender” means a federally chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

 

“FATCA” means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof.

 

“FCC” means the Federal Communications Commission, or any other similar or
successor agency of the federal government administering the Communications Act.

 

“Fixed Charges” means the sum of (A) cash interest expense, (B) scheduled
principal payments to be made on Indebtedness, (C) capital expenditures
(excluding (i) capital expenditures acquired pursuant to any Capital Lease,
(ii) capital expenditures funded through any cash equity investment made in
Borrower, (iii) Permitted Acquisitions and Investments that are classified as
capital expenditures, (iv) capital expenditures constituting any reinvestment of
the Net Proceeds of any Asset Disposition to the extent such reinvestment is
permitted under Subsections 1.7(B) and (C), and (v) capital expenditures
constituting the purchase price of equipment that is purchased substantially
contemporaneously with the trade in of existing equipment to the extent that the
gross amount of such purchase price is reduced by a credit granted by the seller
of such equipment for the equipment being traded in at or about such time),
(D) cash income taxes, and (E) any cash dividends and distributions, in each
case, measured for the then most recently completed four fiscal quarters.

 

102

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) EBITDA by (B) Fixed Charges.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is a “controlled
foreign corporation” under Section 956 of the IRC.

 

“Foreign Subsidiary Holding Company” means any direct or indirect Domestic
Subsidiary that is treated as a disregarded entity for federal income tax
purposes and substantially all of the assets of which include the Equity
Interests of one or more Foreign Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

 

“Funding Default” means a failure by a Lender to comply with its obligations
under this Agreement to make a Loan or make a payment to Issuing Lender in
respect of a drawing under a Letter of Credit.

 

“GAAP” means generally accepted accounting principles as set forth in statements
from Auditing Standards No. 69 as amended, entitled “The Meaning of ‘Present
Fairly in Conformance with Generally Accepted Accounting Principles in the
Independent Auditors Reports’” issued by the Auditing Standards Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities, including all Licenses.

 

“Governmental Authority” means any nation (including, Guyana and Bermuda),
province, or state or any political subdivision of any of the foregoing, and any
government or any Person exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government, and any corporation
or other entity exercising such functions owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing, including the FCC and
any PUC.

 

“GTT” means Guyana Telephone and Telegraph Company Limited, a Guyana entity.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by Borrower or any other
Loan Party in the ordinary course of business (and not for speculative purposes)
for the principal purpose of protecting Borrower or any other Loan Party against
fluctuations in interest rates or currency exchange rates.

 

“Indebtedness” as applied to any Person, means without duplication:  (A) all
indebtedness for borrowed money; (B) that portion of obligations with respect to
Capital Leases

 

103

--------------------------------------------------------------------------------


 

or other capitalized agreements that is properly classified as a liability on a
balance sheet in conformity with GAAP; (C) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (D) any obligation owed for all or any part of the deferred
purchase price of property or services, except trade payables arising in the
ordinary course of business and outstanding not more than 90 days after such
obligation is due (unless thereafter contested in good faith); (E) all
obligations created or arising under any conditional sale or other title
retention agreement; (F) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person, but only to the extent of the fair value of such property
or asset; (G) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements; (H) the net termination
obligations of such Person under any Hedge Agreement, calculated as of any date
as if such agreement or arrangement were terminated as of such date; (I) the
maximum amount of all standby letters of credit issued or bankers’ acceptance
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed); (J) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product; (K) with
respect to the Indebtedness of any partnership or unincorporated joint venture
in which such Person is a general partner or joint venturer, the least of
(i) such Indebtedness, (ii) such Person’s actual liability for such Indebtedness
or (iii) such Person’s investment in such partnership or joint venture;
(L) obligations with respect to principal under Contingent Obligations for the
repayment of money or the deferred purchase price of property, whether or not
then due and payable (calculated as the maximum amount of such principal);
(M) obligations with respect to stated amounts of Letters of Credit; and
(N) obligations under partnership, organizational or other agreements to fund
capital contributions or other equity calls with respect to any Person or
investment, or to redeem, repurchase or otherwise make payments in respect to
capital stock or other securities of such Person.

 

“Interest Period” shall mean any LIBOR Interest Period.

 

“Investment” means (A) any direct or indirect purchase or other acquisition by
any Loan Party or any of their respective Subsidiaries of any beneficial
interest in, including stock, partnership interest or other equity securities
of, any other Person; and (B) any direct or indirect loan, advance, transfer,
guarantee, assumption of liability or other obligation or liability, or capital
contribution by any Loan Party or any of their respective Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

 

“ION HoldCo” means ION HoldCo, LLC, a Delaware limited liability company.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
all rules and regulations promulgated thereunder.

 

104

--------------------------------------------------------------------------------


 

“Issuing Lender” means each Person so designated in the introductory paragraph
of this Agreement, or any other Lender designated from time to time by
Administrative Agent with the approval of Borrower, in such Lender’s capacity as
an issuer of Letters of Credit hereunder.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 2.12 and delivered by an additional Subsidiary of any Loan Party in
accordance with the provisions of Subsection 2.12.

 

“Joint Venture” means a Person in which any Loan Party owns an Equity Interest,
provided that such Person is not wholly owned, directly or indirectly, by a Loan
Party.

 

“Lender” or “Lenders” means one or more of the banks or other financial
institutions party hereto from time to time and their successors and permitted
assigns pursuant to Subsection 8.1.

 

“Lender Insolvency Event” means that (A) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (B) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.  A Lender Insolvency Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in any Lender or any Parent Company by a Governmental Authority or any
instrumentality thereof.

 

“Letter of Credit Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the issuer of the Letter of Credit
consisting of (A) the Letter of Credit Usage; and (B) all accrued and unpaid
interest, fees and expenses with respect thereto.

 

“Letter of Credit Sublimit” means $10,000,000.00, as such amount may be adjusted
in accordance with the terms of this Agreement.

 

“Letter of Credit Usage” means, as to each Letter of Credit, all reimbursement
obligations of Borrower to the issuer of the Letter of Credit consisting of
(A) the amount available to be drawn or which may become available to be drawn;
and (B) all amounts which have been paid and made available by the Issuing
Lender to the extent not reimbursed by Borrower, whether by the making of a
Revolver Loan or otherwise.  In the case of any Letter of Credit that is issued
in a currency other than United Stated Dollars, the corresponding Letter of
Credit Usage shall be determined in United States Dollars based on the currency
exchange rate from time to time applicable to the issuer of such Letter of
Credit

 

“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(A) the rate of interest determined by Administrative Agent at which deposits in
U.S. dollars for the relevant LIBOR Interest Period are offered based on
information presented by the Reuters Screen LIBOR01 page as quoted by the
British Bankers Association as of 11:00 a.m. (London

 

105

--------------------------------------------------------------------------------


 

time) on the day which is two (2) Business Days prior to the first day of such
Interest Period, provided, that in the event British Bankers Association ceases
to provide such quotations (as determined by Administrative Agent), then
Administrative Agent will notify Borrower and Administrative Agent and Borrower
will agree upon a substitute basis for obtaining such quotations, divided by
(B) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) Business Days prior to the beginning of such Interest
Period for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) which are required to be maintained
by a member bank of the Federal Reserve System (including, basic, supplemental,
marginal and emergency reserves under any regulations of the Board of Governors
of the Federal Reserve System or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect); such
rate to be rounded upward to the next whole multiple of 0.01 percent.

 

“LIBOR Loans” means Loans (other than Swingline Loans) (or portions thereof as
permitted hereunder) accruing interest at rates determined by reference to the
LIBOR.

 

“LIBOR Margin” means the applicable percent per annum determined in accordance
with Subsection 1.2(B).

 

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications or other
telecommunications or similar license, authorization, registration, certificate,
waiver, certificate of compliance, franchise, approval, material filing,
exemption, order, or permit, whether for the acquisition, construction or
operation of any Communications System, or to otherwise provide the services
related to any Communications System, granted or issued by the FCC or any
applicable PUC or other Governmental Authority (including, in Guyana and
Bermuda).

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement and any lease in the nature
thereof), and any agreement to give any lien, mortgage, pledge, security
interest, charge or encumbrance.

 

“Loan” or “Loans” means an advance or advances under any of the Facilities.

 

“Loan Commitment” or “Loan Commitments” means one or more of the Revolver Loan
Commitment and the Incremental Term Loan Commitments, if and when applicable, as
any such commitment is reduced from time to time as provided in this Agreement,
and, in the case of any Incremental Term Loan Commitment, as provided in the
amendment or supplement to this Agreement establishing such Incremental Term
Loan Facility.

 

“Loan Documents” means, collectively, this Agreement, the Revolver Notes, the
Term Loan Notes, the Swingline Note, the Security Documents, the Post-Closing
Letter, any guaranty and all other instruments, documents and agreements
executed and delivered concurrently herewith or at any time hereafter to or for
the benefit of Administrative Agent or the Lenders in connection with the Loans
and other transactions contemplated by this Agreement, all as amended, modified,
supplemented, extended or restated from time to time.

 

106

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (A) a material adverse effect upon the business,
result of operations, or financial condition of the Loan Parties or their
respective Subsidiaries, taken as a whole, or (B) the impairment of any Liens in
favor of Administrative Agent, of the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents or of
Administrative Agent or any Lender to enforce any material provision of any Loan
Document or collect any of the Obligations.  In determining whether any
individual event could reasonably be expected to have a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to have a
Material Adverse Effect.

 

“Material Contracts” means (A) any contract or any other agreement, written or
oral, of any Loan Party or any of their respective Subsidiaries involving
monetary liability of or to any such Person in an aggregate amount in excess of
$1,000,000 per annum and (B) any other contract or agreement, written or oral,
of any Loan Party or any of its respective Subsidiaries the failure to comply
with which could reasonably be expected to have a Material Adverse Effect.

 

“Multi-employer Plan” means a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
makes, is making, made, or was at any time during the current year or the
immediately preceding six (6) years obligated to make contributions.

 

“Net Proceeds” means cash proceeds received by Borrower or any Subsidiary of
Borrower from any Asset Disposition, debt or equity issuance (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of
(A) the reasonable costs of such sale, lease, transfer, issuance or other
disposition (including taxes attributable to such sale, lease, transfer or
issuance) and (B) amounts applied to repayment of permitted Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed and
(C) for Subsidiaries not wholly-owned by a Loan Party, the percentage equal to
the ownership interests of Persons other than such Loan Party (by way of
example, if a Loan Party owns a Subsidiary 95%, who in turn owns another
Subsidiary 80%, and an Asset Disposition occurs at the other Subsidiary, only
76% (95% of 80%) of the proceeds thereof that would otherwise have constituted
Net Proceeds will constitute Net Proceeds).

 

“Note” or “Notes” means one or more of the Revolver Notes, the Term Loan Notes,
the Swingline Note and any notes evidencing any Incremental Term Loan Facility
as provided in the amendment or supplement to this Agreement establishing such
Incremental Term Loan Facility.

 

“NTIA” means the National Telecommunications and Information Administration or
other agency of the United Stated of America succeeding to it powers.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of Borrower and all other Loan Parties under the Loan Documents from time
to time owed to Administrative Agent, any Lender or any Indemnitee, including
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all indemnities, fees, costs and

 

107

--------------------------------------------------------------------------------


 

expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now or from time to time hereafter owing, due or payable, or any
combination thereof, whether before or after the filing of a proceeding under
the Bankruptcy Code or any Other Debtor Relief Law (whether or not allowed in
such proceeding) by or against any Loan Party or any of its respective
Subsidiaries.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board of Governors of the Federal Reserve System,
as in effect from time to time), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Partnerships” means, collectively, Ohio RSA 2 Limited Partnership, Ohio RSA #3
Limited Partnership, Ohio RSA 5 Limited Partnership, Ohio RSA 6 Limited
Partnership, and Georgia RSA #8 Partnership.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to the functions thereof.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Loan Party or an ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions or, in the case of a Multi-employer Plan, has made contributions
at any time during the current year or the immediately preceding six (6) plan
years.

 

“Permitted Acquisition and Investment” means any Investment (or commitment to
make any Investment), other than the Verizon Acquisition, including by means of
an Acquisition, by any Loan Party or any Subsidiary of a Loan Party in another
Person (but excluding any Investment (i) by BDC or any of its Subsidiaries in
GTT, any of GTT’s Subsidiaries or any Stimulus Recipient Subsidiary and (ii) by
GTT or any of its Subsidiaries in BDC, any of BDC’s Subsidiaries or any Stimulus
Recipient Subsidiary), provided, that:

 

(A) if such Investment constitutes the extension of Indebtedness by a Loan
Party, such Investment is evidenced by a written promissory note in form and
substance reasonably acceptable to Administrative Agent, and such note is
collaterally assigned and delivered to Administrative Agent, provided, however,
that such collateral assignment and delivery shall only be required if the
aggregate amount of all such unassigned and undelivered notes together with the
other instruments described in Section 4.5 of the Pledge and Security Agreement
exceeds $1,500,000 in the aggregate at any one time;

 

(B) such Investment and all transactions related thereto shall be consummated in
accordance with Applicable Law in all material respects;

 

(C) after giving effect to such Investment, no Default or Event of Default shall
have occurred and be continuing;

 

(D) the Investment is related to the telecommunications industry;

 

108

--------------------------------------------------------------------------------


 

(E) the aggregate consideration (including in the calculation thereof the amount
of any assumed Indebtedness) of all Permitted Acquisitions and Investments after
January 20, 2010 (other than Investments by Subsidiaries that are not Loan
Parties in Borrower or any of its Subsidiaries other than Stimulus Recipient
Subsidiaries), shall not exceed the sum of (i) $140,000,000 plus (ii) the Net
Proceeds of equity issuances by Borrower made after April 26, 2010, in the
amount of up to but not to exceed $100,000,000, which Net Proceeds have not been
used to cure a Default or Event of Default under Subsection 4.1 (for purposes of
this calculation, the costs for Investments in any Person organized or
principally operated outside of the United States of America or any territory of
the United States of America will be multiplied by two (2), unless such
Investment is made with the Net Proceeds of equity issuances of Borrower
pursuant to the preceding clause (ii)); provided however, in case of any
Permitted Acquisition and Investment made with the Net Proceeds of an equity
issuance of Borrower pursuant to the preceding clause (ii), the cost (including
in the calculation thereof the amount of any assumed Indebtedness) of such
Permitted Acquisition and Investment does not exceed five (5) multiplied by the
EBITDA (determined in accordance with the definition of Pro forma Basis) of the
Person in which such Investment is being made (or, if only a portion of the
equity of the Person is being acquired, five (5) multiplied by the EBITDA of
such Person multiplied by the percentage acquired); and

 

(F) Borrower shall be in compliance on a Pro forma Basis after giving effect to
such Permitted Acquisition and Investment (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Subsection 3.1(F)) with the covenants
set forth in Subsections 4.1, 4.2, 4.3 and 4.4 for the most recently ended test
period under such Subsections as if such Permitted Acquisition and Investment
had occurred on the first day of such test period.

 

“Permitted Encumbrances” means the following:

 

(A)          Liens for taxes, assessments or other governmental charges not yet
due and payable or Liens for taxes, assessments or other governmental charges
due and payable if the same are being diligently contested in good faith and by
appropriate proceedings and then only if and to the extent that adequate
reserves therefor are maintained on the books of the Loan Parties and their
respective Subsidiaries, as applicable, in accordance with GAAP;

 

(B)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other similar liens imposed by law, which are incurred in the
ordinary course of business for sums not more than 60 days delinquent or which
are being diligently contested in good faith; provided that a reserve or other
appropriate provision shall have been made therefor and in any event the
aggregate amount of liabilities secured by such Liens is less than $100,000;

 

(C)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security (other than any Lien imposed by the Employee Retirement
Income Security Act of 1974 or any rule or regulation promulgated thereunder),
or to secure the performance of tenders, statutory obligations, surety, stay,
customs and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive

 

109

--------------------------------------------------------------------------------


 

of obligations for the payment of borrowed money) in the amount and to the
extent permitted by Subsection 3.4;

 

(D)          deposits, in an aggregate amount not to exceed $100,000, made in
the ordinary course of business to secure liability to insurance carriers;

 

(E)           any attachment or judgment Lien which, individually or when
aggregated, does not constitute an Event of Default under Subsection
6.1(I) (whether individually or when aggregated with other such Liens);

 

(F)           easements, rights of way, restrictions and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of any Loan Party or any of their respective
Subsidiaries or materially adversely affecting the value of any Collateral;

 

(G)           Liens in favor of Administrative Agent, for the benefit of itself
and Lenders;

 

(H)          Liens in favor of CoBank as set forth in Subsection 2.7;

 

(I)            Liens securing purchase money security agreements and Capital
Leases permitted under Subsection 3.1(K), provided that such Liens do not
encumber any property other than the items purchased with the proceeds of such
Indebtedness or leased pursuant to such Indebtedness (and the proceeds of such
property), such Liens do not secure any amounts other than amounts necessary to
purchase or lease such items;

 

(J)            Liens (i) existing on the assets of any Person that becomes a
Subsidiary (or is a Subsidiary that survives a merger with such Person), or
existing on assets acquired, pursuant to the Verizon Acquisition or a Permitted
Acquisition and Investment to the extent the Liens on such assets secure
Indebtedness permitted by Subsection 3.1(F) or other obligations permitted by
this Agreement, or (ii) existing on the assets acquired in the Verizon
Acquisition to the extent such Liens are immaterial, are permitted under the
Verizon Purchase Agreement and are removed within 180 days of the consummation
of the Verizon Acquisition; provided that, in the case of Liens under either
clause (i) or (ii), such Liens attach at all times only to the same assets to
which such Liens attached (and after-acquired property that is affixed or
incorporated into the property covered by such Lien), and secure only the same
Indebtedness or obligations that such Liens secured, immediately prior to the
Verizon Acquisition or such Permitted Acquisition and Investment and any
modification, replacement, refinancing, refunding, renewal or extension thereof
permitted by Subsection 3.1(F);

 

(K)          Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of
set-off);

 

110

--------------------------------------------------------------------------------


 

(L)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted hereunder to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to sell,
transfer, lease or otherwise dispose of any property in a transaction permitted
hereunder, in each case, solely to the extent such Investment or sale,
disposition, transfer or lease, as the case may be, would have been permitted on
the date of the creation of such Lien;

 

(M)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale or purchase of goods entered into by Borrower
or any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(N)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any Subsidiary in the
ordinary course of business;

 

(O)          Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement arising in connection with a transaction which if consummated would
constitute a Permitted Acquisition and Investment;

 

(P)           Liens securing Indebtedness incurred in reliance on Subsection
3.1(D) and subclause (ii) of Subsection 3.1(J) and Liens securing Indebtedness
in favor of a Loan Party or a Subsidiary of a Loan Party;

 

(Q)          The security interest of Borrower in the ownership interest of
Sovernet Holding Company in ION HoldCo by and through that certain Membership
Pledge Agreement given by RLEC Holding Company LLC and Sovernet Holding Company
in favor of Borrower, dated as of August 14, 2008, securing that certain Limited
Recourse Guaranty, given by RLEC Holding Company LLC and Sovernet Holding
Company in favor of Borrower, dated as of August 14, 2008;

 

(R)           The security interest of Borrower in the personal property of ION
HoldCo by and through that certain Amended and Restated Mortgage and Security
Agreement given by ION HoldCo in favor of Borrower, dated as of August 14, 2008,
securing that certain Amended and Restated Loan Agreement, between ION HoldCo
and Borrower, dated as of August 14, 2008; and

 

(S)           customary restrictions in governance and similar documents
relating to Joint Ventures, provided such restrictions relate solely to such
Joint Venture or the Equity Interests of such Joint Venture.

 

“Permitted RTPark Subsidiary” means a Subsidiary of Choice to be established for
the purpose of participating in the RTPark Program and issuing the RTPark
Preferred Stock.

 

“Permitted Stimulus Indebtedness” means any Indebtedness incurred by a Stimulus
Recipient Subsidiary to or guaranteed by a Stimulus Source Agency, so long as
(A) neither

 

111

--------------------------------------------------------------------------------


 

Borrower nor any of its Subsidiaries (other than such Stimulus Recipient
Subsidiary) is liable for the obligations of such Stimulus Recipient Subsidiary
in respect thereof, except to the extent of any guarantee required by such
Stimulus Source Agency as a term or condition to such Indebtedness, (B) no Lien
upon any assets of Borrower or any of it Subsidiaries (other than such Stimulus
Recipient Subsidiary) secures any such Indebtedness, except to the extent of any
pledge of the Equity Interests in such Stimulus Recipient Subsidiary required by
such Stimulus Source Agency as a term or condition to such Indebtedness, and (C)
such Indebtedness is extended to a Stimulus Recipient Subsidiary under the Rural
Broadband Access Loan and Loan Guarantee Program of the Rural Utilities Service,
or a substantially similar program.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, limited liability partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof and their respective permitted successors and
assigns (or in the case of a governmental person, the successor functional
equivalent of such Person).

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Loan Party or any of their ERISA Affiliates sponsor or maintain or to
which any Loan Party or any of their ERISA Affiliates make, is making, or is
obligated to make contributions and includes any Pension Plan.

 

“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of January 20, 2010, executed by the Loan
Parties in favor of Administrative Agent, for the benefit of itself and Lenders,
in form and content approved by Administrative Agent, pursuant to which Loan
Parties have pledged, as security for the Secured Obligations, on a first
priority basis, substantially all personal property of the Loan Parties
including, stock in their respective Subsidiaries, that they now own or may
hereafter acquire, as amended by that certain Amendment and Confirmation
Agreement, dated as of the Second Amendment Date, by and among the Loan Parties
and Administrative Agent.

 

“Post-Closing Letter” means that certain letter agreement, dated as of even date
herewith, executed by Borrower and addressed to Administrative Agent, in form
and content approved by Administrative Agent.

 

“Potential Defaulting Lender” shall mean, at any time, a Lender (A) as to which
an event of the kind referred to in the definition of “Lender Insolvency Event”
has occurred and is continuing in respect of any financial institution affiliate
of such Lender, (B) that has (or its Parent Company or a financial institution
affiliate thereof has) notified Administrative Agent, or has stated publicly,
that it will not comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement or (C)
that has, or whose Parent Company has, a non-investment grade rating from
Moody’s Investors Services, Inc. or Standard & Poor’s Rating Service or another
nationally recognized rating agency.

 

“Prime Rate” means, a variable rate of interest per annum equal, on any day, to
the rate of interest published on such day in the Eastern Edition of The Wall
Street Journal as the average

 

112

--------------------------------------------------------------------------------


 

prime lending rate for 75% of the United States’ 30 largest commercial banks, or
if the Eastern Edition of The Wall Street Journal or such rate is not published
on such day, such rate as last published in the Eastern Edition of The Wall
Street Journal.  In the event the Eastern Edition of The Wall Street Journal
ceases to publish such rate or an equivalent on a regular basis, the term “Prime
Rate” shall be determined by reference to such other regularly published prime
rate based upon any averaging of such 30 commercial banks, as Administrative
Agent shall determine in its reasonable discretion.  Any change in Prime Rate
shall be automatic, without the necessity of notice provided to Borrower or any
other Loan Party.

 

“Pro forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the Verizon
Acquisition or the applicable Permitted Acquisition and Investment or Asset
Disposition (and all other Permitted Acquisitions and Investments or Asset
Dispositions that have been consummated during the applicable period), or the
applicable Material Acquisition or Material Disposition, and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant: 
(A) income statement items (whether positive or negative) attributable to the
property or Person subject to the Verizon Acquisition or such Permitted
Acquisition and Investment, Asset Disposition, Material Acquisition or Material
Disposition, (i) in the case of an Asset Disposition or Material Disposition
shall be excluded, and (ii) in the case of the Verizon Acquisition, a Permitted
Acquisition and Investment or a Material Acquisition, shall be included, (B) any
retirement of Indebtedness, and (C) any Indebtedness incurred or assumed by
Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of EBITDA and give effect to events (including operating expense
reductions) that are (x) attributable to such transaction, (y) expected to have
a continuing impact on Borrower and its Subsidiaries and (z) factually
supportable in a manner reasonably satisfactory to Administrative Agent
(provided, further, that pro forma effect shall only be given to operating
expense reductions or similar anticipated benefits from the Verizon Acquisition
or any Permitted Acquisition and Investment, Asset Disposition, Material
Acquisition or Material Disposition to the extent that such adjustments and the
bases therefor are set forth in reasonable detail in a certificate of the chief
financial officer of Borrower delivered to Administrative Agent and dated the
relevant date of determination and which certifies that all necessary steps for
the realization thereof have been taken or Borrower reasonably anticipates that
all necessary steps for the realization thereof will be taken within one (1)
year following such date of determination).

 

“Pro Rata Share” means (A) with respect to matters relating to a particular Loan
Commitment, the percentage obtained by dividing (i) the commitment of a Lender
under such Loan Commitment by (ii)  such Loan Commitment and (B) with respect to
all other matters, the percentage obtained by dividing (i) the Total Lender Loan
Commitments of Lender by (ii) the aggregate Total Lender Loan Commitments of
Lender, in either case as such percentage may be adjusted by assignments
permitted pursuant to Subsection 8.1; provided, however, if any Loan

 

113

--------------------------------------------------------------------------------


 

Commitment is terminated pursuant to the terms hereof, in lieu of commitments,
the calculation of clauses (A) and (B) above, as they relate to or include such
Loan Commitment, shall be based on the aggregate amount of Lender’s outstanding
loans related to such Loan Commitment and the aggregate amount of all
outstanding loans related to such Loan Commitment; and, provided, further,
however, that for purposes of the reallocations pursuant to Subsections
1.17(A)(i) and (B)(i) only, and subject to such reallocations as provided in
Subsection 1.17, each Revolver Lender’s Pro Rata Share of any Letter of Credit
Usage and of any Swingline Loans shall be determined by reference to such
Revolver Lender’s Pro Rata Share of the Revolver Commitment.

 

“PUC” means any state, provincial or other local public utility commission or
similar regulatory agency or body that exercises jurisdiction over the rates or
services or the ownership, construction or operation of any Communications
System (and its related facilities) or over Persons who own, construct or
operate a Communications System, in each case by reason of the nature or type of
the business subject to regulation and not pursuant to laws and regulations of
general applicability to Persons conducting business in any such jurisdiction.

 

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

 

“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

 

“Related Secured Hedge Agreement” means a Secured Hedge Agreement entered into
by any Loan Party to hedge the interest rate exposure applicable to any portions
of the Loans.

 

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder, other than any such event for which the 30 day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Requisite Lenders” means at least two (2) Lenders (to the extent more than one
(1) Lender holds any Loan Commitment or Loan and that at least one (1) such
Lender is not a voting Participant) who are not Defaulting Lenders and who have
in the aggregate Pro Rata Shares greater than 50%.

 

“Restricted Junior Payment” means:  (A) any dividend or other distribution,
direct or indirect, on account of any equity interest in any Loan Party or any
of its respective Subsidiaries, including any ownership interest and any shares
of any class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding; (B) any redemption,
repurchase, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interest in any Loan Party or any of its respective Subsidiaries, including any
ownership interest and any shares of any class of stock of any Loan Party or any
of its respective Subsidiaries now or hereafter outstanding; (C) any payment or
prepayment of interest on, principal of, premium, if any, redemption,
conversion, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, any Indebtedness subject to subordination provisions
for the benefit of Administrative Agent and

 

114

--------------------------------------------------------------------------------


 

Lenders; and (D) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any equity interest in
any Loan Party or any of its respective Subsidiaries, including any ownership
interest and shares of any class of stock of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding, except, in each case, to
the extent payable solely in capital stock.

 

“Revolver Expiration Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 10, 2014.

 

“Revolver Facility” means the revolver loan facility extended to Borrower
pursuant to Subsection 1.1(A), including the Swingline subfacility.

 

“Revolver Lender” means any Lender that has a portion of the Revolver Loan
Commitment in accordance with the terms hereof.

 

“Revolver Loan Commitment” means, when used as to each Revolver Lender, its
obligation to (A) make Revolver Loans to Borrower pursuant to Subsection 1.1(A)
and (B) purchase participations in the Letters of Credit or in the Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and, otherwise, the aggregate of such commitments
of all Revolver Lenders.  The Revolver Loan Commitment of all Revolver Lenders
as of the Second Amendment Date is $100,000,000.

 

“Revolver Loans” means an advance or advances under the Revolver Loan
Commitment, including any advance or advances under the Swingline Loan
Commitment.

 

“Revolver Note” or “Revolver Notes” means one or more of the Notes of Borrower
substantially in the form of Exhibit 10.1(B), or any combination thereof, and
any replacements, reinstatements, renewals or extension of any such notes, in
whole or in part.

 

“Revolving Credit Obligations” means, at any particular time, the sum of (A)
aggregate principal balance of all Revolver Loans (other than the Swingline
Loans), plus (B) the aggregate Letter of Credit Usage, plus (C) the aggregate
principal balance of all Swingline Loans; provided however, at any time during
which the CoBank Cash Management Agreement is in effect, the aggregate principal
balance of all Swingline Loans shall be deemed to be the amount of the Swingline
Loan Commitment.

 

“RTPark Preferred Stock” means the preferred stock of the Permitted RTPark
Subsidiary which will be issued to an indirect, wholly-owned Subsidiary of the
government of the United States Virgin Islands, will be valued at $200,000, will
pay a dividend of 6% per annum (the payment of which will be guaranteed by
Choice), and will be subject to a put right by the holder to Choice in 2012 with
a purchase price of not more than $200,000.

 

115

--------------------------------------------------------------------------------


 

“RTPark Program” means the partnership of the University of the Virgin Islands,
the Government of the Virgin Islands and certain privately held businesses, and
all agreements, documents, rules and guidelines relating to any investment or
membership therein.

 

“RUS” means the Rural Utilities Service or other agency of the United Stated of
America succeeding to it powers.

 

“Secured Hedge Agreement” means any Hedge Agreement between Borrower or any
other Loan Party and any Lender or Affiliate of any Lender (or Person that was a
Lender or Affiliate of any Lender at the time such Hedge Agreement was entered
into).

 

“Secured Obligation” means (A) the Obligations, (B) all obligations of Borrower
or any other Loan Party under any Secured Hedge Agreement, and (C) all
obligations of Borrower or any other Loan Party under any Cash Management
Agreement.

 

“Secured Party” means (A) Administrative Agent, (B) any Lender, (C) any
Affiliate of a Lender that is a party to a Secured Hedge Agreement that executes
and delivers to Administrative Agent a letter agreement in form and substance
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents, (D)
any Person that was a Lender or Affiliate of any Lender at the time it entered
into a Secured Hedge Agreement provided that such Affiliate has executed and
delivered to Administrative Agent a letter agreement in form and substance
acceptable to Administrative Agent pursuant to which such Affiliate appoints
Administrative Agent as its agent under the applicable Security Documents, (E)
any Affiliate of a Lender that is a party to any Cash Management Agreement that
executes and delivers to Administrative Agent a letter agreement in form and
substance acceptable to Administrative Agent pursuant to which such Affiliate
appoints Administrative Agent as its agent under the applicable Security
Documents, and (F) any Indemnitee.

 

“Security Documents” means, collectively, all instruments, documents and
agreements executed by or on behalf of the Loan Parties to provide collateral
security with respect to the Secured Obligations, including, the Pledge and
Security Agreement, any Collateral Contract Assignments, mortgages, account
control agreements, and all instruments, documents and agreements executed
pursuant to the terms of the foregoing, in such case, as amended, modified,
supplemented, extended and restated from time to time.

 

“Security Interest” means all Liens in favor of Administrative Agent, for the
benefit of itself, and the other Secured Parties, created hereunder or under any
of the Security Documents to secure the Secured Obligations.

 

“Stimulus Recipient Subsidiary” means a Subsidiary of Borrower formed for the
purpose of incurring Permitted Stimulus Indebtedness or obtaining a grant from a
Stimulus Source Agency and conducting the business contemplated in its
application to such Stimulus Source Agency for such Permitted Stimulus
Indebtedness or grant.

 

“Stimulus Source Agency” means the RUS or the NTIA.

 

116

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof.

 

“Swingline Base Rate Margin” means the applicable percent per annum determined
in accordance with Subsection 1.2(B).

 

“Swingline Lender” means CoBank or any other Lender as a successor Swingline
Lender pursuant to the terms hereof.

 

“Swingline Loan Commitment” means, as of the Second Amendment Date, $10,000,000.

 

“Swingline Loans” means an advance or advances under the Swingline Loan
Commitment.

 

“Swingline Note” means a Note of Borrower substantially in the form of Exhibit
10.1(F), and any replacements, reinstatements, renewals or extension of any such
note, in whole or in part.

 

“Term Loan A” means the Loan made pursuant to Subsection 1.1(B)(i).

 

“Term Loan A Facility” means the term loan credit facility extended to Borrower
under the Prior Credit Agreement and described in Subsection 1.1(B)(i).

 

“Term Loan A Lender” means any Lender that has funded a portion of the Term Loan
A and/or purchased a portion of the Term Loan A in accordance with the terms
hereof in the principal amount set forth opposite such Lender’s Name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as applicable.

 

“Term Loan A Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 30, 2014.

 

“Term Loan A Note” or “Term Loan A Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(C), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan B” means the Loan made pursuant to Subsection 1.1(B)(ii).

 

 “Term Loan B Facility” means the term loan credit facility extended to Borrower
under the Existing Credit Agreement and described in Subsection 1.1(B)(ii).

 

“Term Loan B Lender” means any Lender that has funded a portion of the Term Loan
B and/or purchased a portion of the Term Loan B in accordance with the terms
hereof in the

 

117

--------------------------------------------------------------------------------


 

principal amount set forth opposite such Lender’s Name on Schedule 1.1 or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as applicable.

 

“Term Loan B Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 30, 2014.

 

“Term Loan B Note” or “Term Loan B Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(D), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan C” means the Loan made pursuant to Subsection 1.1(B)(iii) in an
initial outstanding principal amount of $50,000,000.

 

“Term Loan C Facility” means the term loan credit facility extended to Borrower
pursuant to Subsection 1.1(B)(iii).

 

“Term Loan C Lender” means any Lender that has funded a portion of the Term Loan
C and/or purchased a portion of the Term Loan C in accordance with the terms
hereof in the principal amount set forth opposite such Lender’s Name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as applicable.

 

“Term Loan C Maturity Date” means the earlier of (A) the acceleration of the
Obligations pursuant to Subsection 6.3 or (B) September 30, 2014.

 

“Term Loan C Note” or “Term Loan C Notes” means one or more of the notes of
Borrower substantially in the form of Exhibit 10.1(E), or any combination
thereof, and any replacements, restatements, renewals or extensions of any such
notes, in whole or in part.

 

“Term Loan Facilities” means the Term Loan A Facility, the Term Loan B Facility,
the Term Loan C Facility and, if and when applicable, any Incremental Term Loan
Facility.

 

“Term Loan Maturity Date” means the Term Loan A Maturity Date, when used with
reference to the Term Loan A, the Term Loan B Maturity Date, when used with
reference to the Term Loan B, and the Term Loan C Maturity Date, when used with
reference to the Term Loan C and, if applicable, the maturity date of any
Incremental Term Loan Facility, when used with reference to any such Incremental
Term Loan.

 

“Term Loan Notes” means the Term Loan A Notes, the Term Loan B Notes, and the
Term Loan C Notes.

 

“Total Interest Coverage Ratio” means, as of the date of calculation, the ratio
derived by dividing (A) EBITDA by (B) cash interest expense for the then most
recently completed four fiscal quarters.

 

“Total Lender Loan Commitment” means the aggregate commitments of any Lender
with respect to the Loan Commitments.

 

118

--------------------------------------------------------------------------------


 

“Total Leverage Ratio” means, as of the date of calculation, the ratio derived
by dividing (A) Indebtedness (other than as described in clause (H) of the
definition of Indebtedness and, to the extent related to or supporting the
Indebtedness described in clause (H) of such definition, as described in clauses
(K), (L), (M), and (N) of the definition of Indebtedness) by (B) EBITDA.

 

 “Verizon Acquisition” means the acquisition of the assets subject to the
Verizon Purchase Agreement by the Acquired Companies and the acquisition of the
ownership interest of the Acquired Companies by AWCC.

 

 “Verizon Purchase Agreement” means that certain Purchase Agreement by and
between Borrower and Cellco Partnership d/b/a Verizon Wireless, dated as of June
9, 2009, together with any schedules, exhibits or other attachments thereto, in
each case, as modified to the extent such modifications are permitted by this
Agreement.

 

10.2         Other Definitional Provisions.  References to “Sections,”
“Subsections,” “Exhibits” and “Schedules” shall be to Sections, Subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.  Any of the terms defined in Subsection 10.1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference.  In this Agreement, “hereof,” “herein,” “hereto,” “hereunder”
and the like mean and refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which the respective word appears;
words importing any gender include the other gender; references to “writing”
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”; references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, extensions, renewals and other modifications
thereto, but only to the extent such amendments, assignments, extensions,
renewals and other modifications are not prohibited by the terms of this
Agreement or any other Loan Document; references to Persons include their
respective permitted successors and assigns or, in the case of governmental
Persons, Persons succeeding to the relevant functions of such Persons; and all
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations.

 

[Signatures follow on the next page.]

 

119

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

ATLANTIC TELE-NETWORK, INC.,

 

 

as Borrower

 

 

 

 

 

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

COMMNET WIRELESS, LLC

 

 

COMMNET FOUR CORNERS, LLC

 

 

COMMNET MIDWEST, LLC

 

 

COMMNET OF ARIZONA, L.L.C.

 

 

GILA COUNTY WIRELESS, LLC

 

 

EXCOMM, L.L.C.

 

 

SOVERNET HOLDING CORPORATION

 

 

COMMNET OF NEVADA, LLC

 

 

TISDALE TELEPHONE COMPANY, LLC

 

 

COMMNET OF TEXAS, LLC

 

 

ALLIED WIRELESS COMMUNICATIONS CORPORATION

 

 

CHOICE COMMUNICATIONS, LLC

 

 

ALLIED WIRELESS COMMUNICATIONS (GA), LLC

 

 

ALLIED WIRELESS COMMUNICATIONS (ID), LLC

 

 

ALLIED WIRELESS COMMUNICATIONS (IL), LLC

 

 

ALLIED WIRELESS COMMUNICATIONS (NC), LLC

 

 

ALLIED WIRELESS COMMUNICATIONS (OH), LLC

 

 

ALLIED WIRELESS COMMUNICATIONS (SC), LLC

 

 

 

 

 

 

 

 

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Treasurer

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

 

SOVERNET, INC.

 

 

NATIONAL MOBILE COMMUNICATIONS CORPORATION

 

 

 

 

 

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

SAL SPECTRUM LLC

 

 

By: Atlantic Tele-Network, Inc., its Sole Member

 

 

 

 

 

/s/ Justin D. Benincasa

 

 

Justin D. Benincasa

 

 

Chief Financial Officer

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

 

COBANK, ACB, as Administrative Agent, Arranger, Swingline Lender, an Issuing
Lender and a Lender

 

 

 

 

 

 

 

 

By:

/s/ John Cole

 

 

 

John Cole

 

 

 

Vice President

 

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BANCO POPULAR DE PUERTO RICO, as a Lender

 

 

 

 

 

By:

/s/ Ian S. Smith

 

 

Ian S. Smith

 

 

Senior Vice President & Region

 

 

Manager, Loans and Credit

 

 

Administration

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ John B. Desmond

 

 

John B. Desmond

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

BROWN BROTHERS HARRIMAN & CO., as a Lender

 

 

 

 

 

 

 

By:

/s/ Scott Meves

 

 

Scott Meves

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Enrique Landaeta

 

 

Enrique Landaeta

 

 

Vice President

 

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Marguerite Sutton

 

 

Director

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

 

Valerie Schanzer

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

 

Joseph A. Ciccolini

 

 

Vice President – Senior Corporate

 

 

Banker

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

TD BANK, N.A., as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

UNION BANK, N.A., as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ David Hill

 

 

David Hill

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AGCHOICE FARM CREDIT, FLCA, as a voting participant

 

 

 

 

 

By:

/s/ Mark Kerstetter

 

 

Mark Kerstetter

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AGFIRST FARM CREDIT BANK as a voting participant

 

 

 

 

 

By:

/s/ Bruce Fortner

 

 

Bruce Fortner

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

AGSTAR FINANCIAL SERVICES, FLCA as a voting participant

 

 

 

 

 

By:

/s/ Troy Mostaert

 

 

Troy Mostaert

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT BANK OF TEXAS, as a voting participant

 

 

 

 

 

By:

/s/ Horace R. Harrod

 

 

Horace R. Harrod

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

UNITED FCS, FLCA DBA FCS COMMERCIAL FINANCE GROUP as a voting participant

 

 

 

 

 

By:

/s/ Jeremy Voigts

 

 

Jeremy Voigts

 

 

Assistant Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

FARM CREDIT SERVICES OF AMERICA, FLCA as a voting participant

 

 

 

 

 

By:

/s/ John Zhang

 

 

John Zhang

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

GREENSTONE FARM CREDIT SERVICES, FLCA as a voting participant

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

 

Jeff Pavlik

 

 

Vice President

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page.]

 

 

 

U.S. AGBANK, FCB as a voting participant

 

 

 

 

 

By:

/s/ Paul Burdick

 

 

Paul Burdick

 

 

Assistant Vice President

 

--------------------------------------------------------------------------------

 